EXECUTION VERSION





--------------------------------------------------------------------------------



CREDIT AGREEMENT




dated as of October 2, 2019,




among




STERLING CONSTRUCTION COMPANY, INC.,




the Guarantors from time to time parties hereto,




the Lenders from time to time parties hereto,




and




BMO HARRIS BANK N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.
as Syndication Agent
BMO CAPITAL MARKETS CORP.
and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Runners









--------------------------------------------------------------------------------






Table of Contents


SECTION 1.
DEFINITIONS; INTERPRETATION    1

Section 1.1
Definitions    1

SECTION 2.
THE CREDIT FACILITIES    31

Section 2.1
Term Loan Commitments    31

Section 2.2
Revolving Credit Commitments    32

Section 2.3
Letters of Credit    32

Section 2.4
Applicable Interest Rates    36

Section 2.5
Minimum Borrowing Amounts; Maximum Eurodollar Loans    36

Section 2.6
Manner of Borrowing Loans and Designating Applicable Interest Rates    36

Section 2.7
Swing Loans    38

Section 2.8
Maturity of Loans    40

Section 2.9
Prepayments    41

Section 2.10
Default Rate    43

Section 2.11
Evidence of Indebtedness    44

Section 2.12
Fees    44

Section 2.13
Place and Application of Payments    45

Section 2.14
Account Debit    47



‑i‑



--------------------------------------------------------------------------------





Section 2.15
Commitment Terminations    47

Section 2.16
Substitution of Lenders    47

Section 2.17
Defaulting Lenders    48

Section 2.18
Incremental Loans    48

SECTION 3.
TAXES; CHANGE IN CIRCUMSTANCES    50

Section 3.1
Withholding Taxes    50

Section 3.2
Documentary Taxes    51

Section 3.3
Funding Indemnity    51

Section 3.4
Change in Law    52

Section 3.5
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    52

Section 3.6
Increased Cost and Reduced Return    53

Section 3.7
Lending Offices    55

Section 3.8
Discretion of Lender as to Manner of Funding    55

SECTION 4.
CONDITIONS PRECEDENT    55

Section 4.1
Initial Credit Event    55

Section 4.2
All Credit Events    58

SECTION 5.
REPRESENTATIONS AND WARRANTIES    59

Section 5.1
Organization and Qualification    59



‑ii‑



--------------------------------------------------------------------------------





Section 5.2
Subsidiaries; Capitalization    59

Section 5.3
Authority and Validity of Obligations    60

Section 5.4
Use of Proceeds; Margin Stock    61

Section 5.5
Financial Reports    61

Section 5.6
No Material Adverse Change    61

Section 5.7
Full Disclosure    61

Section 5.8
Intellectual Property, Franchises, and Licenses    62

Section 5.9
Governmental Authority and Licensing    62

Section 5.10
Good Title    62

Section 5.11
Litigation and Other Controversies    62

Section 5.12
Taxes    62

Section 5.13
Approvals    62

Section 5.14
Affiliate Transactions    62

Section 5.15
Investment Company    63

Section 5.16
ERISA    63

Section 5.17
Compliance with Laws    63

Section 5.18
Sanctions; Anti-Money Laundering; Anti-Corruption Laws    64

Section 5.19
Other Agreements    64



‑iii‑



--------------------------------------------------------------------------------





Section 5.20
Solvency    64

Section 5.21
No Default    64

Section 5.22
No Broker Fees    64

Section 5.23
Insurance    65

Section 5.24
Senior Indebtedness    65

Section 5.25
Labor Matters    65

Section 5.26
Perfection Matters    65

Section 5.27
EEA Financial Institutions    65

SECTION 6.
AFFIRMATIVE COVENANTS    65

Section 6.1
Maintenance of Business    65

Section 6.2
Maintenance of Properties    66

Section 6.3
Taxes and Assessments    66

Section 6.4
Insurance    66

Section 6.5
Financial Reports    66

Section 6.6
Inspection    68

Section 6.7
ERISA    69

Section 6.8
Compliance with Laws    69

Section 6.9
[Reserved]    70



‑iv‑



--------------------------------------------------------------------------------





Section 6.10
Formation of Subsidiaries    70

Section 6.11
Use of Proceeds; Margin Stock    70

Section 6.12
Guaranties and Collateral    70

Section 6.13
Senior Indebtedness    71

Section 6.14
Hedging Agreements    71

Section 6.15
Cash Management    71

Section 6.16
Collateral Access Agreements    72

Section 6.17
Bonding Obligations    72

SECTION 7.
NEGATIVE COVENANTS    72

Section 7.1
Borrowings and Guaranties    72

Section 7.2
Liens    74

Section 7.3
Investments, Acquisitions, Loans and Advances    75

Section 7.4
Mergers, Consolidations and Sales    77

Section 7.5
Maintenance of Subsidiaries    78

Section 7.6
Dividends and Certain Other Restricted Payments    78

Section 7.7
Transactions With Affiliates    79

Section 7.8
No Changes in Fiscal Year    79

Section 7.9
Change in the Nature of Business    79



‑v‑



--------------------------------------------------------------------------------





Section 7.10
No Restrictions    79

Section 7.11
Amendment to Organizational and Other Documents    79

Section 7.12
Financial Covenants    80

Section 7.13
Use of Proceeds    80

Section 7.14
Payment of Subordinated Debt    80

SECTION 8.
EVENTS OF DEFAULT AND REMEDIES    81

Section 8.1
Events of Default    81

Section 8.2
Non Bankruptcy Defaults    82

Section 8.3
Bankruptcy Defaults    83

Section 8.4
Collateral for Undrawn Letters of Credit    83

Section 8.5
Notice of Default    84

SECTION 9.
ADMINISTRATIVE AGENT    84

Section 9.1
Appointment and Authorization of Administrative Agent    84

Section 9.2
Administrative Agent and its Affiliates    84

Section 9.3
Action by Administrative Agent    84

Section 9.4
Consultation with Experts    85

Section 9.5
Liability of Administrative Agent; Credit Decision    85

Section 9.6
Indemnity    86



‑vi‑



--------------------------------------------------------------------------------





Section 9.7
Resignation of Administrative Agent and Successor Administrative Agent    86

Section 9.8
L/C Issuer and Swing Line Lender    86

Section 9.9
Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements    87

Section 9.10
Designation of Additional Agents    87

Section 9.11
Authorization to Release or Subordinate or Limit Liens    87

Section 9.12
Authorization to Enter into, and Enforcement of, the Collateral Documents    88

SECTION 10.
THE GUARANTEES    88

Section 10.1
The Guarantees    88

Section 10.2
Guarantee Unconditional    89

Section 10.3
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    90

Section 10.4
Subrogation    90

Section 10.5
Waivers    90

Section 10.6
Limit on Recovery    90

Section 10.7
Stay of Acceleration    91

Section 10.8
Benefit to Guarantors    91

Section 10.9
Guarantor Covenants    91

SECTION 11.
MISCELLANEOUS    91



‑vii‑



--------------------------------------------------------------------------------





Section 11.1
No Waiver, Cumulative Remedies    91

Section 11.2
Non-Business Days    91

Section 11.3
Survival of Representations    91

Section 11.4
Survival of Indemnity and Certain Other Provisions    91

Section 11.5
Sharing of Set Off    92

Section 11.6
Notices    92

Section 11.7
Counterparts    93

Section 11.8
Successors and Assigns    93

Section 11.9
Participants    93

Section 11.10
Assignments    94

Section 11.11
Amendments    98

Section 11.12
Headings    98

Section 11.13
Costs and Expenses; Indemnification    98

Section 11.14
Set off    100

Section 11.15
Entire Agreement    100

Section 11.16
Governing Law    100

Section 11.17
Severability of Provisions    100

Section 11.18
Excess Interest    101



‑viii‑



--------------------------------------------------------------------------------





Section 11.19
Construction    101

Section 11.20
Lender’s and L/C Issuer’s Obligations Several    101

Section 11.21
Submission to Jurisdiction; Waiver of Venue; Service of Process    102

Section 11.22
Waiver of Jury Trial    102

Section 11.23
USA Patriot Act    103

Section 11.24
Time is of the Essence    103

Section 11.25
Confidentiality    103

Section 11.26
Acknowledgement Regarding any Supported QFCs    104

Section 11.27
No Advisory or Fidicuiary Responsibility    105

Section 11.28
Acknowledgement and Consent to Bail-In of EEA Financial Institution    105





‑ix‑



--------------------------------------------------------------------------------







EXHIBITS
Exhibit A – Notice of Payment Request
Exhibit B – Notice of Borrowing
Exhibit C – Notice of Continuation/Conversion
Exhibit D-1 – Term Note
Exhibit D-2 – Revolving Note
Exhibit D-3 – Swing Note
Exhibit E – [Reserved]
Exhibit F – Compliance Certificate
Exhibit G – Addition Guarantor Supplement
Exhibit H – Assignment and Acceptance
Exhibit I –Work-in-Progress Report
Exhibit J – Solvency Certificate
Exhibit K – Security Agreement
SCHEDULES*
Schedule 1 – Commitments
Schedule 5.2 – Subsidiaries
Schedule 5.14 – Affiliate Transactions
Schedule 5.16 – Plans
Schedule 5.25 – Collective Bargaining Agreements and Multiemployer Plans
Schedule 7.1 – Permitted Indebtedness
Schedule 7.2 – Permitted Liens
* All Schedules have been intentionally omitted.



‑x‑



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 2, 2019, by and among
STERLING CONSTRUCTION COMPANY, INC., a Delaware corporation (the “Borrower”),
the direct and indirect Subsidiaries of Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BMO HARRIS BANK N.A., a national
banking association, as Administrative Agent as provided herein. All capitalized
terms used herein without definition shall have the same meanings ascribed
thereto in Section 1.1.
PRELIMINARY STATEMENT
Borrower has requested, and the Lenders have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS; INTERPRETATION.
Section 1.1    Definitions. The following terms when used herein shall have the
following meanings:
“Acquired Business” means the entity or assets acquired by Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the equity interests of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or the acquisition by the Borrower or any
Subsidiary of additional Equity Interests of any Affiliated Entity, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) provided that Borrower or the Subsidiary is the
surviving entity.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =            LIBOR            
1 - Eurodollar Reserve Percentage


“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 9.7.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.


‑1‑



--------------------------------------------------------------------------------





“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time pursuant to the terms
hereof.
“All-in Yield” means, as to any Indebtedness for Borrowed Money, the yield
thereon as reasonably determined by Administrative Agent taking into account the
interest rate (including any eurocurrency rate or base rate floor), margin,
original issue discount and all fees, including upfront or similar fees and;
provided that original issue discount and upfront fees shall be equated to
interest based on the shorter of the original stated life of such Indebtedness
for Borrowed Money and a 4-year life to maturity; provided, further, that
“All-in Yield” shall not include arrangement, underwriting, structuring or
similar fees paid to arrangers or fees that are not paid generally to the
holders of such Indebtedness for Borrowed Money with respect to such
Indebtedness for Borrowed Money.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower, any Guarantor or any of their Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to
Borrower, any Guarantor, or any of their respective Subsidiaries related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act.
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.12, until
the first Pricing Date, the rates per annum shown opposite Level V below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:


‑2‑



--------------------------------------------------------------------------------





Level
Total Leverage Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans under Revolving Credit and Term Credit and
Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans under Revolving Credit and Term Credit
and Letter of Credit Fee shall be:
Applicable Margin for Commitment Fee shall be:
V
Greater than or equal to 3.50 to 1.0
2.50%
3.50%
0.40%
IV
Less than 3.50 to 1.0, but greater than or equal to 3.00 to 1.0
2.00%
3.00%
0.35%
III
Less than 3.00 to 1.0, but greater than or equal to 2.25 to 1.0
1.50%
2.50%
0.30%
II
Less than 2.25 to 1.0, but greater than or equal to 1.50 to 1.0
1.00%
2.00%
0.25%
I
Less than 1.50 to 1.0
0.50%
1.50%
0.20%;



provided that the Applicable Margin for Letter of Credit fees in respect of
performance letters of credit shall be 67% of the applicable rates per annum set
forth above. For purposes hereof, the term “Pricing Date” means, for any fiscal
quarter of Borrower ending on or after September 30, 2019, the date on which
Administrative Agent is in receipt of Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.5. The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If Borrower has
not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 6.5, until such financial statements and
audit report are delivered, the Applicable Margin shall be the highest
Applicable Margin (i.e., Level V shall apply). If Borrower subsequently delivers
such financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by Administrative Agent in
accordance with the foregoing shall be conclusive and binding on Borrower and
the Lenders absent manifest error.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the
Administrative Agent determines that (i) the Total Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand


‑3‑



--------------------------------------------------------------------------------





by the Administrative Agent (or, after the occurrence of any Event of Default
described in Section 8.1(j) or (k) with respect to Borrower has occurred and is
continuing, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under any other provision of the Loan Documents. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Application” is defined in Section 2.3(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10), and accepted by Administrative Agent, in
substantially the form of Exhibit H or any other form approved by Administrative
Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by Borrower pursuant to Section 4.1 or on any update of any such list
provided by Borrower to Administrative Agent, or any further or different
officers of Borrower so named by any Authorized Representative of Borrower in a
written notice to Administrative Agent.
“Available Amount” means, at any date of determination, an amount equal to,
without duplication, (x) the sum of (i) $15,000,000 plus (ii) a cumulative
amount equal to 50% of Net Income (which amount shall not be less than zero) for
all fiscal quarters of the Borrower completed after the Closing Date (commencing
with the fiscal quarter ending December 31, 2019) minus (y) the aggregate amount
of Restricted Payments made pursuant to Section 7.6(d) (to the extent funded
with the Available Amount in accordance with such Section) after the Closing
Date and on or prior to the date of determination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by Administrative Agent
from time to time as its prime commercial rate as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be
Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by Administrative Agent to be the average


‑4‑



--------------------------------------------------------------------------------





(rounded upward, if necessary, to the next higher 1/100 of 1%) of the rates per
annum quoted to Administrative Agent at approximately 10:00 a.m. (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by Administrative Agent for sale to Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%, and (c) LIBOR for such day plus 1.00%.
“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.4(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced


‑5‑



--------------------------------------------------------------------------------





therein and (b) the date on which the administrator of LIBOR permanently or
indefinitely ceases to provide LIBOR; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.5(b) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.5(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Bonding Agreement” means, collectively, all contractual arrangements entered
into by Borrower or any of its Subsidiaries with providers of surety, bid,
appeal, indemnity, performance or payment bonds or other similar obligations.


‑6‑



--------------------------------------------------------------------------------





“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 2.6. Borrowings of Swing Loans are made by
the Swing Line Lender in accordance with the procedures set forth in Section
2.7.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois, New York, New York
or Houston, Texas. If the applicable Business Day relates to the determination
of the LIBOR Index Rate, then Business Day means any day on which banks on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock and
limited liability or partnership interests (whether general or limited), but
excluding any debt securities convertible into such equity.
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, as collateral for L/C Obligations, cash to be held in a
Collateral Account, or, if Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Administrative Agent, in an amount equal to 103%
of the aggregate L/C Obligations (or such greater amount as Administrative Agent
may determine is necessary to pay the face amount thereof plus all fees and
expenses expected to accrue with respect to all outstanding Letters of Credit
through the expiration date of such Letters of Credit).


‑7‑



--------------------------------------------------------------------------------





“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline, interpretation or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 35% or more of
the outstanding capital stock or other equity interests of Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis, (b) the failure of individuals who are
members of the board of directors (or similar governing body) of Borrower on the
Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of Borrower, or
(c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of Borrower or any Subsidiary shall occur.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to Administrative Agent in its discretion.
“Closing Date Acquisition” means the transactions contemplated by the Closing
Date Acquisition Agreement.
“Closing Date Acquisition Agreement” means that certain Equity Purchase
Agreement, dated as of August 13, 2019, between Greg K. Rogers, Philip T.
Travis, as trustee of the Lorin L. Rogers 2018 Trust, Kimberlin Rogers 2018
Trust, Gregory K. Rogers 2018 Trust and Mary K. Rogers 2018 Trust, LK Gregory
Construction, Inc., Plateau Excavation, Inc., DeWitt Excavation, LLC and the
Borrower, as the same may be amended, restated, supplemented, or otherwise
modified from time to time pursuant to the terms thereof and hereof.
“Closing Date Target” means the “Acquired Companies” as defined in the Closing
Date Acquisition Agreement.


‑8‑



--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to Administrative Agent, or any security
trustee therefor, by the Collateral Documents.
“Collateral Account” is defined in Section 8.4(b).
“Collateral Documents” means the Security Agreement, any Intercreditor
Agreement, and all other security agreements, pledge agreements, assignments,
financing statements, control agreements, landlord waivers, collateral access
agreements, bailee waivers and other documents as shall from time to time secure
or relate to the Obligations, the Hedging Liability, and the Funds Transfer and
Deposit Account Liability or any part thereof.
“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended, and any successor statute thereto.
“Credit” means any of the Revolving Credit or the Term Credit.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Loans
required to be funded by it hereunder (herein, a “Defaulted Loan”) within two
(2) Business Days of the date required to be funded by it hereunder unless such
failure has been cured or such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, in each case
unless such failure has been cured, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, (c) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (d) has failed, within three
Business Days after written request by the Administrative


‑9‑



--------------------------------------------------------------------------------





Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (e) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for such Lender.
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date on which (a) such
Defaulting Lender is no longer insolvent, the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to Borrower and
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments.
“Designated Disbursement Account” means the account of Borrower maintained with
Administrative Agent or its Affiliate and designated in writing to
Administrative Agent as Borrower’s Designated Disbursement Account (or such
other account as Borrower and Administrative Agent may otherwise agree).
“Designated Jurisdiction” means, at any time, a country, region or territory
which is itself the subject or target of comprehensive Sanctions.
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 7.4(a), 7.4(b), 7.4(c), 7.4(d), 7.4(e), 7.4(f) or 7.4(g).
“Disqualified Institution” means (a)  any Person that is a competitor of the
Borrower and its Subsidiaries designated in writing by the Borrower to the
Administrative Agent from time to time and (b) Affiliates of any such Persons
described in clause (a) (other than any such Affiliates that are primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course) that are either (x) clearly identifiable as Affiliates of such Persons
on the basis of such Affiliate’s name or (y) designated in writing by the
Borrower to the Administrative Agent from time to time; provided that, for the
avoidance of doubt, any such additional designation shall not apply
retroactively to any prior assignment to any Lender permitted hereunder at the
time of such assignment.


‑10‑



--------------------------------------------------------------------------------





“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.5(b), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (2) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.
“EBITDA” means, with reference to any period, the sum of:
(a)    Net Income for such period; plus
(b)    all amounts deducted in arriving at such Net Income amount (and not added
back) for, without duplication:
(i)     Interest Expense for such period;
(ii)    federal, state, and local income taxes for such period;
(iii)    depreciation of fixed assets and amortization of intangible assets for
such period;
(iv)    any fees, costs and expenses related to any Investment, Acquisition
(including the Closing Date Acquisition), disposition or recapitalization
permitted hereunder or the incurrence of indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (whether or not successful),
provided that the aggregate amount to be added back pursuant to this clause (iv)
for any period of four consecutive fiscal quarters shall not exceed 15% of the
aggregate EBITDA for such period (determined after giving effect to such
increase in EBITDA for such period on account of this clause (iv));
(v)    non-cash expenses resulting from any employee benefit or management or
director compensation plan or the grant of stock and stock options and other
equity and equity-based interests to employees, directors or other service
providers of Borrower or any Subsidiary pursuant to a written plan or agreement;
(vi)    any non-cash losses realized upon the disposition of Property (including
abandoned or discontinued operations or product lines); and
(vii)    any non-cash losses, charges or write-offs in connection with heavy
civil contract no. 1409, provided that the aggregate amount to be added back
pursuant to this clause (vii) for all periods from and after the fiscal quarter
ending September 30, 2019 shall not exceed $7,500,000; minus


‑11‑



--------------------------------------------------------------------------------





(c)    any non-cash gains realized upon the disposition of Property (including
abandoned or discontinued operations or product lines).
Notwithstanding anything to the contrary in this Agreement, for the purposes of
determining EBITDA for any period that includes the September 30, 2018, December
31, 2018, March 31, 2019 and June 30, 2019 fiscal quarters, EBITDA for such
fiscal quarters shall be deemed to be $44,563,000, $27,236,000, $26,861,000 and
$38,276,000, respectively, in each case, as may be subject to pro forma
adjustments or other adjustments contemplated in Section 1.3.
“ECF Percentage” means, as of any date of determination, (a) if Borrower’s Total
Leverage Ratio is greater than or equal to 2.50 to 1.00, 50%, (b) if Borrower’s
Total Leverage Ratio is greater than or equal to 2.00 to 1.00 but less than 2.50
to 1.00, 25% and (c) if Borrower’s Total Leverage Ratio is less than 2.00 to
1.00, 0%.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with the public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the L/C Issuer, and (iii) unless an Event of Default has
occurred and is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any Guarantor or any of Borrower’s or
such Guarantor’s Affiliates or Subsidiaries, any Defaulting Lender or any
Affiliate of a Defaulting Lender.
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by Borrower or any of its Subsidiaries or any business complementary
thereto.
“Environmental Claim” means any investigation, notice, violation, demand,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding or claim (whether administrative, judicial or private in nature)
arising (a) pursuant to, or in connection with an actual or alleged violation
of, any Environmental Law, (b) in connection with any Hazardous Material,


‑12‑



--------------------------------------------------------------------------------





(c) from any abatement, removal, remedial, corrective or response action in
connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority under Environmental Law or (d) from any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.    
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of the Borrower under
Code Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of the Borrower
under Code Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the Code, any organization subject to ERISA that is a member of
an affiliated service group of which the Borrower is a member under Code Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the Code, any Person subject to ERISA that is a party to an arrangement with the
Borrower and whose employees are aggregated with the employees of the Borrower
under Code Section 414(o).
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the determination that
any Plan is considered an at-risk plan or that any Multiemployer Plan is
endangered or is in critical status within the meaning of Sections 430 or 432 of
the IRC or Sections 303 or 305 of ERISA, as applicable; (c) the incurrence by
the Borrower or any ERISA Affiliate of any liability under Title IV of ERISA,
other than for PBGC premiums not yet due; (d) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan or the occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (e) the appointment of a trustee to administer any Plan;
(f) the withdrawal of the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or the cessation of
operations by the Borrower or any ERISA Affiliate that would be treated as a
withdrawal from a Plan under Section 4062(e) of ERISA; (g) the partial or
complete withdrawal by the Borrower or any ERISA Affiliate from any
Multiemployer Plan, the receipt by Borrower or any ERISA Affiliate


‑13‑



--------------------------------------------------------------------------------





of any notice of any claim for or demand for Withdrawal Liability, or a
notification that a Multiemployer Plan is insolvent, or (h) the taking of any
action to terminate any Plan or Multiemployer Plan under Section 4041 or 4041A
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.4(b).
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on “eurocurrency liabilities”, as defined in
such Board’s Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.
“Event of Default” means any event or condition identified as such in Section
8.1.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property which results in the receipt by
any Loan Party or Subsidiary or Project Specific JV of any cash insurance
proceeds (other than any such receipt by an Affiliated Entity or Project
Specific JV constituting an Excluded Subsidiary, except to the extent such
proceeds are distributed to the Borrower or any Subsidiary (other than an
Affiliated Entity)) or (b) any condemnation, seizure, or taking, by exercise of
the power of eminent domain or otherwise, of such Property, or confiscation of
such Property or the requisition of the use of such Property which results in
the receipt by any Loan Party or Subsidiary of a condemnation award payable by
reason thereof (other than any such receipt by an Affiliated Entity or Project
Specific JV constituting an Excluded Subsidiary, except to the extent such
proceeds are distributed to the Borrower or any Subsidiary (other than an
Affiliated Entity)).
“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses) during such period exceeds (b) the sum (without
duplication) of (i) Interest Expense payable in cash during such period, plus
(ii) federal, state and local income taxes payable in cash during such period by
the Borrower and its Subsidiaries, including any such payments made by the
Borrower or any Subsidiary with the proceeds of distributions from any
Affiliated Entity or Project Specific JV and attributable to the taxable income
of such Affiliated Entity or Project Specific JV or any of its Subsidiaries,
plus (iii) the aggregate amount of payments required to be made, and actually
made, by Borrower and its Subsidiaries during such period in respect of all
principal on all Indebtedness for Borrowed Money (whether at maturity, as a
result of mandatory sinking fund redemption, mandatory prepayment, acceleration
or otherwise, but excluding payments made under the Revolving Credit and
excluding prepayments of the Term Loans made under Section 2.9), plus (iv)


‑14‑



--------------------------------------------------------------------------------





the aggregate amount of Capital Expenditures made by Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness for Borrowed Money (but excluding
credit extended under the Revolving Credit), plus (v) the aggregate amount of
payments made in cash by the Borrower and its Subsidiaries during such period in
respect of Permitted Acquisitions, plus (vi) cash losses, charges, expenses,
costs and fees deducted in the calculation of Net Income and added back in the
calculation of EBITDA for such period, plus (vii) the aggregate amount of
Restricted Payments made by Borrower during such period and permitted under
Section 7.6 plus (vii) any increases in non-debt, non-cash working capital of
Borrower and its Subsidiaries for such period, minus (ix) any decreases in
non-debt, non-cash working capital of Borrower and its Subsidiaries for such
period.
“Excluded Account” means (i) payroll accounts, (ii) petty cash accounts, (iii)
each account which is used solely as an escrow account, fiduciary account or
trust account for the benefit of third parties, (iv) accounts used solely to
cash collateralize letter of credit obligations, (v) accounts used solely as
cash management accounts for Project Specific JVs to fund the initial
capitalization of project costs or the ongoing operational costs of the project
for which such Project Specific JV was created or formed, and (vi) withholding
tax accounts; provided, that aggregate amount on deposit in any Excluded
Accounts pursuant to clauses (ii), (iii) and (iv) shall not at any time exceed
$10,000,000.
“Excluded Subsidiary” means (a) any Foreign Subsidiary, and (b) any Project
Specific JV or Domestic Subsidiary (including, as of the Closing Date, (i) Myers
& Sons Construction, L.P., a California limited partnership, (ii) Myers & Sons
Construction, LLC, a California limited liability company, (iii) Road and
Highway Builders, LLC, a Nevada limited liability company, (iv) Road and Highway
Builders, Inc., a Nevada corporation, (v) Sterling Hawaii Asphalt, LLC, a Hawaii
limited liability company (clauses (i) - (v) being collectively, the “Affiliated
Entities”)) solely to the extent that such Project Specific JV or Domestic
Subsidiary is prohibited by the Organizational Documents of such Person in
effect at the time such Subsidiary is acquired or created after the Closing Date
or by requirement of Law from guaranteeing the Obligations; provided, in each
case, that such contractual obligation was not entered into in contemplation of
permitting such Domestic Subsidiary not to become a Guarantor and this clause
(b) shall not be applicable if consent has been obtained to provide such
guarantee and for so long as such contractual obligation or replacement or
renewal thereof is in effect.
“Excluded Swap Obligation” means any Swap Obligation of a Loan Party (other than
the direct counterparty of such Swap Obligation) if, and to the extent that, all
or a portion of the Guaranty of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guaranty of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.


‑15‑



--------------------------------------------------------------------------------





“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fixed Charge Coverage Ratio” means, with reference to any period of four
consecutive fiscal quarters, the ratio of (a) (i) EBITDA for the four fiscal
quarter period then ended, less (ii) unfinanced Capital Expenditures made by
Borrower and its Subsidiaries during such period (but excluding any Capital
Expenditures made with Net Cash Proceeds from any Disposition or Event of Loss
that are reinvested pursuant to Section 2.9(b)(i) or Capital Expenditures
constituting any portion of the purchase price of a Permitted Acquisition which
is accounted for as a Capital Expenditure), to (b) the sum of (i) Interest
Expense paid in cash during such period, (ii) scheduled payments of principal in
respect of Indebtedness for Borrowed Money made during such period, (iii) all
federal, state, and local income taxes paid in cash by Borrower and its
Subsidiaries during such period and (iv) the aggregate amount of Restricted
Payments during such period.
“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds Transfer and Deposit Account Liability” means the liability of Borrower
or any Subsidiary owing to any of the Lenders, or any Affiliates of such Lenders
(or any Person that was a Lender or an Affiliate of a Lender at the time of the
entering into such agreement or arrangement), arising out of (a) the execution
or processing of electronic transfers of funds by automatic clearing house
transfer, wire transfer or otherwise to or from deposit accounts of Borrower
and/or any Subsidiary now or hereafter maintained with any of the Lenders or
their Affiliates (or any Person that was a Lender or an Affiliate of a Lender at
the time of the entering into such agreement or arrangement), (b) the acceptance
for deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to Borrower or any Subsidiary by any of
such Lenders or their Affiliates (or any Person that was a Lender or an
Affiliate of a Lender at the time of the entering into such agreement or
arrangement), and (d) any debit cards and credit cards maintained with any
Lender or any of its Affiliates (or any Person that was a Lender or an Affiliate
of a Lender at the time of the entering into such agreement or arrangement).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the


‑16‑



--------------------------------------------------------------------------------





U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” and “Guarantors” each is defined in Section 6.12(a).
“Guaranty” and “Guaranties” each is defined in Section 6.12(a).
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.
“Hedging Agreement” means any agreement with respect to any Hedging Liability.
“Hedging Liability” means the liability of Borrower or any Subsidiary to any of
the Lenders, or any Affiliates of such Lenders (or any Person that was a Lender
or an Affiliate of a Lender at the time of the entering into such agreement or
arrangement), in respect of any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement, as Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates (or any Person that was a Lender or an Affiliate of a Lender
at the time of the entering into such agreement or arrangement); provided, that
Hedging Liability shall not include Excluded Swap Obligations.
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of


‑17‑



--------------------------------------------------------------------------------





business), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, but limited to the lesser of (1) the fair market value of
the Property subject to such Lien and (2) the aggregate amount of the
obligations so secured, (d) all Capitalized Lease Obligations of such Person,
and (e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money.
“Intercreditor Agreement” means any intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent entered into from
time to time between the Administrative Agent and any counterparty under any
Bonding Agreements.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of Borrower and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar quarter) and on the maturity date, and
(c) as to any Swing Loan, (i) bearing interest by reference to the Base Rate,
the last day of every calendar month, and on the maturity date and (ii) bearing
interest by reference to the Swing Line Lender’s Quoted Rate, the last day of
the Interest Period with respect to such Swing Loan, and on the maturity date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, 6 or, if available to each applicable
Lender, 12 months thereafter and (b) in the case of Swing Loans bearing interest
at the Swing Line Lender’s Quoted Rate, on the date one (1) to ten (10) Business
Days thereafter as mutually agreed by Borrower and the Swing Line Lender,
provided, that:
i.    no Interest Period shall extend beyond the final maturity date of the
relevant Loans;
ii.    no Interest Period with respect to any portion of the Term Loans shall
extend beyond a date on which Borrower is required to make a scheduled payment
of principal on the Term Loans unless the sum of (a) the aggregate principal
amount of Term Loans that are Base Rate Loans plus (b) the aggregate principal
amount of Term Loans that are Eurodollar Loans with Interest Periods expiring on
or before such date equals or exceeds the principal amount to be paid on the
Term Loans on such payment date;
iii.    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an


‑18‑



--------------------------------------------------------------------------------





Interest Period for a Borrowing of Eurodollar Loans to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and
iv.    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, that if there is no numerically corresponding day in the month in
which such an Interest Period is to end or if such an Interest Period begins on
the last Business Day of a calendar month, then such Interest Period shall end
on the last Business Day of the calendar month in which such Interest Period is
to end.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“L/C Issuer” means BMO Harris Bank N.A. or any other Lender that, at the request
of Borrower and with the consent of the Administrative Agent (such consent not
to be unreasonably withheld), agrees to issue Letters of Credit, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.3(h).
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Sublimit” means $75,000,000, as reduced pursuant to the terms hereof.
“Lead Arrangers” means BMO Capital Markets Corp. and BofA Securities, Inc., in
their capacities as joint lead arrangers and joint book runners hereunder.
“Lead Left Arranger” means BMO Capital Markets Corp., in its capacity as left
lead arranger and book runner hereunder.
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.
“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 11.10 and, unless the context otherwise requires, the
Swing Line Lender.
“Lending Office” is defined in Section 3.7.
“Letter of Credit” is defined in Section 2.3(a).


‑19‑



--------------------------------------------------------------------------------





“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in U.S. Dollars in immediately available funds are
offered to Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made as part of such Borrowing, provided that in no event
shall “LIBOR” be less than 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Liquidity” means, as of any date of determination, the sum of (i) the amount of
unrestricted cash of Borrower and its Subsidiaries on such date and unrestricted
investments of Borrower and its Subsidiaries permitted under Section 7.3(a),
(b), (c), (d) and (e) on such date and (ii) the Unused Revolving Credit
Commitments. For purposes of determining clause (ii) above, the Unused Revolving
Credit Commitments shall for purposes of this definition exclude any amounts
that would cause the Borrower to not be in compliance with the Total Leverage
Ratio set forth in Section 7.12 hereof, calculated on a pro forma basis as if
such amounts were drawn.
“Loan” means any Revolving Loan, Swing Loan or Term Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.
“Loan Parties” means Borrower and each Guarantor, collectively.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Loan Parties taken as a whole to
perform their material obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against Borrower or any Subsidiary of any Loan Document or the rights and
remedies of Administrative Agent and the


‑20‑



--------------------------------------------------------------------------------





Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes, is obligated
to contribute, or has any liability (contingent or otherwise).
“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Disposition and other customary and reasonable costs, fees and expenses actually
incurred in connection with such Disposition and (ii) sale, use or other
transactional taxes paid or payable by such Person as a result of such
Disposition, (b) with respect to any Event of Loss of a Person, cash and cash
equivalent proceeds received by or for such Person’s account (whether as a
result of payments made under any applicable insurance policy therefor or in
connection with condemnation proceedings or otherwise), net of attorneys’ fees,
accountants’ fees, amounts required to be applied to the repayment of
indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition and other customary and reasonable costs,
fees and expenses actually incurred in connection with the collection of such
proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person, cash and cash equivalent proceeds received by or for such
Person’s account, net of the legal, underwriting, investment banking and
accountants’ fees, underwriting discounts and commissions and other customary
and reasonable costs, fees and expenses actually incurred in connection
therewith.
“Net Income” means, with reference to any period, the net income (or net loss)
of Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP, which shall be set forth in the Borrower’s
publicly filed financial statements as the “Net Income” or “Net Loss”; provided
that there shall be excluded from Net Income (a) the net income (or net loss) of
any Person accrued prior to the date it becomes a Subsidiary of, or has merged
into or consolidated with, Borrower or another Subsidiary, and (b) the net
income (or net loss) of any Affiliated Entity or any other Subsidiary (other
than a Project Specific JV) that is not a Loan Party to the extent that such
Person has discontinued the payment of dividends or other distributions, or
decreased the amount of such dividends or other distributions in a manner not
consistent with historical practices by such Person (or shall fail to pay such
dividends or other distributions on at least an annual basis), or failed to pay
such dividends or other distributions to the extent required under such Person’s
Organizational Documents, except to the extent of the amount of dividends or
other distributions actually paid to Borrower or any other Loan Party by such
Person during such period; provided further that the amount of any such net
income (or loss) attributable to any such Person that is not wholly owned
(directly or indirectly) by the Borrower shall be limited to the percentage of
the total Equity Interests of such Person owned (directly or indirectly) by the
Borrower.


‑21‑



--------------------------------------------------------------------------------





“Net Worth” means, for any Person and at any time that same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.
“Note” and “Notes” each is defined in Section 2.11.
“Obligations” means all obligations of Borrower to pay principal and interest on
the Loans, all Reimbursement Obligations owing under the Applications, all fees
and charges payable hereunder, and all other payment obligations of Borrower or
any of its Subsidiaries arising under or in relation to any Loan Document, and
all Funds Transfer and Deposit Account Liability and Hedging Liability, in each
case whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired;
provided, that Obligations shall not include Excluded Swap Obligations.
“OCM Warrants” means the (i) warrant dated April 3, 2017 bearing certificate no.
W-001 issued by Borrower to OCM Sterling NE Holdings, LLC to purchase certain
capital stock of the Borrower, and (ii) warrant dated April 3, 2017 bearing
certificate no. W-002 issued by Borrower to OCM Sterling E Holdings, LLC to
purchase certain capital stock of the Borrower, each as amended, restated,
amended and restated, modified or supplemented from time to time.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.    
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles or Certificate of Incorporation, operating
agreement or equivalent formation documents, such Person’s bylaws, regulations,
trust agreement or equivalent governing documents and any similar organizational
documents of such Person.
“Participating Interest” is defined in Section 2.3(e).
“Participating Lender” is defined in Section 2.3(e).
“Patriot Act” is defined in Section 11.23.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means for any Lender its Revolver Percentage or, Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including Section 9.6), such aggregate percentage shall be
calculated by aggregating the separate components of the Revolver Percentage and
Term Loan Percentage, and expressing such components on a single percentage
basis.


‑22‑



--------------------------------------------------------------------------------





“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    the Acquired Business is in an Eligible Line of Business and has its
primary operations within the United States of America or Canada;
(b)    the Acquisition shall not be a Hostile Acquisition;
(c)    the financial statements of the Acquired Business shall have been audited
by a nationally recognized accounting firm or such financial statements shall
have undergone review of a scope satisfactory to Administrative Agent;
(d)    the Total Consideration for the Acquired Business shall not exceed
$150,000,000;
(e)    after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist;
(f)    the Acquired Business has positive EBITDA for the immediately preceding
four-quarter period;
(g)    Borrower shall have delivered to Administrative Agent, at least five (5)
Business Days prior to such Acquisition, or such shorter period as
Administrative Agent may consent to in its sole discretion, (i) written notice
of such Acquisition, which notice shall be accompanied by (i) current drafts of
the applicable acquisition documents (and final copies thereof as and when
executed) and (ii) a due diligence package reasonably requested by
Administrative Agent, which package shall include the following with regard to
the Acquisition in the case of an Acquired Business: (A) a pro forma balance
sheet (after giving effect to such Acquisition) for Borrower and its
Subsidiaries; (B) pro forma financial projections (after giving effect to such
Acquisition) for Borrower and its Subsidiaries for the greater of (x) the twelve
(12) month period following such Acquisition and (y) the later of the Term Loan
Maturity Date or Revolving Credit Termination Date then in effect; (C)
historical financial statements of the Person to be (or whose assets are to be)
acquired for the three (3) fiscal years prior to such Acquisition (or for such
shorter period that financial statements have been made available to Borrower),
together with financial statements of such Person for the most recent fiscal
quarter and the fiscal year to date period for which financial statements are
available; and (D) solely for any Permitted Acquisition for a Total
Consideration equal to or greater than $50,000,000, a quality of earnings report
or audit to the extent one is prepared, and in any event with respect to the
quality of earnings report or similar report from a nationally recognized
accounting firm (or another third party firm reasonably acceptable to the
Administrative Agent);
(h)    Borrower shall have delivered to Administrative Agent a certificate of a
Responsible Officer (i) demonstrating, to the satisfaction of Administrative
Agent, on a pro forma basis as of the most recently completed calendar quarter
for which financial statements have been prepared and finalized by Borrower (and
attaching the relevant financial statements), compliance with clause (i) below
and (ii) certifying that all requirements for a Permitted Acquisition will be
satisfied prior to the closing of such Acquisition;


‑23‑



--------------------------------------------------------------------------------





(i)    both before and after giving effect to such Acquisition and all debt and
other liabilities (including earnouts) to be incurred in connection therewith,
(i) Borrower shall be in compliance with Section 7.12 on a pro forma basis, (ii)
the (A) Total Leverage Ratio shall not on a pro forma basis exceed the lesser of
(1) 3.00 to 1.00 and (2) 0.25 to 1.00 less than the applicable covenant level at
such time in Section 7.12(a) and (B) Senior Secured Leverage Ratio shall not on
a pro forma basis exceed 2.50 to 1.00 and (y) Liquidity shall be at least
$40,000,000;
(j)    Such Acquisition shall be made by Borrower or a Guarantor and structured
as (i) an asset acquisition of all or substantially all of the assets of the
applicable target (or all or substantially all of a line or line of business of
target), (ii) a merger of a target into Borrower or a Guarantor, with Borrower
or such Guarantor as the surviving entity, or (iii) a purchase of all or
substantially all of the capital stock of the applicable target; and
(k)    if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, Borrower shall have complied with the requirements of
Section 6.12 in connection therewith.
“Permitted Encumbrances” is defined in Section 7.2.
“Permitted Refinancing Indebtedness” means, with respect to any indebtedness,
any extension, refinancing, modification, amendment or restatement of such
indebtedness; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the indebtedness so extended, refinanced, modified, amended or
restated except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extension, refinancing, modification,
amendment or restatement, (b) such extension, refinancing, modification,
amendment or restatement has a final maturity date equal to or later than the
final maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the indebtedness being
extended, refinanced, modified, amended or restated, (c) at the time thereof, no
Default or Event of Default shall have occurred and be continuing, (d) to the
extent such indebtedness being so extended, refinanced, modified, amended or
restated is secured by a Lien, the Lien securing such indebtedness as extended,
refinanced, modified, amended or restated shall not be senior in priority to the
Lien securing the Indebtedness being extended, refinanced, modified, amended or
restated or attach to any additional property, (e) if such indebtedness being
extended, refinanced, modified, amended or restated is Subordinated Debt, such
extension, refinancing, modification, amendment or restatement is Subordinated
Debt on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being so extended, refinanced,
modified, amended or restated, (f) the terms and conditions (excluding as to
interest rate and redemption premium) of any such extended, refinanced,
modified, amended or restated indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being extended, refinanced, modified, amended or restated
and (g) such extension, refinancing, modification, amendment or restatement is
incurred by a Person who is the obligor of the indebtedness being so extended,
refinanced, modified, amended or restated.


‑24‑



--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or the minimum funding standards under Section 412 of the Code or Section
302 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Premises” means the real property owned or leased by Borrower or any
Subsidiary, including the real property and improvements thereon owned by
Borrower or any Subsidiary subject to the Lien of any of the Collateral
Documents.
“Project Specific JVs” shall mean any project-specific joint ventures, whether
created through a contractual arrangement or the ownership of Equity Interests,
by a Loan Party or any of its Subsidiaries, including any such project-specific
joint ventures described in the Borrower’s filings with the Securities and
Exchange Commission pursuant to which a partner of such Project Specific JV acts
as a sponsor or manager but may not hold Equity Interests in such Project
Specific JV.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.    
“Reimbursement Obligation” is defined in Section 2.3(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.


‑25‑



--------------------------------------------------------------------------------





“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” means, as of the date of determination thereof, at least two
Lenders whose combined outstanding Loans and interests in Letters of Credit and
Unused Revolving Credit Commitments constitute more than 50% of the sum of the
total outstanding Loans, interests in Letters of Credit, and Unused Revolving
Credit Commitments of the Lenders.
“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, controller or comptroller or
other similar officer of the Borrower, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller,
comptroller, vice president finance or other similar officer of the Borrower.
“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and L/C
Obligations then outstanding.
“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.7.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof. Borrower and the Lenders acknowledge and agree
that the Revolving Credit Commitments of the Lenders aggregate $75,000,000 on
the date hereof.
“Revolving Credit Termination Date” means the fifth anniversary of the Closing
Date, or such earlier date on which the Revolving Credit Commitments are
terminated in whole pursuant to Section 2.15, 8.2 or 8.3.
“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 2.11.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including the
OFAC SDN List), the United States Department of State or any other relevant
sanctions authority, (b) any Person located, organized or


‑26‑



--------------------------------------------------------------------------------





resident in a Designated Jurisdiction or (c) any Person owned or controlled by
any such Person or Persons described in clauses (a) or (b) above.
“Sanctions” means all economic or financial sanctions, sectoral sanctions,
secondary sanctions or trade embargoes imposed, administered or enforced from
time to time by the United States government (including those administered by
OFAC or the United States Department of State), or any other relevant sanctions
authority with jurisdiction over Borrower, any Guarantor or any of their
respective Subsidiaries or Affiliates or any other party to this Agreement.
“Secured Parties” means (a) Administrative Agent, (b) each Lender (including the
Swing Line Lender), (c) the L/C Issuer, (d) each Affiliate of a Lender (or any
Person that was a Lender or an Affiliate of a Lender at the time of the entering
into such agreement or arrangement) to which any Loan Party is obligated in
respect of Hedging Liability and/or Funds Transfer and Deposit Account
Liability, and (e) each Related Party entitled to indemnification under Section
11.13.
“Security Agreement” means that certain Pledge and Security Agreement dated the
date of this Agreement among Borrower and the Guarantors and Administrative
Agent, in the form attached hereto as Exhibit K, as the same may be amended,
modified, supplemented or restated from time to time.
“Seller Note” means that certain Subordinated Seller Note, dated as of the date
hereof, by Borrower in favor of the holder thereof in the form attached as
Exhibit B to the Closing Date Acquisition Agreement, as in effect on the date
hereof, the obligations of Borrower under which shall constitute Subordinated
Debt.
“Senior Secured Funded Debt” means, at any time the same is to be determined,
the portion of Total Funded Debt outstanding at the time which is secured by a
Lien on any assets of the Borrower or any of its Subsidiaries.
“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter
of Borrower, the ratio of Senior Secured Funded Debt as of the last day of such
fiscal quarter to EBITDA of Borrower and its Subsidiaries for the period of four
fiscal quarters then ended.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Specified Acquisition Agreement Representations” means such of the
representations made by, or with respect to, the Closing Date Target and its
Subsidiaries in the Closing Date Acquisition Agreement (as in effect on the date
of execution thereof) as are material to the interests of the Lenders, but only
to the extent that the Borrower or any of its Subsidiaries have the right to
terminate their obligations under the Closing Date Acquisition Agreement as a
result of a breach of such representations in such Closing Date Acquisition
Agreement or the failure of which representation to be true results in the
failure of a condition precedent to the Borrower’s (or any of its Subsidiaries’)
obligations to consummate the Closing Date Acquisition in accordance with the
Closing Date Acquisition Agreement to be satisfied.


‑27‑



--------------------------------------------------------------------------------





“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by Administrative Agent and is otherwise pursuant
to documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are, in each case, in form and
substance satisfactory to Administrative Agent.
“Subsidiary” means, (i) as to any particular parent corporation or organization,
any other corporation or organization more than 50% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one or more other entities which are
themselves subsidiaries of such parent corporation or organization, and (ii) any
Person, whether majority- or minority-owned, required by GAAP to be consolidated
in the financial reporting of Borrower or any of its Subsidiaries. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
Borrower or of any of its direct or indirect Subsidiaries and shall include, for
the avoidance of doubt, the Affiliated Entities and the Project Specific JVs.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 11.10.
“Swing Line Lender’s Quoted Rate” is defined in Section 2.7(c).
“Swing Line Sublimit” means $15,000,000, as reduced pursuant to the terms
hereof.
“Swing Loan” and “Swing Loans” each is defined in Section 2.7.
“Swing Note” is defined in Section 2.11.
“Tealstone Acquisition Agreement” means that certain Stock Purchase Agreement
dated as of March 8, 2017 among Borrower, the sellers identified on Exhibit A
therein and the Sellers’ Representative (as defined therein), providing for the
acquisition of all of the issued and outstanding shares of common stock of each
of Tealstone Residential Concrete, Inc., a Texas corporation, and Tealstone
Commercial, Inc., a Texas corporation.
“Tealstone Deferred Payments” mean the “Deferred Payments” as defined in the
Tealstone Acquisition Agreement.
“Tealstone Seller Notes” mean the “Promissory Notes” as defined in the Tealstone
Acquisition Agreement.
“Term Credit” means the credit facility for the Term Loans described in Section
2.1.


‑28‑



--------------------------------------------------------------------------------





“Term Loan” is defined in Section 2.1 and, as so defined, includes a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Term Loan hereunder.
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof. Borrower and the Lenders acknowledge and agree that the Term
Loan Commitments of the Lenders aggregate $400,000,000 on the date hereof.
“Term Loan Maturity Date” means the fifth anniversary of the Closing Date.
“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.
“Term Note” is defined in Section 2.11.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition, (b)
indebtedness payable to the seller in connection with such Acquisition, (c) the
fair market value of any equity securities, including any warrants or options
therefor, delivered in connection with any Acquisition, (d) the present value of
covenants not to compete entered into in connection with such Acquisition or
other future payments (including earn-outs and other contingent obligations of
Borrower or its Subsidiaries) which are required to be made over a period of
time (exclusive of salaries paid in the ordinary course of business) (discounted
at the Base Rate), but only to the extent not included in clause (a), (b) or (c)
above, and (e) the amount of indebtedness assumed in connection with such
Acquisition.
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of Borrower
and its Subsidiaries outstanding at such time, and (b) all Indebtedness for
Borrowed Money outstanding of any other Person which is directly or indirectly
guaranteed by Borrower or any of its Subsidiaries or which Borrower or any of
its Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which Borrower or any of its Subsidiaries has otherwise
assured a creditor against loss; provided that any amounts outstanding under the
Seller Note shall be excluded from Total Funded Debt.
“Total Leverage Ratio” means, as of the last day of any fiscal quarter of
Borrower, the ratio of Total Funded Debt as of the last day of such fiscal
quarter to EBITDA of Borrower and its Subsidiaries for the period of four fiscal
quarters then ended.
“Trade Date” is defined in Section 2.18(c).


‑29‑



--------------------------------------------------------------------------------





“Tranche” is defined in Section 11.9(c).
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations. For the avoidance of
doubt, the outstanding amount of Swingline Loans shall not be counted towards or
considered usage of the Revolving Credit Commitments for purposes of this
definition.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by Borrower and/or one or
more Wholly owned Subsidiaries within the meaning of this definition.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Work-in-Progress Report” means the report in the form of Exhibit I hereto, or
in such other form acceptable to Administrative Agent, to be delivered to
Administrative Agent and the Lenders pursuant to Section 6.5(h).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.1    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references to time of day
herein are references to Chicago, Illinois, time unless otherwise specifically
provided. Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of


‑30‑



--------------------------------------------------------------------------------





this Agreement, it shall be done in accordance with GAAP except where such
principles are inconsistent with the specific provisions of this Agreement.
Unless otherwise expressly provided herein, references to agreements (including
this Agreement), other contractual instruments and organizational documents
shall be deemed to include all subsequent amendments, restatements and other
modifications thereto, but only to the extent such amendments, restatements and
other modifications are not prohibited by the terms of any Loan Document and
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation from time to time.
Section 1.2    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either Borrower or the
Required Lenders may by notice to the Lenders and Borrower, respectively,
require that the Lenders and Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of Borrower and its Subsidiaries shall be the
same as if such change had not been made. No delay by Borrower or the Required
Lenders in requiring such negotiation shall limit their right to so require such
a negotiation at any time after such a change in accounting principles. Until
any such covenant, standard, or term is amended in accordance with this Section
1.2, financial covenants shall be computed and determined in accordance with
GAAP in effect prior to such change in accounting principles. Without limiting
the generality of the foregoing, Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.
Section 1.3    Pro Forma Calculations. To the extent the Borrower or any
Subsidiary makes any Acquisition permitted hereunder or disposition of material
assets outside the ordinary course of business not prohibited hereunder during
the period of four fiscal quarters of the Borrower most recently ended, if the
Borrower is required to make pro forma disclosures relating to such Acquisition
or disposition pursuant to Article 11 of Regulation S-X of the Securities Act of
1933, as amended, then the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Fixed Charge Coverage Ratio shall be calculated after giving pro
forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the Securities and
Exchange Commission, and as certified by a Responsible Officer), as if such
acquisition or such disposition (and any related incurrence, repayment or
assumption of indebtedness) had occurred in the first day of such four-quarter
period. With respect to any provision in this Agreement which would require the
Total Leverage Ratio, the Senior Secured Leverage Ratio or the Fixed Charge
Coverage Ratio to be calculated on a pro forma basis, such calculation shall be
made in accordance with the foregoing sentence and giving pro forma effect to
the transaction for which such calculation is being made (together with any
related transaction) based on the most recent financial statements of the
Borrower delivered hereunder. Notwithstanding


‑31‑



--------------------------------------------------------------------------------





anything to the contrary in this Agreement, only those leases that would
constitute capital leases or financing leases in conformity with GAAP prior to
December 31, 2018 shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
Section 1.4    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (i) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
SECTION 2.        THE CREDIT FACILITIES.
Section 2.1    Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the “Term
Loans”) in U.S. Dollars to Borrower in the amount of such Lender’s Term Loan
Commitment. The Term Loans shall be advanced in a single Borrowing on the
Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire. As provided in Section 2.6(a), Borrower may elect that the Term Loans be
outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or prepaid
on any Term Loan may be borrowed again.
Section 2.2    Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars to Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date; provided that the aggregate amount of
Revolving Loans made on the Closing Date shall not exceed $30,000,000. The sum
of the aggregate principal amount of Revolving Loans, Swing Loans, and L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time. Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages. As provided in Section 2.6(a), Borrower may elect that each
Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.
Section 2.3    Letters of Credit.
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Credit, the L/C Issuer shall issue standby and commercial letters of
credit (each a “Letter of Credit”) for the account of Borrower or for the
account of Borrower and one or more of its Subsidiaries in an aggregate undrawn
face amount up to the L/C Sublimit. Each Letter of Credit shall be issued by the
L/C Issuer, but each Lender shall be obligated to reimburse the L/C Issuer for
such Lender’s


‑32‑



--------------------------------------------------------------------------------





Revolver Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Revolving Credit Commitment
of each Lender pro rata in an amount equal to its Revolver Percentage of the L/C
Obligations then outstanding.
(b)    Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or five (5) days prior to the Revolving Credit
Termination Date unless Borrower shall have backstopped such Letter of Credit in
a manner reasonably satisfactory to the L/C Issuer or shall have Cash
Collateralized the applicable Letter of Credit, in an aggregate face amount as
set forth above, upon the receipt of an application duly executed by Borrower
and, if such Letter of Credit is for the account of one of its Subsidiaries,
such Subsidiary for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) Borrower shall pay fees in connection with each Letter of Credit
as set forth in Section 2.12, (ii) except as otherwise provided in Section 2.9
or Section 2.17, unless an Event of Default exists, the L/C Issuer will not call
for the funding by Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, Borrower’s obligation to reimburse the L/C Issuer for the
amount of such drawing shall bear interest (which Borrower hereby promises to
pay) from and after the date such drawing is paid at a rate per annum equal to
the sum of the Applicable Margin plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed). If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless Administrative Agent or the Required Lenders
instruct the L/C Issuer otherwise, the L/C Issuer will give such notice of
non-renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the date that is five (5) days prior to the
Revolving Credit Termination Date unless Borrower shall have Cash Collateralized
the applicable Letter of Credit or backstopped such Letter of Credit in a manner
reasonably satisfactory to the L/C Issuer, (ii) the Revolving Credit Commitments
have been terminated, or (iii) a Default or an Event of Default exists and the
Required Lenders (or the Administrative Agent at their direction) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit. The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of Borrower subject to the conditions of Section 4 and
the other terms of this Section 2.3. Notwithstanding anything contained herein
to the contrary, the L/C Issuer shall be under no obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 2.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with Borrower or
such Lender satisfactory to the L/C Issuer to eliminate the L/C Issuer’s risk
with respect to such Lender.


‑33‑



--------------------------------------------------------------------------------





(c)    The Reimbursement Obligations. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent thereof.
Subject to Section 2.3(b), the obligation of Borrower to reimburse the L/C
Issuer for all drawings under a Letter of Credit (a “Reimbursement Obligation”)
shall be governed by the Application related to such Letter of Credit, except
that reimbursement shall be made by no later than 12:00 Noon on the date when
each drawing is to be paid if Borrower has been informed of such drawing by the
L/C Issuer on or before 11:00 a.m. on the date when such drawing is to be paid
or, if notice of such drawing is given to Borrower after 11:00 a.m. on the date
when such drawing is to be paid, by no later than 12:00 Noon on the following
Business Day, in immediately available funds at Administrative Agent’s principal
office in Chicago, Illinois, or such other office as Administrative Agent may
designate in writing to Borrower (who shall thereafter cause to be distributed
to the L/C Issuer such amount(s) in like funds). If Borrower does not make any
such reimbursement payment on the date due and the Participating Lenders fund
their participations therein in the manner set forth in Section 2.3(e) below,
then all payments thereafter received by Administrative Agent in discharge of
any of the relevant Reimbursement Obligations shall be distributed in accordance
with Section 2.3(e) below.
(d)    Obligations Absolute. Borrower’s obligation to reimburse L/C Obligations
as provided in subsection (c) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, Borrower’s obligations
hereunder. None of Administrative Agent, the Lenders, or the L/C Issuer shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of


‑34‑



--------------------------------------------------------------------------------





a Letter of Credit, the L/C Issuer may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(e)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by Borrower
to pay any Reimbursement Obligation at the time required on the date the related
drawing is to be paid, as set forth in Section 2.3(c) above, or if the L/C
Issuer is required at any time to return to Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m., or not later than 1:00 p.m. the
following Business Day, if such certificate is received after such time, pay to
Administrative Agent for the account of the L/C Issuer an amount equal to such
Participating Lender’s Revolver Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Participating Lender to the date such payment
is made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Revolver Percentage thereof as a Lender hereunder. The several
obligations of the Participating Lenders to the L/C Issuer under this Section
2.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set off, counterclaim
or defense to payment which any Participating Lender may have or have had
against Borrower, the L/C Issuer, Administrative Agent, any Lender or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 2.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.
(f)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by Borrower) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such L/C Issuer’s gross negligence, bad faith or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.3(f) and all other parts of


‑35‑



--------------------------------------------------------------------------------





this Section 2.3 shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.
(g)    Manner of Requesting a Letter of Credit. Borrower shall provide at least
five (5) Business Days’ advance written notice to Administrative Agent of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. Administrative Agent shall
promptly notify the L/C Issuer of Administrative Agent’s receipt of each such
notice (and the L/C Issuer shall be entitled to assume that the conditions
precedent to any such issuance, extension, amendment or increase have been
satisfied unless notified to the contrary by Administrative Agent or the
Required Lenders) and the L/C Issuer shall promptly notify Administrative Agent
and the Lenders of the issuance of the Letter of Credit so requested.
(h)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement among Borrower, Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. Administrative Agent shall notify the
Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced L/C Issuer. From and after the effective date of
any such replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
Section 2.4    Applicable Interest Rates. Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by Borrower on each Interest
Payment Date and at maturity (whether by acceleration or otherwise).
(a)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by Borrower on
each Interest Payment Date and at maturity (whether by acceleration or
otherwise).


‑36‑



--------------------------------------------------------------------------------





(b)    Rate Determinations. Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.
Section 2.5    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $100,000 or such greater amount which is an integral multiple of
$50,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit shall be in an amount equal to $1,000,000 or such greater amount
which is an integral multiple of $500,000. Without Administrative Agent’s
consent, there shall not be more than twelve (12) Borrowings of Eurodollar Loans
outstanding hereunder at any one time.
Section 2.6    Manner of Borrowing Loans and Designating Applicable Interest
Rates. Notice to Administrative Agent. Borrower shall give notice to
Administrative Agent by no later than 10:00 a.m.: (i) at least three (3)
Business Days before the date on which Borrower requests the Lenders to advance
a Borrowing of Eurodollar Loans and (ii) on the date Borrower requests the
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, Borrower may from time to time elect to change or continue the type of
interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.5, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, Borrower may continue part or all
of such Borrowing as Eurodollar Loans or convert part or all of such Borrowing
into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any
Business Day, Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by Borrower. Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to Administrative Agent (which notice shall
be irrevocable once given and, if by telephone, shall be promptly confirmed in
writing), substantially in the form attached hereto as Exhibit B (Notice of
Borrowing) or Exhibit C (Notice of Continuation/Conversion), as applicable, or
in such other form acceptable to Administrative Agent. Notice of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Base Rate Loans
into Eurodollar Loans must be given by no later than 10:00 a.m. at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. No
Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion if any Default or Event of Default then exists. Borrower agrees that
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone


‑37‑



--------------------------------------------------------------------------------





conflicts with any written confirmation such telephonic notice shall govern if
Administrative Agent has acted in reliance thereon.
(a)    Notice to the Lenders. Administrative Agent shall give prompt telephonic,
telecopy or other telecommunication notice to each Lender of any notice from
Borrower received pursuant to Section 2.6(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, Administrative Agent shall give notice to
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after Administrative Agent has made such determination.
(b)    Borrower’s Failure to Notify. If Borrower fails to give notice pursuant
to Section 2.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.6(a) and
such Borrowing is not prepaid in accordance with Section 2.9(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans. In the
event Borrower fails to give notice pursuant to Section 2.6(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
Administrative Agent by 12:00 noon on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Swing Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.
(c)    Disbursement of Loans. Not later than 1:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Section 4, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of Administrative Agent in Chicago, Illinois
(or at such other location as Administrative Agent shall designate).
Administrative Agent shall make the proceeds of each new Borrowing available to
Borrower at Administrative Agent’s principal office in Chicago, Illinois (or at
such other location as Administrative Agent shall designate), by depositing or
wire transferring such proceeds to the credit of Borrower’s Designated
Disbursement Account or as Borrower and Administrative Agent may otherwise
agree.
(d)    Administrative Agent Reliance on Lender Funding. Unless Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. on the date on which such Lender is
scheduled to make payment to Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) that such Lender does not intend
to make such payment, Administrative Agent may assume that such Lender has made
such payment when due and Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to Administrative Agent, such Lender shall, on demand,
pay to Administrative Agent the amount made available to Borrower attributable
to such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to Borrower and
ending on (but excluding) the date such Lender pays such amount to
Administrative Agent at a rate per annum equal to: (i)


‑38‑



--------------------------------------------------------------------------------





from the date the related advance was made by Administrative Agent to the date
two (2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day. If such amount is not
received from such Lender by Administrative Agent immediately upon demand,
Borrower will, on demand, repay to Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 3.3 so that
Borrower will have no liability under such Section with respect to such payment.
Section 2.7    Swing Loans. Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender may, in its
discretion, make loans in U.S. Dollars to Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit. Swing
Loans may be availed of from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date. Each Swing Loan shall be in a minimum amount of $250,000 or
such greater amount which is an integral multiple of $100,000.
(a)    Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to (i)
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans under
the Revolving Credit as from time to time in effect (computed on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed). Interest on each Swing
Loan shall be due and payable by Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).
(b)    Requests for Swing Loans. Borrower shall give Administrative Agent prior
notice (which may be written or oral) no later than 12:00 Noon on the date upon
which Borrower requests that any Swing Loan be made, of the amount and date of
such Swing Loan, and, if applicable, the Interest Period requested therefor.
Administrative Agent shall promptly advise the Swing Line Lender of any such
notice received from Borrower. After receiving such notice, the Swing Line
Lender shall in its discretion quote an interest rate to Borrower at which the
Swing Line Lender would be willing to make such Swing Loan available to Borrower
for the Interest Period so requested (the rate so quoted for a given Interest
Period being herein referred to as “Swing Line Lender’s Quoted Rate”). Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance. If Borrower does not so immediately accept the Swing
Line Lender’s Quoted Rate for the full amount requested by Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of each Swing Loan extended to
Borrower shall be deposited or otherwise wire transferred to Borrower’s
Designated Disbursement Account or as Borrower, Administrative Agent, and the
Swing Line Lender may otherwise agree. Anything contained in the


‑39‑



--------------------------------------------------------------------------------





foregoing to the contrary notwithstanding, the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement (provided that the Swing Line Lender shall be entitled to
assume that the conditions precedent to an advance of any Swing Loan have been
satisfied unless notified to the contrary by Administrative Agent or the
Required Lenders).
(c)    Refunding Loans. In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to Borrower and Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in Section
8.1(j) or 8.1(k) exists with respect to Borrower, regardless of the existence of
any other Event of Default, each Lender shall make the proceeds of its requested
Revolving Loan available to Administrative Agent for the account of the Swing
Line Lender), in immediately available funds, at Administrative Agent’s office
in Chicago, Illinois (or such other location designated by Administrative
Agent), before 12:00 Noon on the Business Day following the day such notice is
given. Administrative Agent shall promptly remit the proceeds of such Borrowing
to the Swing Line Lender to repay the outstanding Swing Loans.
(d)    Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.7(d) (because an Event of Default described in Section 8.1(j) or 8.1(k) exists
with respect to Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set off, counterclaim
or defense to payment which any Lender may have or have had against Borrower,
any other Lender, or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding, or reduction
whatsoever.
Section 2.8    Maturity of Loans. Scheduled Payments of Term Loans. Borrower
shall make principal payments on the Term Loans in installments on the last day
of each March, June, September, and December in each year, commencing with the
calendar quarter ending March 31, 2020, with the amount of each such principal
installment to equal the amount set forth in Column B below shown opposite of
the relevant due date as set forth in Column A below:


‑40‑



--------------------------------------------------------------------------------





Column A
 

Payment Date
Column B


Scheduled Principal
Payment on Term Loans
03/31/2020
$5,000,000
06/30/2020
$5,000,000
09/30/2020
$5,000,000
12/31/2020
$5,000,000
03/31/2021
$7,500,000
06/30/2021
$7,500,000
09/30/2021
$7,500,000
12/31/2021
$7,500,000
03/31/2022
$7,500,000
06/30/2022
$7,500,000
09/30/2022
$7,500,000
12/31/2022
$7,500,000
03/31/2023
$10,000,000
06/30/2023
$10,000,000
09/30/2023
$10,000,000
12/31/2023
$10,000,000
03/31/2024
$10,000,000
06/30/2024
$10,000,000
09/30/2024
$10,000,000
 
 



, it being agreed that a final payment comprised of all principal and interest
then outstanding on the Term Loans shall be due and payable on the Term Loan
Maturity Date. Each such principal payment shall be applied to the Lenders
holding the Term Loans pro rata based upon their Term Loan Percentages.
(a)    Revolving Loans. Each Revolving Loan, both for principal and interest
then outstanding, shall mature and be due and payable by Borrower on the
Revolving Credit Termination Date.
(b)    Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by Borrower on the Revolving Credit
Termination Date.
Section 2.9    Prepayments. Optional Prepayments. Borrower may prepay in whole
or in part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans,
in an amount not less than $100,000, (ii) if such Borrowing is of Eurodollar
Loans, in an amount not less than $500,000, and (iii) in each case, in an amount
such that the minimum amount required for a Borrowing pursuant to Section 2.5
and 2.7 remains outstanding) any Borrowing of Eurodollar Loans at any time upon
three (3) Business Days prior notice by Borrower to Administrative Agent or, in
the case of a Borrowing of Base Rate Loans, notice delivered by Borrower to
Administrative Agent no later than 10:00 a.m. on the date of prepayment (or, in
any case, such shorter period of time then agreed to


‑41‑



--------------------------------------------------------------------------------





by Administrative Agent), such prepayment, in each case, to be made by the
payment of the principal amount to be prepaid and, in the case of any Term Loans
or Eurodollar Loans or Swing Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 3.3.
(a)    Mandatory Prepayments.
(i)    Borrower or any Subsidiary or Project Specific JV shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property (except that with respect to any Affiliated
Entity or Project Specific JV constituting, in either case, an Excluded
Subsidiary, only to the extent of the Net Cash Proceeds received by the Loan
Parties), then Borrower shall promptly notify Administrative Agent of such
proposed Disposition or Event of Loss (including the amount of the estimated Net
Cash Proceeds to be received by Borrower or such Subsidiary in respect thereof)
and, promptly upon receipt by Borrower or such Subsidiary of the Net Cash
Proceeds of such Disposition or Event of Loss, Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of all such Net
Cash Proceeds; provided that (x) this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of Dispositions
during any fiscal year of Borrower not exceeding $2,500,000 in the aggregate or
any Events of Loss during any fiscal year of Borrower not exceeding $2,500,000
in the aggregate, in each case so long as no Default or Event of Default then
exists, and (y) in the case of any Disposition or Event of Loss not covered by
clause (x) above, so long as no Default or Event of Default then exists, if
Borrower states in its notice of such event that Borrower or the relevant
Subsidiary intends to reinvest, within 360 days of the date of receipt thereof,
the Net Cash Proceeds thereof in assets useful to the business of the Borrower
and its Subsidiaries, then Borrower shall not be required to make a mandatory
prepayment under this subsection in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually so reinvested within such 360 day
period; provided that if Borrower or any relevant Subsidiary shall have
contractually committed to so reinvest such Net Cash Proceeds within such
360-day period, such period for reinvestment shall be extended for an additional
180 days. Promptly after the end of such reinvestment period, Borrower shall
notify Administrative Agent whether Borrower or such Subsidiary has reinvested
such Net Cash Proceeds in such similar assets, and, to the extent such Net Cash
Proceeds have not been so reinvested, Borrower shall promptly prepay the
Obligations in the amount of such Net Cash Proceeds not so reinvested. The
amount of each such prepayment shall be applied, subject to Section 2.9(b)(vi),
first to the outstanding Term Loans until paid in full and then to the Revolving
Credit (with no reduction of Revolving Credit Commitments). If Administrative
Agent or the Required Lenders so request, all proceeds of such Disposition or
Event of Loss shall be deposited with Administrative Agent (or its agent) and
held by it in the Collateral Account. So long as no Default or Event of Default
exists, Administrative Agent is authorized to disburse amounts representing such
proceeds from the Collateral Account to or at Borrower’s direction for
application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.


‑42‑



--------------------------------------------------------------------------------





(ii)    If, after the Closing Date, Borrower or any Subsidiary (except that with
respect to any Affiliated Entity or Project Specific JV constituting, in either
case, an Excluded Subsidiary, only to the extent of the Net Cash Proceeds
received by the Loan Parties) shall issue any Indebtedness for Borrowed Money
not permitted by Section 7.1 (other than Section 7.1(o), except to the extent
contemplated by clause (v) thereof)), Borrower shall promptly notify
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of Borrower or such Subsidiary in respect
thereof. Promptly upon receipt by Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, Borrower shall prepay the Obligations in an aggregate
amount equal to 100% of the amount of such Net Cash Proceeds. The amount of each
such prepayment shall be applied, subject to Section 2.9(b)(vi), first to the
outstanding Term Loans until paid in full and then to the Revolving Credit;
provided that each Lender holding Term Loans shall have the right to elect, by
notice to the Administrative Agent at or prior to the time and in the manner
specified by the Administrative Agent, to decline all or a portion of its pro
rata share of any prepayment pursuant this clause (ii) (such declined amounts,
the “Declined Proceeds”), in which case such Declined Proceeds shall be applied
on a pro rata basis to the Term Loans of Lenders which did not decline to
receive their pro rata share of such prepayment until paid in full and then to
the Revolving Credit. Borrower acknowledges that its performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 7.1
or any other terms of the Loan Documents.
(iii)    Within five (5) days after receipt of Borrower’s year end audited
financial statements, and in any event within 125 days after the end of each
fiscal year of Borrower (commencing with the fiscal year ending December 31,
2020), Borrower shall prepay the Obligations by an amount equal to (x) the ECF
Percentage of Excess Cash Flow of Borrower and its Subsidiaries for such fiscal
year minus (y) the aggregate amount of voluntary prepayments of Loans hereunder
(in the case of the Revolving Credit, to the extent accompanied by a reduction
of Revolving Credit Commitments) during such fiscal year or after year-end and
prior to the date such Excess Cash Flow prepayment is due (without duplication
of any amounts deducted pursuant to this clause (y) in the prior fiscal year).
The amount of each such prepayment shall be applied, subject to Section
2.9(b)(vi), first to the outstanding Term Loans until paid in full and then to
the Revolving Credit.
(iv)    Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.15, prepay the Revolving Loans, Swing Loans, and,
if necessary, prefund the L/C Obligations by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Revolving Loans, Swing
Loans, and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced.
(v)    If at any time the sum of the unpaid principal balance of the Revolving
Loans, Swing Loans, and the L/C Obligations then outstanding shall be in excess
of the Revolving Credit Commitment, Borrower shall immediately and without
notice or demand pay over the amount of the excess to Administrative Agent for
the account of the Lenders as and for a mandatory prepayment on such
Obligations, with each such prepayment first to be applied


‑43‑



--------------------------------------------------------------------------------





to the Revolving Loans and Swing Loans until paid in full with any remaining
balance to be held by Administrative Agent in the Collateral Account as security
for the Obligations owing with respect to the Letters of Credit.
(vi)    Unless Borrower otherwise directs, prepayments of Loans under this
Section 2.9(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 2.9(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans or Eurodollar Loans or
Swing Loans, accrued interest thereon to the date of prepayment together with
any amounts due the Lenders under Section 3.3. Each prefunding of L/C
Obligations shall be made in accordance with Section 8.4.
(b)    Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again. No amount of the Term
Loans paid or prepaid may be reborrowed, and, in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the relevant Loans in the inverse order of maturity (including the
payment due on the Term Loan Maturity Date), provided that in the case of any
partial prepayment of Term Loans pursuant to clause (ii) above in connection
with the incurrence of any Indebtedness for Borrowed Money pursuant to Section
7.1(o), such prepayment shall be applied to the remaining amortization payments
on the relevant Loans on a pro rata basis (including the payment due on the Term
Loan Maturity Date).
Section 2.10    Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, letter of credit fees and interest on any other amounts owing
hereunder or under the other Loan Documents at a rate per annum equal to:
(a)    for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;
(b)    for any Eurodollar Loan or any Swing Loan bearing interest at Adjusted
LIBOR or the Swing Line Lender’s Quoted Rate, as applicable, the sum of 2.0%
plus the rate of interest in effect thereon at the time of such default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;
(c)    for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation;
(d)    for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 2.12 with respect to such Letter of Credit; and


‑44‑



--------------------------------------------------------------------------------





(e)    for any other overdue amounts, the sum of 2.0% plus the Applicable Margin
plus the Base Rate from time to time in effect;
provided, that in the absence of acceleration, any adjustments pursuant to this
Section shall be made at the election of Administrative Agent, acting at the
request or with the consent of the Required Lenders, with written notice to
Borrower. While any Event of Default exists or after acceleration, interest
shall be paid on demand of Administrative Agent at the request or with the
consent of the Required Lenders.
Section 2.11    Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(a)    Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Lender hereunder
and (iii) the amount of any sum received by Administrative Agent hereunder from
Borrower and each Lender’s share thereof.
(b)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, that the failure of Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations in
accordance with their terms.
(c)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred
to herein as a “Term Note”), Exhibit D-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or Exhibit D-3 (in the case of its
Swing Loans and referred to herein as a “Swing Note”), as applicable (the Term
Notes, Revolving Notes, and Swing Note being hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event,
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns in the amount of the relevant Term Loan,
Commitment, or Swing Line Sublimit, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 11.10) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 11.10, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.
Section 2.12    Fees.Revolving Credit Commitment Fee. Borrower shall pay to
Administrative Agent for the ratable account of the Lenders in accordance with
their Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such


‑45‑



--------------------------------------------------------------------------------





date occurring after the date hereof) and on the Revolving Credit Termination
Date, unless the Revolving Credit Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.
(a)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 2.3 hereof, Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
Borrower shall pay to Administrative Agent, for the ratable benefit of the
Lenders in accordance with their Revolver Percentages, a letter of credit fee at
a rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter. In addition, Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other fees and charges for each Letter
of Credit as established by the L/C Issuer from time to time.
(b)    Administrative Agent Fees. Borrower shall pay to Administrative Agent,
for its own use and benefit, the fees agreed to between Administrative Agent and
Borrower in a fee letter dated as of the Closing Date, or as otherwise agreed to
in writing between them.
(c)    Audit Fees. Borrower shall pay to Administrative Agent for its own use
and benefit charges for audits of the Collateral performed by Administrative
Agent or its agents or representatives in such amounts as Administrative Agent
may from time to time request (Administrative Agent acknowledging and agreeing
that such charges shall be computed in the same manner as it at the time
customarily uses for the assessment of charges for similar collateral audits);
provided, that in the absence of any Default or Event of Default, Borrower shall
not be required to pay Administrative Agent for more than one (1) such audit per
calendar year.
Section 2.13    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by Borrower under this Agreement and the other Loan
Documents, shall be made by Borrower to Administrative Agent by no later than
12:00 Noon on the due date thereof at the office of Administrative Agent in
Chicago, Illinois (or such other location as Administrative Agent may designate
to Borrower), for the benefit of the Lender(s) or L/C Issuer entitled thereto.
Any payments received after such time shall be deemed to have been received by
Administrative Agent on the next Business Day. All such payments shall be made
in U.S. Dollars, in immediately available funds at the place of payment, in each
case without set off or counterclaim. Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that Borrower will make a scheduled
payment and such scheduled payment is not so


‑46‑



--------------------------------------------------------------------------------





made, each Lender shall, on demand, repay to Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.
Anything contained herein to the contrary notwithstanding (including Section
2.9(b)), all payments and collections received in respect of the Obligations and
all proceeds of the Collateral received, in each instance, by Administrative
Agent or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Commitments as a result of an Event of Default
shall be remitted to Administrative Agent and distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which Borrower has agreed
to pay Administrative Agent under Section 11.13 (such funds to be retained by
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to Administrative Agent);
(b)    second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;
(c)    third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(d)    fourth, to the payment of principal on the Loans (other than Swing
Loans), unpaid Reimbursement Obligations, together with amounts to be held by
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 8.4 (until Administrative Agent is holding an amount of cash
equal to the then outstanding amount of all such L/C Obligations), Funds
Transfer and Deposit Account Liability and Hedging Liability (provided that
funds from, and proceeds of Collateral owned by, any Person directly or
indirectly liable for a Swap Obligation and that was not an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such Swap
Obligation was incurred may not be used to satisfy such Swap Obligation), the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates (and any
Person that was a Lender or an Affiliate of a Lender at the time of the entering
into such agreement or arrangement) to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;
(e)    fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Borrower and its Subsidiaries
secured by the Loan Documents


‑47‑



--------------------------------------------------------------------------------





(provided that funds from, and proceeds of Collateral owned by, any Person
directly or indirectly liable for a Swap Obligation and that was not an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Swap Obligation was incurred may not be used to satisfy such Swap
Obligation) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and
(f)    finally, to Borrower or whoever else may be lawfully entitled thereto.
Section 2.14    Account Debit. Borrower hereby irrevocably authorizes
Administrative Agent to charge any of Borrower’s deposit accounts maintained
with Administrative Agent for the amounts from time to time necessary to pay any
then due Obligations; provided that Borrower acknowledges and agrees that
Administrative Agent shall not be under an obligation to do so and
Administrative Agent shall not incur any liability to Borrower or any other
Person for Administrative Agent’s failure to do so.
Section 2.15    Commitment Terminations. Borrower shall have the right at any
time and from time to time, upon three (3) Business Days’ prior written notice
to Administrative Agent (or such shorter period of time agreed to by
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount of than $5,000,000 or any increment of $5,000,000 thereof and (ii)
allocated ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding. Any termination of the
Revolving Credit Commitments below the L/C Sublimit or the Swing Line Sublimit
then in effect shall reduce the L/C Sublimit and Swing Line Sublimit, as
applicable, by a like amount. Administrative Agent shall give prompt notice to
each Lender of any such termination of the Revolving Credit Commitments.
(a)    Any termination of the Commitments pursuant to this Section 2.15 may not
be reinstated.
Section 2.16    Substitution of Lenders. In the event (a) Borrower receives a
claim from any Lender for compensation under Section 3.6 or 3.1, (b) Borrower
receives notice from any Lender of any illegality pursuant to Section 3.4, (c)
any Lender is then a Defaulting Lender or such Lender is a Subsidiary or
Affiliate of a Person who has been deemed insolvent or becomes the subject of a
bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for any such Person, or (d) a Lender fails to consent to an amendment
or waiver requested under Section 11.11 at a time when the Required Lenders have
approved such amendment or waiver (any such Lender referred to in clause (a),
(b), (c), or (d) above being hereinafter referred to as an “Affected Lender”),
Borrower may, in addition to any other rights Borrower may have hereunder or
under applicable law, require, at its expense, any such Affected Lender to
assign, at par, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Commitments and the Loans and participation
interests in Letters of Credit and other amounts at any time owing to it
hereunder and the other Loan Documents) to an Eligible Assignee specified by
Borrower, provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other Governmental
Authority, (ii) Borrower shall have paid to the Affected Lender all monies


‑48‑



--------------------------------------------------------------------------------





(together with amounts due such Affected Lender under Section 3.3 as if the
Loans owing to it were prepaid rather than assigned) other than such principal
owing to it hereunder, and (iii) the assignment is entered into in accordance
with, and subject to the consents required by, Section 11.10 (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by
Borrower).
Section 2.17    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Lenders”
(provided that the foregoing shall not permit an increase in such Lender’s
Commitments or an extension of the maturity date of such Lender’s Loans or other
Obligations without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 2.12 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.12 with respect to such Defaulting Lender’s Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender (and any
Letter of Credit fee otherwise payable to a Lender who is a Defaulting Lender
shall instead be paid to the L/C Issuer for its use and benefit); (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender; and
(e) if so requested by the L/C Issuer at any time during the Defaulting Lender
Period with respect to such Defaulting Lender, Borrower shall deliver to
Administrative Agent cash collateral in an amount equal to such Defaulting
Lender’s Percentage of L/C Obligations then outstanding (to be, held by
Administrative Agent as set forth in Section 8.4). No Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.17, performance by Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section 2.17. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies which Borrower may have against such Defaulting Lender
and which Administrative Agent or any Lender may have against such Defaulting
Lender.
Section 2.18    Incremental Loans.
(a)    Borrower may from time to time, on not less than five (5) Business Days’
notice request the establishment of (x) one or more term loan commitments, which
may be in the form of a new tranche of term loans or an increase in the amount
of the Term Loans (such new term loan commitments or increase, the “New Term
Loan Commitments”) or (y) one or more revolving loan commitments, which shall be
an increase in the amount of the Revolving Credit Commitments (such increased
commitments, the “New Revolving Loan Commitments” and together with the New Term
Loan Commitments, the “New Loan Commitments”), provided, in each case, that at
the time of


‑49‑



--------------------------------------------------------------------------------





any such request and on the date the New Loan Commitments shall be effective
(the “Increased Amount Date”) (and after giving effect thereto and the use of
the proceeds thereof), (i) no Default or Event of Default exists and (ii)
Borrower shall have a (A) Total Leverage Ratio (on a pro forma basis as of the
most recently completed calendar quarter for which financial statements have
been prepared and finalized by Borrower) of less than the lesser of 3.00 to 1.00
and 0.25 to 1.00 less than the applicable covenant level and (B) Senior Secured
Leverage Ratio (on a pro forma basis as of the most recently completed calendar
quarter for which financial statements have been prepared and finalized by
Borrower) of less than the lesser of 2.50 to 1.00. Each New Loan Commitment
shall be in an aggregate principal amount of at least $10,000,000 and in
integral multiples of at least $5,000,000 and the aggregate principal amount of
all New Loan Commitments shall not exceed $100,000,000.Each request for a New
Loan Commitment shall set forth the requested amount and proposed terms of the
relevant New Loan Commitment and the Lenders or other Persons willing to provide
such New Loan Commitments. New Loan Commitments may be made by any existing
Lender or if necessary to achieve the full amount of the requested New Loan
Commitment, any other Person that qualifies as an Eligible Assignee (any such
Person, an “New Lender”), provided that no Person shall be a New Lender without
the consent of Administrative Agent (which consent shall not be unreasonably
withheld).
(b)    The making of any Loan under this Section 2.18 (a “New Term Loan” or a
“New Revolving Loan”, as applicable, and collectively, the “New Loans”) shall
(i) be subject to each condition set forth in Section 4.2 and such other
conditions as Borrower, the applicable Lenders and Administrative Agent shall
agree (including delivery of any legal opinions or other documents reasonably
requested by Administrative Agent in connection with any such transaction); and
(ii) be documented pursuant to a supplement or joinder to this Agreement
executed by Borrower, each applicable New Lender and Administrative Agent. Any
New Loan Commitments shall be designated in the applicable supplement or joinder
either as a separate tranche (in the case of term loans) or an increase to the
existing Term Loans or Revolving Credit Commitments, as applicable (in each case
a “Tranche”), for all purposes of this Agreement.
(c)    The terms and provisions of the New Loans and New Loan Commitments shall,
except as otherwise set forth herein or in the applicable supplement, be
identical to those applicable to the Term Loans or Revolving Loans, as the case
may be. In any event, (i) such New Loans shall (x) rank pari passu in right of
payment and of security with all other Loans and (y) in the case of New Term
Loans, be entitled to share in prepayments pro rata with the other Term Loans
(unless the applicable New Term Lenders agree to take a lesser share of certain
prepayments), (ii) with respect to each New Term Loan, the weighted average life
to maturity of all New Term Loans shall be no shorter than the weighted average
life to maturity of any existing Term Loans, (iii) with respect to any New Term
Loan, the maturity date for any New Term Loan shall not be earlier than the
maturity date with respect to the Term Loans, as applicable, (iv) the
amortization schedule applicable to any Tranche of New Loans shall be determined
by Borrower and the applicable New Lenders, (v) the interest rates, fees
(including any original issue discount), other pricing-related provisions and
yield applicable to any New Loans shall be determined by Borrower and the
applicable New Lenders and shall be set forth in each applicable supplement;
provided that the All-in Yield for any New Term Loans shall not be more than
0.50% higher than the All-in Yield for any Term Loans outstanding on the date of
the issuance of such New Term Loans unless the interest rate on such


‑50‑



--------------------------------------------------------------------------------





outstanding Term Loans is increased so that the All-in Yield on such outstanding
Term Loans is not less than the All-in Yield for the New Term Loans minus 0.50%,
and (vi) will constitute “Senior Debt” or similar terms under and as such terms
of defined in each Subordination Agreement. Notwithstanding anything to the
contrary in Section 11.11, each applicable supplement or joinder may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
Administrative Agent, to effect the provisions of this Section 2.18.
(d)    On each Increased Amount Date, each New Lender with a New Revolving Loan
Commitment shall make a Revolving Loan to Borrower the proceeds of which will be
used to prepay the Revolving Loans of the other Lenders immediately prior to
such Increased Amount Date, so that, after giving effect thereto and to any
other borrowings and prepayments being made on such date, the Revolving Loans
outstanding are held by the Lenders pro rata based on their Revolving Credit
Commitments after giving effect to such Increased Amount Date.
SECTION 3.     TAXES; CHANGE IN CIRCUMSTANCES.
Section 3.1    Withholding Taxes.Payments Free of Withholding. Except as
otherwise required by law and subject to Section 3.1(b), each payment by
Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which Borrower or such Guarantor is domiciled, any
jurisdiction from which Borrower or such Guarantor makes any payment, or (in
each case) any political subdivision or taxing authority thereof or therein. If
any such withholding is so required, Borrower or such Guarantor shall make the
withholding, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender, the L/C Issuer, and Administrative Agent free
and clear of such taxes (including such taxes on such additional amount) is
equal to the amount which that Lender, L/C Issuer, or Administrative Agent (as
the case may be) would have received had such withholding not been made. If
Administrative Agent, the L/C Issuer, or any Lender pays any amount in respect
of any such taxes, penalties or interest, Borrower or such Guarantor shall
reimburse Administrative Agent, the L/C Issuer or such Lender for that payment
on demand in the currency in which such payment was made. If Borrower or such
Guarantor pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Lender,
the L/C Issuer or Administrative Agent on whose account such withholding was
made (with a copy to Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.
(a)    U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to Borrower and Administrative Agent on or before the date
the initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender or L/C Issuer hereunder, two duly completed and
signed copies of (i) either Form W 8 BEN (relating to such Lender or L/C Issuer
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents and the


‑51‑



--------------------------------------------------------------------------------





Obligations) or Form W 8 ECI (relating to all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents and the
Obligations) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W 8 BEN, or any successor form prescribed by the Internal
Revenue Service, and a certificate representing that such Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of Borrower and is not
a controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to Borrower and Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) and such other certificates as may be (i) requested
by Borrower in a written notice, directly or through Administrative Agent, to
such Lender or L/C Issuer and (ii) required under then current United States law
or regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents or the Obligations. Upon the request of
Borrower or Administrative Agent, each Lender and L/C Issuer that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to Borrower and Administrative Agent a certificate to the effect that it
is such a United States person.
(b)    Inability of Lender to Submit Forms. If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to Borrower or Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 3.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or L/C
Issuer shall promptly notify Borrower and Administrative Agent of such fact and
the Lender or L/C Issuer shall to that extent not be obligated to provide any
such form or certificate and will be entitled to withdraw or cancel any affected
form or certificate, as applicable.
Section 3.2    Documentary Taxes. Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
Section 3.3    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan or Swing Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan
on a date other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 4 or
otherwise) by Borrower to borrow or continue a Eurodollar Loan or Swing Loan, or
to convert a Base Rate


‑52‑



--------------------------------------------------------------------------------





Loan into a Eurodollar Loan or Swing Loan on the date specified in a notice
given pursuant to Section 2.6(a) or 2.7,
(c)    any failure by Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
(d)    any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,
then, Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense within ten (10) days after receipt of the
certificate described in the next sentence. If any Lender makes such a claim for
compensation, it shall provide to Borrower, with a copy to Administrative Agent,
a certificate setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) and the amounts shown on such certificate shall
be conclusive and binding on Borrower absent manifest error.
Section 3.4    Change in Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, that, subject to all of the terms
and conditions of this Agreement, Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
Section 3.5    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
(i)    Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(ii)    the Required Lenders advise Administrative Agent that (i) LIBOR as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of funding their Eurodollar Loans for such Interest Period
or (ii) that the making or funding of Eurodollar Loans become impracticable,
then Administrative Agent shall forthwith give notice thereof to Borrower and
the Lenders, whereupon until Administrative Agent notifies Borrower that the
circumstances giving rise to such


‑53‑



--------------------------------------------------------------------------------





suspension no longer exist, the obligations of the Lenders to make, continue, or
effect by conversion Eurodollar Loans shall be suspended.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
3.5(b) will occur prior to the applicable Benchmark Transition Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.5(b) including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.5(b).
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar Loan
of, conversion to or continuation of Eurodollar Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon LIBOR will not be
used in any determination of Base Rate.
Section 3.6    Increased Cost and Reduced Return. If any Change in Law:
(i)    shall subject any Lender (or its Lending Office) or the L/C Issuer to any
tax, duty or other charge with respect to its Eurodollar Loans, its Notes, its
Letter(s) of Credit,


‑54‑



--------------------------------------------------------------------------------





or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) or the L/C Issuer of the principal of or interest
on its Eurodollar Loans, Letter(s) of Credit, or participations therein or any
other amounts due under this Agreement or any other Loan Document in respect of
its Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the rate of tax on the overall net income of such Lender or its
Lending Office or the L/C Issuer imposed by the jurisdiction in which such
Lender’s or the L/C Issuer’s principal executive office or Lending Office is
located); or
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or the L/C Issuer or
shall impose on any Lender (or its Lending Office) or the L/C Issuer or on the
interbank market any other condition affecting its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to Administrative Agent), Borrower shall be obligated
to pay to such Lender or L/C Issuer such additional amount or amounts as will
compensate such Lender or L/C Issuer for such increased cost or reduction.
(b)    If, after the date hereof, any Lender, the L/C Issuer, or Administrative
Agent shall have determined that any Change in Law has had the effect of
reducing the rate of return on such Lender’s or L/C Issuer ‘s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer ‘s or such corporation’s policies with respect to
liquidity and capital adequacy) by an amount deemed by such Lender or L/C Issuer
to be material, then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to Administrative Agent), Borrower shall pay
to such Lender or L/C Issuer, as applicable, such additional amount or amounts
as will compensate such Lender or L/C Issuer for such reduction.
(c)    A certificate of a Lender or L/C Issuer claiming compensation under this
Section 3.6 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive


‑55‑



--------------------------------------------------------------------------------





absent manifest error. In determining such amount, such Lender or L/C Issuer may
use any reasonable averaging and attribution methods.
(d)    Failure or delay on the part of any Lender, L/C Issuer or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, L/C Issuer’s or Administrative Agent’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender, L/C Issuer or Administrative Agent pursuant to
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender, L/C Issuer or Administrative Agent,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s, L/C Issuer’s or
Administrative Agent’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
Section 3.7    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to Borrower
and Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of Borrower to such Lender under Section 3.6 or to
avoid the unavailability of Eurodollar Loans under Section 3.5, so long as such
designation is not otherwise disadvantageous to the Lender.
Section 3.8    Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
SECTION 4.     CONDITIONS PRECEDENT.
Section 4.1    Initial Credit Event. The obligation of each Lender and the L/C
Issuer to participate in the initial Credit Event hereunder is subject to
satisfaction or waiver by the applicable party of the following conditions
precedent:
(a)    The transactions contemplated by the Closing Date Acquisition Agreement
shall be consummated substantially concurrently with the initial funding under
the Credits in accordance with the terms of the draft Closing Date Acquisition
Agreement (without any amendment, modification or waiver of any of the
provisions thereof that would be materially adverse to the Lenders without the
consent of Administrative Agent); provided that (i) a reduction in the purchase
price under the Closing Date Acquisition Agreement shall not be deemed to be
materially adverse to the Lenders or the Administrative Agent so long as such
decrease is allocated to reduce the Term Loan Commitments, (ii) any purchase
price adjustment expressly contemplated by the Closing Date Acquisition
Agreement (including any working capital purchase price adjustment) shall not be


‑56‑



--------------------------------------------------------------------------------





considered an amendment or waiver of the Closing Date Acquisition Agreement and
(iii) (A) any change to the definition of “Material Adverse Effect” contained in
the Closing Date Acquisition Agreement shall be deemed to be materially adverse
to Lenders, (B) any amendment of the minimum inside date for the “Closing Date”
as defined and set forth in the Closing Date Acquisition Agreement shall be
deemed to be materially adverse to the interests of the Lenders and the
Administrative Agent, and (C) any amendment or modification to any of the
provisions relating to the liability, jurisdiction or status as a third party
beneficiary under the Closing Date Acquisition Agreement of the Lenders or the
Administrative Agent shall be deemed to be materially adverse to the interests
of the Lenders and the Administrative Agent; and there shall be no injunction,
temporary restraining order, or other legal action in effect which prohibits the
closing of the Closing Date Acquisition or the closing and funding of the
Credits;
(b)    The Administrative Agent shall have received a Solvency Certificate of a
Responsible Officer substantially in the form attached hereto as Exhibit J;
(c)    The Administrative Agent shall have received (a) five (5)‑year projected
financial statements (the “Financial Model”) which gives pro forma effect to the
Closing Date Acquisition and is otherwise acceptable to the Administrative Agent
and (b) audited consolidated balance sheets and related statements of income and
cash flows of the Borrower and its Subsidiaries for the last three (3) fiscal
years ended at least ninety (90) days prior to the Closing Date, (c) unaudited
consolidated balance sheets and related statements of income of the Borrower and
its Subsidiaries for each fiscal quarter ended after the close of its most
recent fiscal year and at least forty-five (45) days prior to the Closing Date,
(d) a pro forma unaudited consolidated balance sheet and related statements of
income and cash flows of the Borrower as of and for the 12‑month period ending
on the last day of the most recently completed twelve consecutive month period
ended as of June 30, 2019, prepared after giving effect to the Transactions as
if the Transactions had occurred at the beginning of such period, and (e)
evidence of either an audit by a nationally recognized accounting firm or review
(which may be in the form of a buy-side quality of earnings report) of the
Closing Date Target by an accounting firm reasonably acceptable to the
Administrative Agent;
(d)    (i) Since December 31, 2018, with respect to the Loan Parties, there
shall not have occurred any change or event that has resulted in, or would
reasonably be expected to have a material adverse change in any of the condition
(financial or otherwise), business, performance, operations or property of the
Borrower and its Subsidiaries, taken as a whole; and (ii) since December 31,
2018, with respect to the Closing Date Target, there shall not have occurred any
change or event that has resulted in, or would reasonably be expected to have, a
“Material Adverse Effect” (as defined in the Closing Date Acquisition
Agreement);
(e)    Administrative Agent shall have received each of the following, in each
case, (i) duly executed by all applicable parties, (ii) dated a date
satisfactory to Administrative Agent, and (iii) in form and substance
satisfactory to Administrative Agent:
(i)    this Agreement duly executed by the Loan Parties and the Lenders;
(ii)    if requested by any Lender, such Lender’s duly executed Notes of
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.11;


‑57‑



--------------------------------------------------------------------------------





(iii)    the Security Agreement duly executed by the Loan Parties, together
with, and subject to Section 4.1(j) below, (i) original stock certificates or
other similar instruments or securities representing all of the issued and
outstanding equity interests in each Subsidiary (other than any Affiliated
Entity or Project Specific JV constituting, in either case, an Excluded
Subsidiary, limited in the case of any first tier Foreign Subsidiary to 65% of
the Voting Stock and 100% of any other equity interests as provided in the
Security Agreement) as of the Closing Date that are required to be pledged
pursuant to the Security Agreement, (ii) stock powers for the Collateral
consisting of the equity interest in each Subsidiary required to be pledged
pursuant to the Security Agreement executed in blank and undated, (iii) UCC
financing statements to be filed against each Loan Party, as debtor, in favor of
Administrative Agent, as secured party, and (iv) to the extent applicable,
patent, trademark, and copyright collateral agreements, in form and substance
satisfactory to the Administrative Agent, to the extent requested by
Administrative Agent;
(iv)    evidence of insurance required to be maintained under the Loan
Documents;
(v)    copies of each Loan Party’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary or other duly authorized
officer;
(vi)    copies of resolutions of each Loan Party’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Loan Party’s behalf, all certified in each instance by its Secretary or
Assistant Secretary or other duly authorized officer;
(vii)    copies of the certificates of good standing for each Loan Party (dated
no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization
(except for such foreign jurisdictions to the extent that failure to be so
qualified would not have a Material Adverse Effect);
(viii)    financing statement, tax, and judgment lien search results against the
Property of each Loan Party evidencing the absence of Liens on its Property
except as permitted by Section 7.2;
(ix)    evidence that the Borrower has entered into Bonding Agreements necessary
for the conduct of its business in the ordinary course of its operations;
(x)    the favorable written opinions of counsels to each Loan Party, in form
and substance reasonably satisfactory to Administrative Agent; and
(xi)    an Intercreditor Agreement in respect of any Bonding Agreements of the
Borrower or any other Loan Party in effect on the Closing Date to the extent
reasonably requested by the Administrative Agent.


‑58‑



--------------------------------------------------------------------------------





(f)    The representations and warranties set forth in this Agreement (other
than in Section 5.6) and in the other Loan Documents shall be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on the date of such extension of
credit under the Credits (except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date);
(g)    The Specified Acquisition Agreement Representations shall be true and
correct in all respects;
(h)    Administrative Agent shall have received (i) at least five (5) days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti‑money
laundering rules and regulations, including, without limitation, the PATRIOT Act
that has been reasonably requested by any Lender at least ten (10) business days
in advance of the Closing Date and (ii) to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Closing Date, a Beneficial Ownership Certification in
relation to the Borrower;
(i)    Payment of (i) all fees and compensation required to be paid on the
Closing Date and (ii) expenses required to be paid on the Closing Date to the
extent invoiced at least two (2) Business Days prior to the Closing Date shall,
in each case, have been paid (which amounts may be offset against the proceeds
of the initial borrowing of Credits hereunder);
(j)    All documents and instruments required to create and perfect the security
interests of the Administrative Agent in the Collateral of the Loan Parties
shall have been executed and delivered and, if applicable, be in proper form for
filing, except to the extent any Collateral (other than to the extent that a
lien on such Collateral may be perfected by (x) the filing of a financing
statement under the Uniform Commercial Code or (y) the delivery of stock
certificates (together with a stock power or similar instrument of transfer
endorsed in blank for the relevant certificate) which are required to be
delivered (and with respect to the Closing Date Target and its Subsidiaries, so
long as the Loan Parties have used commercially reasonable efforts to obtain
such certificates, solely to the extent such stock certificates are received
from the Closing Date Target on or prior to the Closing Date)) is not or cannot
be provided or the security interests in favor of the Administrative Agent are
not or cannot be perfected on the Closing Date after the Loan Parties’ use of
commercially reasonable efforts to do so;
(k)    The Seller Note shall have been issued in an aggregate principal amount
not to exceed $10,000,000;
(l)    On the Closing Date, on a pro forma basis, and giving effect to the
initial extension of credit and closing of the Closing Date Acquisition on the
Closing Date, the Total Leverage Ratio shall not be greater than 3.30 to 1.00;


‑59‑



--------------------------------------------------------------------------------





(m)    Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer certifying as to the matters described in clauses (d),
(f), (g) and (l) above (with reasonably detailed calculations in the case of
clause (l)); and
(n)    Administrative Agent shall have received the notice required by Section
2.6 for any Borrowing to be made on the Closing Date, and in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.12.
Section 4.2    All Credit Events. The obligation of each Lender and the L/C
Issuer to participate in any Credit Event hereunder after the Closing Date is
subject to the following conditions precedent:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties shall be and remain true and correct in all material respects as of
such earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event; and
(c)    in the case of a Borrowing, Administrative Agent shall have received the
notice required by Section 2.6, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 2.12, and, in the
case of an extension or increase in the amount of a Letter of Credit, a written
request therefor in a form acceptable to the L/C Issuer together with fees
called for by Section 2.12.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by Borrower on the
date on such Credit Event as to the facts specified in subsections (a) through
(c), both inclusive, of this Section; provided, that the Lenders may continue to
make advances under the Revolving Credit, in the sole discretion of the Lenders
with Revolving Credit Commitments, notwithstanding the failure of Borrower to
satisfy one or more of the conditions set forth above and any such advances so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.
SECTION 5.     REPRESENTATIONS AND WARRANTIES.
Borrower and each Guarantor, jointly and severally, represents and warrants to
Administrative Agent, the Lenders, and the L/C Issuer as follows:
Section 5.1    Organization and Qualification. Borrower is (a) duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, (b) has full


‑60‑



--------------------------------------------------------------------------------





and adequate power to own its Property and conduct its business as now
conducted, and (c) is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except, with respect to this clause (c), where the failure to do so would not
have a Material Adverse Effect.
Section 5.2    Subsidiaries; Capitalization.
(a)    Each Subsidiary (i) is duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
full and adequate power to own its Property and conduct its business as now
conducted, and (iii) is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except, with respect to this clause (c), where the failure to do so would not
have a Material Adverse Effect.
(b)    Schedule 5.2 hereto identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and non-assessable and all such shares and other
equity interests indicated on Schedule 5.2 as owned by Borrower or another
Subsidiary are owned, beneficially and of record, by Borrower or such Subsidiary
free and clear of all Liens other than the Liens granted in favor of
Administrative Agent pursuant to the Collateral Documents and restrictions on
transfer arising under applicable federal and state securities laws. Other than
as set forth on Schedule 5.2, there are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.
Section 5.3    Authority and Validity of Obligations.
(a)    Borrower has full right and authority to enter into this Agreement and
the other Loan Documents executed by it, to make the borrowings herein provided
for, to grant to Administrative Agent the Liens described in the Collateral
Documents executed by Borrower, and to perform all of its obligations hereunder
and under the other Loan Documents executed by it.
(b)    Each Loan Party has full right and authority to enter into the Loan
Documents executed by it, to guarantee the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, to grant to Administrative Agent
the Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it.
(c)    The Loan Documents delivered by Borrower and the Loan Parties have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of Borrower and the Guarantors enforceable against them
in accordance with their terms, except


‑61‑



--------------------------------------------------------------------------------





as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).
(d)    This Agreement and the other Loan Documents do not, nor does the
performance or observance by Borrower or any other Loan Party of any of the
matters and things herein or therein provided for, (i) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon Borrower or any other Loan Party, (ii) contravene or
constitute a default under any provision of the Organizational Documents of
Borrower or any other Loan Party, (iii) conflict with, contravene or constitute
a default under any material covenant, indenture or agreement of or affecting
Borrower or any other Loan Party or any of their Property, or (iv) result in the
creation or imposition of any Lien on any Property of Borrower or any Subsidiary
other than the Liens granted in favor of Administrative Agent pursuant to the
Collateral Documents.
Section 5.4    Use of Proceeds; Margin Stock. Borrower shall use the proceeds of
the Term Loans (a) to finance a portion of the purchase price for the
acquisition of all of the issued and outstanding shares of the Closing Date
Targets, (b) to refinance existing indebtedness of the Borrower, (c) to finance
certain Capital Expenditures, (d) for its general working capital purposes, (e)
to finance Permitted Acquisitions, (f) to finance other general corporate
purposes and (g) to fund certain fees and expenses in connection with the
foregoing; and Borrower shall use the proceeds of the Revolving Credit for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws. Neither Borrower nor any Subsidiary is
engaged, principally or as one of its important activities, in the business of
purchasing or carrying margin stock or in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.
Section 5.5    Financial Reports. The consolidated balance sheet of Borrower and
its Subsidiaries as at December 31, 2018, and the related consolidated
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Grant Thornton
LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of Borrower and its Subsidiaries as at June 30, 2019, and the
related consolidated statements of income, retained earnings and cash flows of
Borrower and its Subsidiaries for the quarterly period then ended, heretofore
furnished to Administrative Agent and the Lenders, fairly present the
consolidated financial condition of Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis.
Neither Borrower nor any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 6.5.


‑62‑



--------------------------------------------------------------------------------





Section 5.6    No Material Adverse Change. There has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, since December 31, 2018, a Material Adverse
Effect.
Section 5.7    Full Disclosure. The written statements and written information
(excluding projections, forward-looking statements and information of a general
economic or industry nature) furnished by any Loan Party to Administrative Agent
and the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby, taken as a whole, do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein, taken as a whole, not
misleading. Administrative Agent and the Lenders acknowledge that as to any
projections furnished to Administrative Agent and the Lenders by Borrower,
Borrower only represents that the same were prepared on the basis of information
and estimates Borrower believed to be reasonable at the time of preparation. The
information included in the Beneficial Ownership Certification (if any) is true
and correct in all respects as of the Closing Date.
Section 5.8    Intellectual Property, Franchises, and Licenses. Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
Section 5.9    Governmental Authority and Licensing. Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all
Governmental Authorities, if any, necessary to conduct their businesses, in each
case, except where the failure to obtain or maintain the same could not
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding is pending or, to the knowledge of Borrower, threatened, before or by
any Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
Section 5.10    Good Title. Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of Borrower and its Subsidiaries
furnished to Administrative Agent and the Lenders (except for sales of assets in
the ordinary course of business), subject to no Liens other than Permitted
Encumbrances.
Section 5.11    Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of Borrower threatened, against Borrower or any Subsidiary or any of
their Property which if adversely determined, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 5.12    Taxes. All tax returns required to be filed by Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments,


‑63‑



--------------------------------------------------------------------------------





fees and governmental charges, if any, as are being contested in good faith and
by appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts. Adequate provisions in accordance
with GAAP for taxes on the books of Borrower and each Subsidiary have been made
for all open years, and for its current fiscal period.
Section 5.13    Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by Borrower or any Subsidiary of any Loan Document,
except for such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect.
Section 5.14    Affiliate Transactions. Other than as set forth on Schedule
5.14, neither Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates (other than any such contracts or
agreements between or among the Loan Parties or with Wholly owned Subsidiaries)
on terms and conditions which are less favorable to Borrower or such Subsidiary
than would be usual and customary in similar contracts or agreements between
Persons not affiliated with each other.
Section 5.15    Investment Company. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
Section 5.16    ERISA.
(a)    Except as set forth on Schedule 5.16, neither Borrower nor any ERISA
Affiliate sponsors has adopted, contributes to, has any obligation to
contribute, or any liability (contingent or otherwise) to any Plan.
(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
(c)    Neither Borrower nor any Subsidiary has any contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in Article 6 of Title I of ERISA.
Section 5.17     Compliance with Laws.Borrower and its Subsidiaries are in
compliance with all Legal Requirements applicable to or pertaining to their
Property or business operations (including the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such noncompliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


‑64‑



--------------------------------------------------------------------------------





(a)    Without limiting the representations and warranties set forth in
Section 6.8(a) below, except for such matters, individually or in the aggregate,
which could not reasonably be expected to result in a Material Adverse Effect,
Borrower represents and warrants that: (i) Borrower and its Subsidiaries, and
each of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) Borrower and its Subsidiaries have obtained all
governmental approvals required for their operations and each of the Premises by
any applicable Environmental Law; (iii) Borrower and its Subsidiaries have not,
and Borrower has no knowledge of any other Person who has, caused any Release,
threatened Release or disposal of any Hazardous Material at, on, about, or off
any of the Premises in any material quantity and, to the knowledge of Borrower,
none of the Premises are adversely affected by any Release, threatened Release
or disposal of a Hazardous Material originating or emanating from any other
property; (iv) none of the Premises contain and have contained any: (1)
underground storage tank, (2) material amounts of asbestos containing building
material, (3) landfills or dumps, (4) hazardous waste management facility as
defined pursuant to RCRA or any comparable state law, or (5) site on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law; (v) except in the ordinary course of business and in material
compliance with Environmental Law, Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law; (vii)
Borrower and its Subsidiaries are not subject to, have no notice or knowledge of
and are not required to give any notice of any Environmental Claim involving
Borrower or any Subsidiary or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for an Environmental Claim against Borrower or any Subsidiary or
such Premises; (viii) none of the Premises are subject to any, and Borrower has
no knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and (ix)
there are no conditions or circumstances at any of the Premises which pose an
unreasonable risk to the environment or the health or safety of Persons.
Section 5.18    Sanctions; Anti-Money Laundering; Anti-Corruption Laws.Borrower,
each of its Subsidiaries, each of Borrower’s and its Subsidiaries’ (other than
Affiliated Entities’ and Project Specific JVs’) respective directors, officers
and employees, and, to the knowledge of Borrower, each of Borrower’s and its
Subsidiaries’ respective agents and representatives and each Affiliated Entity’s
and Project Specific JV’s respective directors, officers and employees, is in
compliance with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions.
(a)    None of (i) Borrower or any Subsidiary, or (ii) to the knowledge of
Borrower, any directors or officers of Borrower or any Subsidiary, or any
Affiliate of Borrower or any Subsidiary or any of their respective employees or
agents that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, Letter
of Credit, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.


‑65‑



--------------------------------------------------------------------------------





(b)    Borrower and its Subsidiaries have instituted and maintain in effect
policies and procedures reasonably designed to ensure compliance by Borrower,
its Subsidiaries, and Borrower’s and its Subsidiaries’ respective directors,
officers, employees and agents with all applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.
Section 5.19    Other Agreements. Neither Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.
Section 5.20    Solvency. Borrower and each of its Subsidiaries, taken in the
aggregate, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business.
Section 5.21    No Default. No Default or Event of Default has occurred and is
continuing.
Section 5.22    No Broker Fees. No broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated hereby;
and Borrower hereby agrees to indemnify Administrative Agent and the Lenders
against, and agrees that it will hold Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
Section 5.23    Insurance. Borrower and each Subsidiary insures with financially
sound, reputable and responsible insurance companies all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties.
Section 5.24    Senior Indebtedness. The Obligations are and will be direct,
unconditional and unsubordinated obligations, and do rank and will rank at least
pari passu with all other present and future senior Indebtedness for Borrowed
Money of each Loan Party and senior to all Subordinated Debt of each Loan Party.
Section 5.25    Labor Matters. Except as set forth on Schedule 5.25, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date and
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.
Section 5.26    Perfection Matters. The Security Agreement is effective to
create in favor of the Administrative Agent acting for the benefit of the
holders of Obligations, legal, valid and enforceable Liens on, and security
interests in, the Collateral (as defined in the Security Agreement) and, (i)
when financing statements and other filings in appropriate form are filed in the
appropriate offices, and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral (as defined in the Security Agreement)
with respect to which a security interest may be perfected only by possession or
control, the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder


‑66‑



--------------------------------------------------------------------------------





in the Collateral (as defined in the Security Agreement) (other than (A)
patents, trademarks, trade styles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) and (B) such
Collateral (as defined in the Security Agreement) in which a security interest
cannot be perfected under the Uniform Commercial Code as in effect at the
relevant time in the relevant jurisdiction or in respect of which perfection is
not required at such time by this Agreement or the Security Agreement), in each
case subject to no Liens other than Permitted Encumbrances.
Section 5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution or a Covered Entity.
SECTION 6.     AFFIRMATIVE COVENANTS.
Borrower and each Guarantor, jointly and severally, covenants and agrees that,
so long as any credit is available to or in use by Borrower hereunder, except to
the extent compliance in any case or cases is waived in writing pursuant to the
terms of Section 11.11:
Section 6.1    Maintenance of Business. Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 7.4(c); provided, however, that nothing in this Section shall prevent
the Borrower from dissolving any of its Subsidiaries if such action is, in the
reasonable business judgment of the Borrower, desirable in the conduct of its
business and is not disadvantageous in any material respect to the Lenders.
Borrower shall, and shall cause each Subsidiary to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business where the failure to do so could reasonably
be expected to have a Material Adverse Effect.
Section 6.2    Maintenance of Properties. Borrower shall, and shall cause each
Subsidiary (other than any Affiliated Entity or Project Specific JV that is an
Excluded Subsidiary) to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.
Section 6.3    Taxes and Assessments. Borrower shall duly pay and discharge, and
shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.
Section 6.4    Insurance. Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with financially sound,
reputable and responsible insurance companies all insurable Property owned by it
which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,


‑67‑



--------------------------------------------------------------------------------





and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks with financially sound, reputable and
responsible insurance companies as and to the extent usually insured by Persons
similarly situated and conducting similar businesses. Borrower shall in any
event maintain, and cause each Subsidiary to maintain, insurance on the
Collateral to the extent required by the Collateral Documents. Borrower shall,
upon the request of Administrative Agent, furnish to Administrative Agent and
the Lenders a certificate setting forth in summary form the nature and extent of
the insurance maintained pursuant to this Section. The Administrative Agent
shall be named as an additional insured and lender’s loss payee, as applicable,
with respect to each liability and property insurance policy, in each case,
required under this Section 6.4 and in form and substance acceptable to the
Administrative Agent.
Section 6.5    Financial Reports. Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to Administrative Agent, each Lender, the L/C Issuer and each
of their duly authorized representatives such information respecting the
business and financial condition of Borrower and each Subsidiary as
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to Administrative Agent, the Lenders, and L/C Issuer:
(a)    (i) as soon as available, and in any event no later than forty-five (45)
days after the last day of each fiscal quarter of each fiscal year of Borrower
(commencing with the fiscal quarter ended September 30, 2019), a copy of the
consolidated and combined balance sheets of Borrower and its Subsidiaries
(including reasonably detailed information regarding the Affiliated Entities) as
of the last day of such fiscal quarter and the consolidated and combined
statements of income, retained earnings, and cash flows of Borrower and its
Subsidiaries (including reasonably detailed information demonstrating the
results of the Affiliated Entities) for the fiscal quarter and for the fiscal
year to date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by Borrower in accordance with GAAP (subject to the absence of
footnote disclosures and year end audit adjustments) and certified to by a
Responsible Officer; and (ii) as soon as available, and in any event no later
than forty-five (45) days after the last day of the fiscal quarter of the
Closing Date Target ended September 30, 2019, a copy of the consolidated balance
sheet of the Closing Date Target as of the last day of such fiscal quarter and
the consolidated statements of income, retained earnings, and cash flows of the
Closing Date Target for the fiscal quarter and for the fiscal year to date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year,
prepared by Borrower or the Closing Date Target in accordance with GAAP (subject
to the absence of footnote disclosures and year end audit adjustments) and
certified to by a Responsible Officer;
(b)    as soon as available, and in any event no later than ninety (90) days
after the last day of each fiscal year of Borrower, a copy of the consolidated
and combined balance sheets of Borrower and its Subsidiaries (including
reasonably detailed information regarding the Affiliated Entities) as of the
last day of the fiscal year then ended and the consolidated and combined
statements of income, retained earnings, and cash flows of Borrower and its
Subsidiaries (including reasonably detailed information demonstrating the
results of the Affiliated Entities) for the fiscal year then


‑68‑



--------------------------------------------------------------------------------





ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion of Grant Thornton LLP or another firm of independent public
accountants of recognized national standing, selected by Borrower and reasonably
satisfactory to Administrative Agent and the Required Lenders, to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(c)    promptly after receipt thereof, any additional written reports or
management letters given to it by its independent public accountants;
(d)    promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Borrower or any Subsidiary
to its stockholders or other equity holders, and copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10 K, Form 10 Q and Form 8 K reports) filed by Borrower or any Subsidiary
with any securities exchange or the Securities and Exchange Commission or any
successor agency;
(e)    promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Borrower or any Subsidiary or of
notice of any material noncompliance with any applicable law, regulation or
guideline relating to Borrower or any Subsidiary, or its business;
(f)    as soon as available, and in any event no later than forty-five (45) days
after the last day of each fiscal year of Borrower, a copy of Borrower’s and its
Subsidiaries’ annual financial projections for the following fiscal year;
(g)    promptly after knowledge thereof shall have come to the attention of any
Responsible Officer, written notice of (i) any threatened in writing or pending
litigation or governmental or arbitration proceeding or labor controversy
against Borrower or any Subsidiary or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, (ii)
the occurrence of any Default or Event of Default hereunder, (iii) the
occurrence of any Material Adverse Effect, (iv) the formation or acquisition of
any Subsidiary pursuant to Section 6.10 or (v) any material change in the
financial reporting practices of Borrower and its Subsidiaries;
(h)    with each of the financial statements delivered pursuant to subsections
(a) and (b) above, (i) a written certificate in the form attached hereto as
Exhibit F signed by a Responsible Officer or another officer of Borrower
acceptable to Administrative Agent to the effect that to the best of such
officer’s knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by Borrower
or any Subsidiary to remedy the same, and (ii) a Work-in-Progress Report


‑69‑



--------------------------------------------------------------------------------





with respect to such fiscal quarter. Such certificate described in clause (i)
above shall also set forth the calculations supporting the financial covenants
set forth in Section 7.12;
(i)    promptly upon request of Administrative Agent or any Lender through the
Administrative Agent, (i) such other information and reports of the Borrower or
any Subsidiary as Administrative Agent or such Lender may from time to time
reasonably request to evaluate the Borrower’s continuing financial obligations
and compliance under the Credits, which information shall be submitted in form
and detail reasonably satisfactory to Administrative Agent and, if requested,
shall be certified by an authorized office of Borrower and (ii) information and
documentation reasonably requested by Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Owner Regulation; and
(j)    upon the occurrence and continuation thereof, notice of any material
modification, default or waiver of or to a Bonding Agreement.
Section 6.6    Inspection. Borrower shall, and shall cause each Subsidiary
(other than any Affiliated Entity or Project Specific JV that is an Excluded
Subsidiary) to, permit Administrative Agent, each Lender, the L/C Issuer, and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
Borrower hereby authorizes such accountants to discuss with Administrative
Agent, such Lenders, and L/C Issuer the finances and affairs of Borrower and its
Subsidiaries) at such reasonable times and intervals as Administrative Agent or
any such Lender or L/C Issuer may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrower; provided, however,
that in the absence of a Default or Event of Default, the Borrower shall not be
required to reimburse the Administrative Agent, such Lender or the L/C Issuer
for more than one (1) such inspection or audit per fiscal year.
Section 6.7    ERISA. Neither Borrower nor any ERISA Affiliate sponsors, has (i)
adopted, contributes to, has any obligation to contribute to, or has any
liability to any Plan, or (ii) any liability to the PBGC under Title IV of
ERISA. Borrower shall, and shall cause each Subsidiary (other than any
Affiliated Entity or Project Specific JV that is an Excluded Subsidiary) to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. Borrower shall,
and shall cause each Subsidiary (other than any Affiliated Entity or Project
Specific JV that is an Excluded Subsidiary) to, promptly notify Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
Borrower or any Subsidiary (other than any Affiliated Entity or Project Specific
JV that is an Excluded Subsidiary) of any material liability, fine or penalty,
or any material increase in the


‑70‑



--------------------------------------------------------------------------------





contingent liability of Borrower or any Subsidiary (other than any Affiliated
Entity or Project Specific JV that is an Excluded Subsidiary) with respect to
any post retirement Welfare Plan benefit.
Section 6.8    Compliance with Laws.
(a)    Borrower shall, and shall cause each Subsidiary to, comply in all
respects with all Legal Requirements applicable to or pertaining to its Property
or business operations, where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.
(b)    Without limiting the agreements set forth in Section 6.8(a) above,
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable Environmental Laws; (iii)
obtain and maintain in full force and effect all material governmental approvals
required by any applicable Environmental Law for operations at each of the
Premises; (iv) cure any material violation by it or at any of the Premises of
applicable Environmental Laws; (v) not allow the presence or operation at any of
the Premises of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the Premises
except in the ordinary course of its business and in de minimis amounts; (vii)
within ten (10) Business Days notify Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with Borrower or any Subsidiary (other than any Affiliated Entity
or Project Specific JV that is an Excluded Subsidiary) or any of the Premises:
(1) any material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA, the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq., or any comparable state law; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material Release,
threatened Release or disposal of a Hazardous Material; (4) any restriction on
the ownership, occupancy, use or transferability arising pursuant to any (x)
Release, threatened Release or disposal of a Hazardous Material or (y)
Environmental Law; or (5) any environmental, natural resource, health or safety
condition, which could reasonably be expected to have a Material Adverse Effect;
(viii) conduct at its expense any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
disposal of a Hazardous Material as required by any applicable Environmental
Law, (ix) abide by and observe any restrictions on the use of the Premises
imposed by any Governmental Authority as set forth in a deed or other instrument
affecting Borrower’s or any Subsidiary’s (other than any Affiliated Entity or
Project Specific JV that is an Excluded Subsidiary) interest therein; (x)
promptly provide or otherwise make available to Administrative Agent any
reasonably requested environmental record concerning the Premises which Borrower
or any Subsidiary (other than any Affiliated Entity or Project Specific JV that
is an Excluded Subsidiary) possesses or can reasonably obtain; and (xi) perform,
satisfy, and implement any operation or maintenance actions required by


‑71‑



--------------------------------------------------------------------------------





any Governmental Authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any Governmental Authority under
any Environmental Law.
Section 6.9    [Reserved].
Section 6.10    Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Domestic Subsidiary (other than an Excluded Subsidiary),
Borrower shall provide Administrative Agent and the Lenders notice thereof and
timely comply with the requirements of Section 6.12 (at which time Schedule 5.2
shall be deemed amended to include reference to such Subsidiary). Borrower shall
not, nor shall it permit any Subsidiary to, form or acquire any Foreign
Subsidiary.
Section 6.11    Use of Proceeds; Margin Stock. Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 5.4. Neither Borrower nor any Subsidiary will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock or in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Loan or any other extension of credit made hereunder will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.
Section 6.12    Guaranties and Collateral.Guaranties. The payment and
performance of the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall at all times be guaranteed by each direct and
indirect Subsidiary of Borrower other than any Excluded Subsidiary pursuant to
Section 10 or pursuant to one or more guaranty agreements in form and substance
reasonably acceptable to Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a “Guaranty” and
collectively the “Guaranties” and each such Subsidiary executing and delivering
this Agreement as a Guarantor (including any Subsidiary hereafter executing and
delivering an Additional Guarantor Supplement in the form called for by Section
10) or a separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”).
(a)    Collateral. The Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall be secured by valid, perfected, and enforceable
Liens on all right, title, and interest of Borrower and each Guarantor in all of
their personal Property. Borrower and the other Loan Parties acknowledge and
agree that the Liens on the Collateral shall be granted to Administrative Agent
for the benefit of the holders of the Obligations, the Hedging Liability, and
the Funds Transfer and Deposit Account Liability and shall be valid and
perfected first priority Liens, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance satisfactory to
Administrative Agent.
(b)    Further Assurances. Borrower agrees that it shall, and shall cause each
Guarantor to, from time to time at the request of Administrative Agent or the
Required Lenders, execute and deliver such documents (including, for the
avoidance of doubt, mortgages and similar documents) and do such acts and things
as Administrative Agent or the Required Lenders may reasonably request in order
to provide for or perfect or protect such Liens on the Collateral. In the event
Borrower or


‑72‑



--------------------------------------------------------------------------------





any Guarantor forms or acquires any other Subsidiary (other than an Excluded
Subsidiary) after the date hereof, except as otherwise provided in Sections
6.12(a) and 6.12(b) above, Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
and such Collateral Documents as Administrative Agent may then require, and
Borrower shall also deliver to Administrative Agent, or cause such Subsidiary to
deliver to Administrative Agent, at Borrower’s cost and expense, such other
instruments, documents, mortgages, certificates, and opinions reasonably
required by Administrative Agent in connection therewith.
Section 6.13    Senior Indebtedness. Borrower shall ensure, and shall cause each
other Loan Party to ensure, that the Obligations are and will be direct,
unconditional and unsubordinated obligations, and do rank and will rank at least
pari passu with all other present and future senior Indebtedness for Borrowed
Money of each Loan Party and senior to all Subordinated Debt of each Loan Party.
Section 6.14    Hedging Agreements. Within ninety (90) days following the
Closing Date (or such longer time as Administrative Agent may otherwise agree in
writing in its sole discretion), Borrower shall enter into one or more interest
rate protection agreements with financially sound counterparties effectively
fixing or capping the interest rates with respect to a notional amount of at
least 50% of the then-outstanding principal amount of the Term Loans for a
period of at least three (3) years.
Section 6.15    Cash Management. Within one hundred twenty (120) days following
the Closing Date (or such longer time as Administrative Agent may otherwise
agree in writing in its sole discretion), and at all times thereafter, Borrower
and each of the other Loan Parties shall maintain each of its operating accounts
other than Excluded Accounts at Administrative Agent, an Affiliate thereof or
other financial institution that enters into a control agreement with the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and Borrower.
Section 6.16    Collateral Access Agreements. Within one hundred twenty (120)
days following the Closing Date (or such longer time as Administrative Agent may
otherwise agree in writing in its sole discretion), each Loan Party shall use
commercially reasonable efforts to deliver to the Administrative Agent
collateral access agreements, in form and substance reasonably acceptable to the
Administrative Agent, with respect to any Premises leased by such Loan Party as
of the Closing Date (i) constituting such Loan Party’s corporate headquarters or
chief executive office or (ii) holding Collateral with a fair market value equal
to or in excess of $5,000,000 but excluding any temporary Premises of any
Project Specific JV utilized to store project-related materials, inventory and
equipment related to such project on a temporary basis.
Section 6.17    Bonding Obligations. Borrower shall maintain, and shall cause
each Subsidiary to maintain, each of its Bonding Agreements necessary for the
conduct of its business in the ordinary course of its operations and in a manner
reasonably satisfactory to the Administrative Agent.
SECTION 7.     NEGATIVE COVENANTS.


‑73‑



--------------------------------------------------------------------------------





Section 7.1    Borrowings and Guaranties. Borrower shall not, nor shall it
permit any Subsidiary (other than any Affiliated Entity or Project Specific JV
constituting, in either case, an Excluded Subsidiary) to, issue, incur, assume,
create or have outstanding any Indebtedness for Borrowed Money, incur, create or
have outstanding other contingent obligations (including earn-outs) or incur
liabilities for interest rate, currency, or commodity cap, collar, swap, or
similar hedging arrangements, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided, that
the foregoing shall not restrict nor operate to prevent:
(a)    the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of Borrower and its Subsidiaries owing to Administrative Agent
and the Lenders (and their Affiliates), including any extensions, refinancings,
modifications, amendments and restatements thereof;
(b)    purchase money indebtedness and Capitalized Lease Obligations of Borrower
and its Subsidiaries in an amount not to exceed $30,000,000 in the aggregate at
any one time outstanding;
(c)    obligations of Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    intercompany advances from time to time owing by any Subsidiary to
Borrower or another Subsidiary or by Borrower to a Subsidiary in the ordinary
course of business;
(f)    Subordinated Debt in respect of the Seller Note;
(g)    unsecured Subordinated Debt of Borrower and its Subsidiaries in an amount
not to exceed $45,000,000 in the aggregate at any one time outstanding;
(h)    indebtedness existing on the Closing Date and disclosed on Schedule 7.1
hereto, and any Permitted Refinancing Indebtedness in respect thereof;
(i)    indebtedness (i) incurred under the Tealstone Seller Notes up to an
aggregate principal amount that does not exceed $5,000,000 outstanding at any
time and (ii) consisting of amounts in respect of the Tealstone Deferred
Payments up to an aggregate amount that does not exceed $7,500,000 outstanding
at any time;
(j)    indebtedness not constituting Indebtedness for Borrowed Money incurred
for the acquisition of supplies or inventory on normal trade credit;


‑74‑



--------------------------------------------------------------------------------





(k)    indebtedness arising in the ordinary course of business with respect to
Bonding Agreements;
(l)    amounts in respect of any “Adjustment Amount” as defined in the Closing
Date Acquisition Agreement and owed by Borrower thereunder;
(m)    other indebtedness of Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $25,000,000 in the
aggregate at any one time outstanding;
(n)    earnout obligations incurred in connection with Permitted Acquisitions;
and
(o)    subject to no Event of Default existing or resulting therefrom and the
Borrower shall be in pro forma compliance with Section 7.12 after giving effect
thereto, other unsecured Indebtedness of the Borrower or any Subsidiary incurred
after the Closing Date; provided that (i) such indebtedness shall not mature
earlier than the latest maturity of any Loans outstanding at the time of
incurrence of such indebtedness, (ii) such Indebtedness shall have a weighted
average life to maturity not shorter than the remaining weighted average life to
maturity of then-existing Loans, (ii) representations, warranties, covenants and
events of default set forth in the documentation governing such Indebtedness are
either (A) substantially identical to those hereunder, or (B) not more favorable
to the lenders or holders providing such indebtedness than those hereunder
(except for (x) provisions applicable only to periods after the latest maturity
of any Loans outstanding at the time of incurrence of such Indebtedness or
(y) provisions that are more favorable to the lenders or holders providing such
indebtedness or the agents in respect of such Indebtedness and are added
hereunder (it being understood that no consent of any Lender shall be required
to add any such more favorable provision to this Agreement but such amendment
documentation shall be reasonably satisfactory to the Administrative Agent),
(iv) there shall be no borrower, issuer or subsidiary guarantor in respect of
such Indebtedness that is not a Loan Party, (v) except in the case of Permitted
Refinancing Indebtedness incurred to refinance indebtedness previously incurred
pursuant to this clause (o) and so long as the Senior Secured Leverage Ratio
shall not exceed 2.50 to 1.00 on a pro forma basis after giving effect thereto,
the Borrower shall have repaid Term Loans pursuant to Section 2.9 with the Net
Cash Proceeds of such indebtedness and (vi) the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer certifying
compliance with this clause (o).
Section 7.2    Liens. Borrower shall not, nor shall it permit any Subsidiary
(other than any Affiliated Entity or Project Specific JV constituting, in either
case, an Excluded Subsidiary) to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person; provided, that the foregoing
shall not apply to nor operate to prevent (the following being collectively
referred to as “Permitted Encumbrances”):
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Borrower or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being


‑75‑



--------------------------------------------------------------------------------





contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 8.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;
provided that the aggregate amount of such judgment liens and attachments and
liabilities of Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $15,000,000 at any one time outstanding;
(d)    Liens on Property of Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 7.1(b), representing or
incurred to finance the purchase price of such Property; provided that no such
Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;
(e)    any interest or title of a lessor under any operating lease;
(f)    easements, rights of way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary;
(g)    Liens granted in favor of Administrative Agent pursuant to the Collateral
Documents, including Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by such Liens;
(h)    Liens existing on the Closing Date and disclosed on Schedule 7.2 hereto,
including Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by such Liens; provided that any
extension, renewal or replacement Lien shall be limited to the Property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced does not increase;
(i)    non-exclusive licenses and sublicenses granted by a Loan Party and their
respective Subsidiaries and leases or subleases (by a Loan Party or any of its
Subsidiaries as lessor or sublessor) to third parties in the ordinary course of
business not interfering in any material respect with the business of the Loan
Parties and their respective Subsidiaries;
(j)    restrictions on transfer or other Liens contained in the Organizational
Documents of a Loan Party;


‑76‑



--------------------------------------------------------------------------------





(k)    restrictions on transfer under applicable federal and state securities
laws;
(l)    Liens arising in the ordinary course of business securing obligations
under Bonding Agreements; provided, that such Liens shall either (i) secure
solely any accounts receivable relating to such Bonding Agreements and any
proceeds thereof, and not any other assets or (ii) be reasonably acceptable to
the Administrative Agent and if requested by Administrative Agent, subject to an
Intercreditor Agreement;
(m)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary, and (n)
such Lien does not extend to or cover any other assets or property; and
(o)    other Liens not otherwise permitted by this Section securing obligations
in an amount not to exceed $10,000,000 in the aggregate at any one time
outstanding.
Section 7.3    Investments, Acquisitions, Loans and Advances. Borrower shall
not, nor shall it permit any Subsidiary (other than any Affiliated Entity or
Project Specific JV constituting, in either case, an Excluded Subsidiary) to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of equity interests or obligations or otherwise) in,
or loans or advances to (other than for travel advances and other similar cash
advances made to employees in the ordinary course of business), any other
Person, or acquire all or any substantial part of the assets or business of any
other Person or division thereof; provided, that the foregoing shall not apply
to nor operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P 1 by Moody’s and at
least A 1 by S&P maturing within one year of the date of issuance thereof;
(c)    investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
(d)    investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;


‑77‑



--------------------------------------------------------------------------------





(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;
(f)    investments consisting of (i) travel advances, employee relocation loans
and other employee loans and advances in the ordinary course of business in an
amount not to exceed $1,000,000 outstanding at any time, (ii) non-cash loans to
employees, officers or directors relating to the purchase of Equity Interests of
Borrower pursuant to employee stock purchase plans or arrangements approved by
Borrower’s board of directors in an amount not to exceed $1,000,000 outstanding
at any time and (iii) advances in the form of progress payments, prepaid rent or
security deposits with respect to operating leases and other similar deposits,
in each case, made in the ordinary course of business and in an amount not to
exceed $1,000,000 outstanding at any time;
(g)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)    investments consisting of notes receivable of, or prepaid royalties from
and other credit obligations of, customers, suppliers and debtors of the Loan
Parties, who are not Affiliates, in the ordinary course of business;
(i)    intercompany investments made by, or the holding of Equity Interests of,
(i) a Loan Party or any of its respective Subsidiaries in a Loan Party and (ii)
a Subsidiary that is not a Loan Party in or to any other Subsidiary that is not
a Loan Party;
(j)    investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;
(k)    investments by any Loan Party or any other Subsidiary in the Affiliated
Entities in an aggregate amount not to exceed $25,000,000 in the aggregate
outstanding at any time;
(l)    Permitted Acquisitions;
(m)    investments by any Loan Party in Project Specific JVs solely for the
purpose of forming or capitalizing such Project Specific JVs for the limited
purpose of performing construction work on a specific project in an aggregate
amount not to exceed the greater of (x) $35,000,000 and (y) twenty percent (20%)
of the Net Worth outstanding at any time; and
(n)     other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $30,000,000 in the
aggregate at any one time outstanding.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.


‑78‑



--------------------------------------------------------------------------------





Section 7.4    Mergers, Consolidations and Sales. Borrower shall not, nor shall
it permit any Subsidiary (other than any Affiliated Entity or Project Specific
JV constituting, in either case, an Excluded Subsidiary) to, be a party to any
merger or consolidation, or sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, that this
Section shall not apply to nor operate to prevent:
(a)    the sale or lease of inventory in the ordinary course of business;
(b)    the sale, transfer, lease or other disposition of Property of Borrower
and its Subsidiaries to one another in the ordinary course of its business;
(c)    the merger of any Subsidiary with and into Borrower or any other
Subsidiary; provided that, in the case of any merger involving Borrower,
Borrower is the corporation surviving the merger;
(d)    the sale, transfer, liquidation or dissolution of any Subsidiary no
longer used in the ordinary course of business;
(e)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(f)    the sale, transfer or other disposition of any obsolete, surplus, used or
worn out tangible personal property, whether now owned or hereafter acquired, in
the ordinary course of business and the sale, transfer or other disposition of
tangible personal property no longer used or useful or economically practical to
maintain in the conduct of the business Borrower or its Subsidiary;
(g)    the sale, transfer or other disposition of accounts receivable relating
to any Bonding Agreements and any proceeds thereof; and
(h)    the sale, transfer, lease or other disposition of Property of Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for Borrower and its Subsidiaries not more
than $25,000,000 during any fiscal year of Borrower.
Section 7.5    Maintenance of Subsidiaries. Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary (other than any Affiliated Entity
or Project Specific JV constituting, in either case, an Excluded Subsidiary) to
issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary held by a Loan Party; provided, that the foregoing
shall not operate to prevent (a) Liens on the capital stock or other equity
interests of Subsidiaries granted to Administrative Agent pursuant to the
Collateral Documents, (b) the issuance, sale, and transfer to any person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Subsidiary, and (c) any transaction permitted by Section 7.4(c) above.


‑79‑



--------------------------------------------------------------------------------





Section 7.6    Dividends and Certain Other Restricted Payments. Borrower shall
not, nor shall it permit any Subsidiary (other than any Affiliated Entity or
Project Specific JV constituting, in either case, an Excluded Subsidiary) to,
(i) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests) or (ii) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, that the foregoing shall
not operate to prevent:
(a)    the making of dividends or distributions by any Subsidiary to Borrower or
any Guarantor that is its respective parent entity;
(b)    the making of dividends or distributions by any Subsidiary that is not a
Loan Party to any other Subsidiary that is not a Loan Party;
(c)    the Borrower’s issuance of common stock upon the exercise, and to the
registered holders, of the OCM Warrants in accordance with their terms;
(d)    repurchases by the Borrower pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements or similar arrangements in
an aggregate amount not to exceed $2,000,000 in any fiscal year; and
(e)    other Restricted Payments in an amount not to exceed the Available Amount
so long as both before and after giving effect to such Restricted Payment (i)
Borrower shall be in compliance with Section 7.12 on a pro forma basis, (ii) the
(A) Total Leverage Ratio shall not on a pro forma basis exceed 2.50 to 1.00 and
(B) Senior Secured Leverage Ratio shall not on a pro forma basis exceed 2.00 to
1.00, (iii) Liquidity shall be at least $40,000,000 and (iv) no Default or Event
of Default shall have occurred and be continuing.
Section 7.7    Transactions With Affiliates. Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to Borrower or such Subsidiary than would be usual and customary in
similar contracts, agreements or business arrangements between Persons not
affiliated with each other; provided that the foregoing restriction shall not
apply to (i) any transaction between any Loan Party or any of its Subsidiaries
(other than Excluded Subsidiaries) or between any Excluded Subsidiaries and (ii)
compensation arrangements and benefit plans for officers and other employees of
the Loan Parties and their respective Subsidiaries entered into or maintained in
the ordinary course of business and consistent with such Loan Parties’ and such
Subsidiaries’ historical practices, which are, in each case, approved by such
Loan Parties’ or such Subsidiaries’ board of directors (or equivalent governing
body).
Section 7.8    No Changes in Fiscal Year. The fiscal year of Borrower and its
Subsidiaries ends on December 31 of each year; and Borrower shall not, nor shall
it permit any Subsidiary to, change its fiscal year from its present basis.


‑80‑



--------------------------------------------------------------------------------





Section 7.9    Change in the Nature of Business. Borrower shall not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of Borrower or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date or an Eligible Line of Business.
Section 7.10    No Restrictions. Except as provided herein, Borrower shall not,
nor shall it permit any Subsidiary (other than any Affiliated Entity or Project
Specific JV constituting, in either case, an Excluded Subsidiary) to, directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of Borrower
or any Subsidiary (other than any Affiliated Entity or Project Specific JV
constituting, in either case, an Excluded Subsidiary) to: (a) pay dividends or
make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by Borrower or any other Subsidiary, (b) pay any indebtedness
owed to Borrower or any other Subsidiary, (c) make loans or advances to Borrower
or any other Subsidiary, (d) transfer any of its Property to Borrower or any
other Subsidiary, or (e) guarantee the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability and/or grant Liens on its assets
(including, for the avoidance of doubt, real estate) to Administrative Agent as
required by the Loan Documents.
Section 7.11    Amendment to Organizational and Other Documents. Borrower shall
not, nor shall it permit any Subsidiary (other than any Affiliated Entity or
Project Specific JV constituting, in either case, an Excluded Subsidiary) to:
(a)    amend its Organizational Documents (i) to change its name or jurisdiction
of organization without 30 days’ prior written notice to Administrative Agent
(which such 30 days may be waived by Administrative Agent in its sole
discretion); or (ii) in any manner materially adverse, or that could reasonably
be expected to be materially adverse, to Administrative Agent or the Lenders
without the prior written consent of Administrative Agent; or
(b)    (i) amend or modify any of the terms or conditions relating to
Subordinated Debt, including the Seller Note, (ii) make any voluntary prepayment
of Subordinated Debt, including the Seller Note, or effect any voluntary
redemption thereof, or (iii) make any payment on account of Subordinated Debt,
including the Seller Note, which is prohibited under the terms of any instrument
or agreement subordinating the same to the Obligations. Notwithstanding the
foregoing, Borrower may agree to a decrease in the interest rate applicable
thereto or to a deferral of repayment of any of the principal of or interest on
the Subordinated Debt, including the Seller Note, beyond the current due dates
therefor.
Section 7.12    Financial Covenants.
(a)    Total Leverage Ratio. As of the last day of each fiscal quarter of
Borrower ending during the relevant period set forth below, Borrower shall not
permit the Total Leverage Ratio to be greater than the corresponding ratio set
forth opposite such period:


‑81‑



--------------------------------------------------------------------------------





Period(s) Ending
Total Leverage Ratio shall not be greater than:
Fiscal quarters ending on or about 12/31/2019 through and including 6/30/2020
4.00 to 1.00
Fiscal quarter ending on or about 9/30/2020
3.75 to 1.00
Fiscal quarters ending on or about 12/31/2020 through and including 3/31/2021
3.50 to 1.00
Fiscal quarters ending on or about 6/30/2021 through and including 9/30/2021
3.25 to 1.00
Fiscal quarters ending on or about 12/31/2021 or thereafter
3.00 to 1.00



(b)    Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
Borrower, commencing with the fiscal quarter ending December 31, 2019, Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.
Section 7.13    Use of Proceeds. Borrower shall not use, and shall ensure that
its Subsidiaries and Affiliates, and its or their respective directors,
officers, employees and agents not use, the proceeds of any Loan or Letter of
Credit, directly or indirectly, (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund,
finance or facilitate any activities, business or transaction of or with any
Sanctioned Person or in any Designated Jurisdiction, or (iii) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.
Section 7.14    Payment of Subordinated Debt. The Borrower shall not, and shall
not permit any Subsidiary (other than any Affiliated Entity or Project Specific
JV constituting, in either case, an Excluded Subsidiary) to make any payment or
other distribution on account of Subordinated Debt, including the Seller Note,
unless before and after giving effect to such payment, (i) no Default or Event
of Default exists or would result, (ii) Borrower is in compliance with Section
7.12 on a pro forma basis and (iii) in the case of any such payment of
principal, the Total Leverage Ratio shall not exceed 2.00 to 1.00 on a pro forma
basis.
SECTION 8.     EVENTS OF DEFAULT AND REMEDIES.
Section 8.1    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement) or of any Reimbursement Obligation, or default for a
period of five (5) Business Days in the payment when due of any interest, fee or
other Obligation payable hereunder or under any other Loan Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.5(a), 6.5(b), 6.5(g), 6.11, or 7;


‑82‑



--------------------------------------------------------------------------------





(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii)receipt of written notice of such default by the
Borrower from the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) as of the date of the issuance or making or deemed
making thereof;
(e)    any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
(f)    default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Borrower or any Subsidiary aggregating in excess of
$15,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise);
(g)    any final judgment or judgments for the payment of money, writ or writs
or warrant or warrants of attachment, or any similar process or processes, shall
be entered or filed against Borrower or any Loan Party, or against any of its
Property, in an aggregate amount in excess of $15,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
(h)    an ERISA Event shall occur, that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount in excess of $15,000,000;
(i)    any Change of Control shall occur;
(j)    Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
not pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,


‑83‑



--------------------------------------------------------------------------------





trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution (except as expressly permitted
hereunder), winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any corporate, limited liability, or other applicable
organizational action in furtherance of any matter described in parts (i)
through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 8.1(k);
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or any Subsidiary, or any substantial part of
any of its Property, or a proceeding described in Section 8.1(j)(v) shall be
instituted against Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or
(l)    any Loan Party or any Subsidiary defaults in the payment when due of any
amount due under any Bonding Agreement or breaches or defaults with respect to
any other term of any Bonding Agreement, (x) if the effect of such failure to
pay, default or breach is to cause the related surety to take possession of the
work under any of the bonded contracts of such Borrower or any of its
Subsidiaries and value of the contract or project that has been taken over by
the related surety exceeds $15,000,000 or (y) if the effect of such failure to
pay, default or breach is to result in a “Trigger Date”, “Trigger Event” or
similar term under any Intercreditor Agreement.
Section 8.2    Non Bankruptcy Defaults. When any Event of Default (other than
those described in Section 8.1(j) or (k) with respect to Borrower) has occurred
and is continuing, Administrative Agent shall, by written notice to Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind; and (c) if
so directed by the Required Lenders, demand that Borrower immediately Cash
Collateralize the L/C Obligations, and Borrower agrees to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by Borrower to honor any such demand and that
Administrative Agent, for the benefit of the Lenders, shall have the right to
require Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
Administrative Agent, after giving notice to Borrower pursuant to Section 8.1(c)
or this Section 8.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.
Section 8.3    Bankruptcy Defaults. When any Event of Default described in
Section 8.1(j) or (k) with respect to Borrower has occurred and is continuing,
then all outstanding Loans shall


‑84‑



--------------------------------------------------------------------------------





immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and Borrower shall immediately Cash
Collateralize the L/C Obligations, Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by Borrower to
honor any such demand and that the Lenders, and Administrative Agent on their
behalf, shall have the right to require Borrower to specifically perform such
undertaking whether or not any draws or other demands for payment have been made
under any of the Letters of Credit.
Section 8.4    Collateral for Undrawn Letters of Credit. If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.9(b), Section 2.17, Section 8.2 or Section 8.3
above, Borrower shall forthwith pay the amount required to be so prepaid, to be
held by Administrative Agent as provided in subsection (b) below.
(a)    All amounts prepaid pursuant to subsection (a) above shall be held by
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by Administrative Agent (to the
extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Funds
Transfer and Deposit Account Liability). The Collateral Account shall be held in
the name of and subject to the exclusive dominion and control of Administrative
Agent for the benefit of Administrative Agent, the Lenders, and the L/C Issuer.
If and when requested by Borrower, Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that Administrative Agent is irrevocably authorized to
sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from Borrower to the L/C Issuer, Administrative Agent or the Lenders; provided,
that (i) if Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.9(b) and Section 2.17, if any, at
the request of Borrower Administrative Agent shall release to Borrower amounts
held in the Collateral Account so long as at the time of the release and after
giving effect thereto no Default or Event of Default exists and, in the case of
Section 2.17, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if Borrower shall have made payment
of all obligations referred to in subsection (a) above required under Section
8.2 or 8.3, so long as no Letters of Credit, Commitments, Loans or other
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
remain outstanding, at the request of Borrower Administrative Agent shall
release to Borrower any remaining amounts held in the Collateral Account.
Section 8.5    Notice of Default. Administrative Agent shall give notice to
Borrower under Section 8.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.


‑85‑



--------------------------------------------------------------------------------





SECTION 9.     ADMINISTRATIVE AGENT.
Section 9.1    Appointment and Authorization of Administrative Agent. Each
Lender and the L/C Issuer hereby appoints BMO Harris Bank N.A. as Administrative
Agent under the Loan Documents and hereby authorizes Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Lenders and L/C Issuer expressly agree that Administrative Agent is not
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, Borrower or otherwise, and nothing herein or in any of the other Loan
Documents shall result in any duties or obligations on Administrative Agent or
any of the Lenders or L/C Issuer except as expressly set forth herein.
Section 9.2    Administrative Agent and its Affiliates. Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not Administrative Agent, and Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with Borrower or any Affiliate of Borrower as if
it were not Administrative Agent under the Loan Documents. The term “Lender” as
used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes Administrative Agent in its individual capacity as a
Lender (if applicable).
Section 9.3    Action by Administrative Agent. If Administrative Agent receives
from Borrower a written notice of an Event of Default pursuant to Section 8.5,
Administrative Agent shall promptly give each of the Lenders and L/C Issuer
written notice thereof. The obligations of Administrative Agent under the Loan
Documents are only those expressly set forth therein. Without limiting the
generality of the foregoing, Administrative Agent shall not be required to take
any action hereunder with respect to any Default or Event of Default, except as
expressly provided in Sections 8.2 and 8.5. Upon the occurrence of an Event of
Default, Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction,
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. In no event, however, shall Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall be entitled to
assume that no Default or Event of Default exists unless notified in writing to
the contrary by a Lender, the L/C Issuer, or Borrower. In all cases in which the
Loan Documents do not require Administrative Agent to take specific action,
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder. Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.


‑86‑



--------------------------------------------------------------------------------





Section 9.4    Consultation with Experts. Administrative Agent may consult with
legal counsel, independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 9.5    Liability of Administrative Agent; Credit Decision. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence, bad faith or willful
misconduct. Neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of any
Loan Party contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 4, except receipt of items
required to be delivered to Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. Administrative Agent may
execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys in fact and shall not be answerable to the
Lenders, the L/C Issuer, Borrower, or any other Person for the default or
misconduct of any such agents or attorneys in fact selected with reasonable
care. Administrative Agent shall not incur any liability by acting in reliance
upon any notice, consent, certificate, other document or statement (whether
written or oral) believed by it to be genuine or to be sent by the proper party
or parties. In particular and without limiting any of the foregoing,
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. Administrative Agent may treat the payee of any Obligation
as the holder thereof until written notice of transfer shall have been filed
with Administrative Agent signed by such payee in form satisfactory to
Administrative Agent. Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on Administrative Agent or any other Lender
or L/C Issuer, and based upon such information, investigations and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender and L/C Issuer to keep itself informed as to the
creditworthiness of Borrower and its Subsidiaries, and Administrative Agent
shall have no liability to any Lender or L/C Issuer with respect thereto.
Section 9.6    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by Borrower and except to the extent that any
event giving rise to a claim was caused by the gross negligence, bad faith or
willful misconduct of the party seeking to be indemnified. The obligations of
the Lenders under this Section shall survive termination of this


‑87‑



--------------------------------------------------------------------------------





Agreement. Administrative Agent shall be entitled to offset amounts received for
the account of a Lender under this Agreement against unpaid amounts due from
such Lender to Administrative Agent, any L/C Issuer, or Swing Line Lender
hereunder (whether as fundings of participations, indemnities or otherwise, and
with any amounts offset for the benefit of Administrative Agent to be held by it
for its own account and with any amounts offset for the benefit of a L/C Issuer
or Swing Line Lender to be remitted by Administrative Agent to or for the
account of such L/C Issuer or Swing Line Lender, as applicable), but shall not
be entitled to offset against amounts owed to Administrative Agent, any L/C
Issuer or Swing Line Lender by any Lender arising outside of this Agreement and
the other Loan Documents.
Section 9.7    Resignation of Administrative Agent and Successor Administrative
Agent. Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuer, and Borrower. Upon any such resignation
of Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank, or an Affiliate of a commercial bank, having
an office in the United States of America and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If Administrative Agent resigns
and no successor is appointed, the rights and obligations of such Administrative
Agent shall be automatically assumed by the Required Lenders and (i) Borrower
shall be directed to make all payments due each Lender and L/C Issuer hereunder
directly to such Lender or L/C Issuer and (ii) Administrative Agent’s rights in
the Collateral Documents shall be assigned without representation, recourse or
warranty to the Lenders and L/C Issuer as their interests may appear.
Section 9.8    L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities (i)
provided to Administrative Agent in this Section 9 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 9, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.


‑88‑



--------------------------------------------------------------------------------





Section 9.9    Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 11.10, as the case may be, any
Affiliate of such Lender (and any Person that was a Lender or an Affiliate of a
Lender at the time of the entering into such agreement or arrangement) with whom
Borrower or any Guarantor has entered into an agreement creating Hedging
Liability or Funds Transfer and Deposit Account Liability shall be deemed a
Lender party hereto for purposes of any reference in a Loan Document to the
parties for whom Administrative Agent is acting, it being understood and agreed
that the rights and benefits of such Affiliate (or such Person that was a Lender
or an Affiliate of a Lender at the time of the entering into such agreement or
arrangement) under the Loan Documents consist exclusively of such Affiliate’s
(or such Person’s) right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 2.13. In
connection with any such distribution of payments and collections, or any
request for the release of the Guaranties and Administrative Agent’s Liens in
connection with the termination of the Commitments and the payment in full of
the Obligations, Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate (or any Person that was a Lender or an
Affiliate of a Lender at the time of the entering into such agreement or
arrangement) with respect to Hedging Liability or Funds Transfer and Deposit
Account Liability unless such Lender has notified Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate (or such
other Person) prior to such distribution or payment or release of Guaranties and
Liens.
Section 9.10    Designation of Additional Agents. Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.
Section 9.11    Authorization to Release or Subordinate or Limit Liens.
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 7.4 or which
has otherwise been consented to in accordance with Section 11.11), (b) release
or subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 7.1(b) and 7.2(d), (c) reduce or limit the amount of
the indebtedness secured by any particular item of Collateral to an amount not
less than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar tax, (d) release Liens on the Collateral following
termination or expiration of the Commitments and payment in full in cash of the
Obligations and, if then due, Hedging Liability and Funds Transfer and Deposit
Account Liability and (e) subordinate any Lien on Collateral contemplated by
clause (i) of the proviso to Section 7.2(l) to the extent required under the
applicable Bonding Agreement or by the counterparty thereto in accordance with
the terms of such Bonding Agreement.


‑89‑



--------------------------------------------------------------------------------





Section 9.12    Authorization to Enter into, and Enforcement of, the Collateral
Documents. Administrative Agent is hereby irrevocably authorized by each of the
Lenders and the L/C Issuer to execute and deliver the Collateral Documents
(including any Intercreditor Agreement contemplated hereunder) on behalf of each
of the Lenders and their Affiliates and the L/C Issuer and to take such action
and exercise such powers under the Collateral Documents as Administrative Agent
considers appropriate, provided Administrative Agent shall not amend the
Collateral Documents unless such amendment is agreed to in writing by the
Required Lenders. Each Lender and L/C Issuer acknowledges and agrees that it
will be bound by the terms and conditions of the Collateral Documents upon the
execution and delivery thereof by Administrative Agent. Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) or L/C Issuer,
other than Administrative Agent, shall have the right to institute any suit,
action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
or L/C Issuer shall have any right in any manner whatsoever to affect, disturb
or prejudice the Lien of Administrative Agent (or any security trustee therefor)
under the Collateral Documents by its or their action or to enforce any right
thereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by Administrative Agent (or its security trustee) in the
manner provided for in the relevant Collateral Documents for the benefit of the
Lenders, the L/C Issuer, and their Affiliates.
SECTION 10.     THE GUARANTEES.
Section 10.1    The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Subsidiary party
hereto (including any Subsidiary executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit G or such other form acceptable to
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to Administrative Agent, the Lenders, and the L/C Issuer and their
Affiliates (and any Person that was a Lender or an Affiliate of a Lender at the
time of the entering into such agreement or arrangement), the due and punctual
payment of all present and future Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by Borrower under the Loan Documents and the
due and punctual payment of all Hedging Liability and Funds Transfer and Deposit
Account Liability, in each case as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, according to
the terms hereof and thereof (including all interest, costs, fees, and charges
after the entry of an order for relief against Borrower or such other obligor in
a case under the United States Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against Borrower or any such obligor in any such proceeding). In case of failure
by Borrower or other obligor punctually to pay any Obligations, Hedging
Liability, or Funds Transfer and Deposit Account Liability guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at


‑90‑



--------------------------------------------------------------------------------





stated maturity, by acceleration, or otherwise, and as if such payment were made
by Borrower or such obligor.
(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations. The
obligations of each Qualified ECP Guarantor under this Section 10.1(b) shall
remain in full force and effect until payment in full of the Hedging Liability,
and Funds Transfer and Deposit Account Liability. Each Qualified ECP Guarantor
intends that this Section 10.1(b) constitute, and this Section 10.1(b) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
Section 10.2    Guarantee Unconditional. The obligations of each Guarantor under
this Section 10 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of Borrower or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of Borrower or
other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set off, or other rights which Borrower or
other obligor or any other guarantor may have at any time against Administrative
Agent, any Lender, the L/C Issuer or any other Person, whether or not arising in
connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against Borrower or
other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of Borrower or other obligor, regardless of what obligations of
Borrower or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by Borrower or other


‑91‑



--------------------------------------------------------------------------------





obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer and
Deposit Account Liability; or
(h)    any other act or omission to act or delay of any kind by Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 10.
Section 10.3    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 10 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by Borrower and the Guarantors under this Agreement and
all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability and Funds Transfer and Deposit Account Liability shall have been paid
in full in cash. If at any time any payment of the principal of or interest on
any Loan or any Reimbursement Obligation or any other amount payable by Borrower
or other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of Borrower or other obligor or of any guarantor,
or otherwise, each Guarantor’s obligations under this Section 10 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.
Section 10.4    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all Letters of Credit. If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability and all
other amounts payable by Borrower hereunder and the other Loan Documents and (y)
the termination of the Commitments and expiration of all Letters of Credit, such
amount shall be held in trust for the benefit of Administrative Agent, the
Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be paid
to Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability, whether matured or unmatured,
in accordance with the terms of this Agreement.
Section 10.5    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by Administrative Agent,
any Lender, the L/C Issuer, or any other Person against Borrower or other
obligor, another guarantor, or any other Person.
Section 10.6    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 10 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 10 void or voidable under applicable law,
including fraudulent conveyance law.


‑92‑



--------------------------------------------------------------------------------





Section 10.7    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by Administrative Agent made at the
request of the Required Lenders.
Section 10.8    Benefit to Guarantors. Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of Borrower has a direct impact on the success of each
Guarantor. Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder.
Section 10.9    Guarantor Covenants. Each Guarantor shall take such action as
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as Borrower is required by this Agreement
to prohibit such Guarantor from taking.
SECTION 11.     MISCELLANEOUS.
Section 11.1    No Waiver, Cumulative Remedies. No delay or failure on the part
of Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of Administrative
Agent, the L/C Issuer, the Lenders, and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
Section 11.2    Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 11.3    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.
Section 11.4    Survival of Indemnity and Certain Other Provisions. All
indemnity provisions and other provisions relative to reimbursement to the
Lenders and L/C Issuer of amounts sufficient to protect the yield of the Lenders
and L/C Issuer with respect to the Loans and Letters of Credit, including, but
not limited to, Sections 3.3, 3.6, and 11.13, shall survive the payment and


‑93‑



--------------------------------------------------------------------------------





satisfaction of all Obligations and the termination of this Agreement and the
other Loan Documents, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim thereunder. All such indemnity and other provisions shall be
binding upon the successors and assigns of Borrower and shall inure to the
benefit of each applicable Indemnitee and its successors and assigns.
Section 11.5    Sharing of Set Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Lenders have been required to fund their participation
shall be treated as amounts owed to or recovered by the L/C Issuer as a Lender
hereunder.
Section 11.6    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to
Administrative Agent and Borrower given by courier, by United States certified
or registered mail, by telecopy or by other telecommunication device capable of
creating a written record of such notice and its receipt. Notices under the Loan
Documents to any Lender shall be addressed to its address or telecopier number
set forth on its Administrative Questionnaire; and notices under the Loan
Documents to Borrower, any Guarantor, Administrative Agent or L/C Issuer shall
be addressed to its respective address or telecopier number set forth below:


‑94‑



--------------------------------------------------------------------------------





to Borrower or any Guarantor:


Sterling Construction Company, Inc.
1800 Hughes Landing Blvd, Suite 250
The Woodlands, TX 77380
Attention: Ronald A. Ballschmiede
Telephone: (281) 214-0800
Telecopy: (281) 465-8198


with a copy to:


Jones Walker LLP
201 St. Charles Ave., Ste 5100
New Orleans, LA 70170
Attention: Amy G. Scafidel
Telephone: (504) 582-8462
Telecopy: (504) 589-8462
to Administrative Agent and L/C Issuer :


BMO Harris Bank N.A.
111 West Monroe Street
Chicago, Illinois 60603
Attention: John Armstrong
Telephone: (312) 461-2962




with a copy to:


Mayer Brown LLP
71 South Wacker
Chicago, IL 60606
Attention: Frederick C. Fisher
Telephone: (312) 701-8545
Telecopy: (312) 706-8179



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 shall be effective only upon receipt.
Section 11.7    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission or in a pdf or other similar electronic file shall be
effective as delivery of a manually executed counterpart hereof
Section 11.8    Successors and Assigns. This Agreement shall be binding upon
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of Administrative Agent, the L/C Issuer, and each of the Lenders,
and their respective successors and assigns, including any subsequent holder of
any of the Obligations. Borrower and the Guarantors may not assign any of their
rights or obligations under any Loan Document without the written consent of all
of the Lenders and, with respect to any Letter of Credit or the Application
therefor, the L/C Issuer.
Section 11.9    Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons (other than a natural person, the Borrower, any of the
Subsidiaries or any Affiliate the Borrower or its Subsidiaries or, to the extent
that the list of Disqualified Institutions is made available to all Lenders, any
Disqualified Institution); provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except


‑95‑



--------------------------------------------------------------------------------





as provided in this Section, and Administrative Agent shall have no obligation
or responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of Borrower under this
Agreement and the other Loan Documents including the right to approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 3.4 and Section 3.6.
Section 11.10    Assignments.Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to Administrative Agent or, if “Effective Date” is specified in the
Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of Administrative Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
(iii)    Required Consents.    No consent shall be required for any assignment
except to the extent required by Section 11.10(a)(i)(B) and, in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by


‑96‑



--------------------------------------------------------------------------------





written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) the Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).
(iv)    Assignment and Acceptance.    The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrower or any of its Affiliates or Subsidiaries, (B) any Defaulting Lender or
any of its Affiliates, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) subject to clause (d) below, so long as the list of Disqualified
Institutions is made available to each Lender, any Disqualified Institution.
(vi)    No Assignment to Natural Persons.    No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 11.10(b), from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
11.4 and 11.13 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this


‑97‑



--------------------------------------------------------------------------------





Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.9.
(vii)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Chicago, Illinois, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent, and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
a Disqualified Institution.
(b)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
(c)    Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line. In the event of such termination of the Swing Line, Borrower shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, that the failure of Borrower
to appoint a successor shall not affect the resignation of the Swing Line
Lender. If the Swing Line Lender terminates the Swing Line, it shall retain all
of the rights of the Swing Line Lender provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.7.
(d)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee


‑98‑



--------------------------------------------------------------------------------





or Participant that becomes a Disqualified Institution after the applicable
Trade Date (including as a result of the delivery of a written supplement to the
list of “Disqualified Institutions” referred to in, the definition of
“Disqualified Institution”), (x) such assignee or Participant shall not
retroactively be disqualified from becoming a Lender or Participant and (y) the
execution by a Borrower of an Assignment and Acceptance with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or participation in violation of this
clause (i) shall not be void, but the other provisions of this clause (i) shall
apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions and consent rights contained in this
Section 11.9), all of its interest, rights and obligations under this Agreement
to one or more Persons at the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.
(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing


‑99‑



--------------------------------------------------------------------------------





the Administrative Agent shall not have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, by any other Person to any ‎Disqualified Institution.‎
Section 11.11    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) Borrower, (b) the Required Lenders, and (c) if
the rights or duties of Administrative Agent, the L/C Issuer, or the Swing Line
Lender are affected thereby, Administrative Agent, the L/C Issuer, or the Swing
Line Lender, as applicable; provided that:
(i)    no amendment or waiver pursuant to this Section 11.11 shall (A) increase
any Commitment of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;
(ii)    no amendment or waiver pursuant to this Section 11.11 shall, unless
signed by each Lender, extend the Revolving Credit Termination Date, change the
definition of Required Lenders, change the provisions of this Section 11.11,
release any material guarantor or all or substantially all of the Collateral
(except as otherwise provided for in the Loan Documents), or affect the number
of Lenders required to take any action hereunder or under any other Loan
Document; and
(iii)    no amendment to Section 10 shall be made without the consent of the
Guarantor(s) affected thereby.
Section 11.12    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13    Costs and Expenses; Indemnification. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of Administrative Agent and the Left
Lead Arranger in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents and the due diligence, examinations,
appraisals, environmental analysis and other activities and other activities
relating thereto, including, without limitation, including the reasonable fees
and disbursements of counsel to Administrative Agent and the Left Lead Arranger,
in connection with (i) the syndication and administration of the Credits, and
(ii) the preparation, negotiation, administration, management, execution and
delivery of the Loan Documents and in connection with the transactions
contemplated hereby or thereby, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by Administrative Agent
or the Left Lead Arranger in connection with periodic environmental audits,
fixed asset appraisals, title insurance policies, collateral filing fees and
lien searches. Borrower agrees to pay to Administrative Agent, Lead Arrangers,
the L/C Issuer and each Lender, and any other holder of any Obligations
outstanding hereunder, all costs and expenses reasonably incurred or paid by
Administrative Agent, Lead Arrangers, the L/C Issuer, such Lender, or any such
holder, including reasonable attorneys’ fees


‑100‑



--------------------------------------------------------------------------------





(limited to one primary counsel to Administrative Agent, Lead Arrangers, the L/C
Issuer and the Lenders and one firm of counsel in any relevant local
jurisdiction, plus such additional counsel as may be necessary in the case of an
actual or perceived conflict of interest) and disbursements and court costs, in
connection with any Default or Event of Default hereunder (including an Event of
Default under Section 8.1(j) or 8.1(k)) or in connection with the enforcement of
any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
Borrower or any Guarantor as a debtor thereunder). Borrower further agrees to
indemnify Administrative Agent, the Lead Arrangers, the L/C Issuer, each Lender,
and any security trustee therefor, and their respective Affiliates, directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel (limited to one primary counsel
to Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders and
one firm of counsel in any relevant local jurisdiction, plus such additional
counsel as may be necessary in the case of an actual or perceived conflict of
interest) for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which arise from the gross negligence, bad faith or
willful misconduct of the party claiming indemnification. Borrower, promptly
following demand by Administrative Agent, the Lead Arrangers, the L/C Issuer or
a Lender or any Affiliate thereof at any time, shall reimburse Administrative
Agent, the L/C Issuer, such Lender or such Affiliate for any legal or other
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee, limited to one primary counsel to
Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders and one
firm of counsel in any relevant local jurisdiction, plus such additional counsel
as may be necessary in the case of an actual or perceived conflict of interest)
incurred in connection with investigating or defending against any of the
foregoing (including any settlement costs relating to the foregoing) except if
the same is directly due to the gross negligence, bad faith or willful
misconduct of the party to be indemnified. To the extent permitted by applicable
law, neither Borrower nor any Guarantor shall assert, and each such Person
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. The obligations
of Borrower under this Section shall survive the termination of this Agreement.
(a)    Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including without limitation
response, remedial or removal costs and all fees and disbursements of counsel
for any such Indemnitee, arising out of (i) this Agreement or the other Loan
Documents and the transactions contemplated hereby or thereby, (ii) any
presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by Borrower or any Subsidiary or otherwise occurring on
or with respect to its Property (whether owned or leased), (iii)


‑101‑



--------------------------------------------------------------------------------





the operation or violation of any Environmental Law, whether federal, state, or
local, and any regulations promulgated thereunder, by Borrower or any Subsidiary
or otherwise occurring on or with respect to its Property (whether owned or
leased), (iv) any claim for personal injury or property damage in connection
with Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Borrower or any Subsidiary
made herein or in any other Loan Document evidencing or securing any Obligations
or setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the bad faith, willful misconduct or
gross negligence of the relevant Indemnitee. This indemnification shall survive
the payment and satisfaction of all Obligations and the termination of this
Agreement, and shall remain in force beyond the expiration of any applicable
statute of limitations and payment or satisfaction in full of any single claim
under this indemnification. This indemnification shall be binding upon the
successors and assigns of the Borrower and shall inure to the benefit of each
Indemnitee and its successors and assigns.
Section 11.14    Set off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, the L/C
Issuer, each subsequent holder of any Obligation, and each of their respective
affiliates, is hereby authorized by Borrower and each Guarantor at any time or
from time to time, without notice to Borrower, any Guarantor or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, and in whatever currency denominated, but not including
trust accounts) and any other indebtedness at any time held or owing by that
Lender, L/C Issuer, subsequent holder, or affiliate, to or for the credit or the
account of Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations of Borrower or such Guarantor to that Lender, L/C
Issuer, or subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender, L/C
Issuer, or subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans and other amounts due hereunder shall
have become due and payable pursuant to Section 8 and although said obligations
and liabilities, or any of them, may be contingent or unmatured.
Section 11.15    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 11.16    Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and any claim, controversy, dispute or
cause of action (whether in contract, tort or otherwise) based upon, arising out
of or relating to this Agreement or any Loan Document, and the rights and duties
of the parties hereto, shall be governed by and construed and determined in
accordance with the internal laws of the State of New York.
Section 11.17    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such


‑102‑



--------------------------------------------------------------------------------





unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 11.18    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that Administrative Agent or any Lender
may have received hereunder shall, at the option of Administrative Agent, be (i)
applied as a credit against the then outstanding principal amount of Obligations
hereunder and accrued and unpaid interest thereon (not to exceed the maximum
amount permitted by applicable law), (ii) refunded to Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither Borrower nor any guarantor or endorser
shall have any action against Administrative Agent or any Lender for any damages
whatsoever arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on Borrower’s
Obligations shall remain at the Maximum Rate until the Lenders have received the
amount of interest which such Lenders would have received during such period on
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 11.19    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as Borrower has one or more Subsidiaries. Nothing contained herein
shall be deemed or construed to permit any act or omission which is prohibited
by the terms of any Collateral Document, the covenants and agreements contained
herein being in addition to and not in substitution for the covenants and
agreements contained in the Collateral Documents.


‑103‑



--------------------------------------------------------------------------------





Section 11.20    Lender’s and L/C Issuer’s Obligations Several. The obligations
of the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.
Section 11.21    Submission to Jurisdiction; Waiver of Venue; Service of
Process. BORROWER AND GUARANTORS IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR
THEMSELVES AND THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, L/C ISSUER, AND LENDERS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER AND GUARANTORS OR THEIR PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.
(a)    BORROWER AND GUARANTORS IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(b)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.6. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 11.22    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER


‑104‑



--------------------------------------------------------------------------------





LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 11.23    USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or L/C Issuer to identify Borrower in accordance with the Patriot
Act.
Section 11.24    Time is of the Essence. Time is of the essence of this
Agreement and each of the other Loan Documents.
Section 11.25    Confidentiality. Each of Administrative Agent, the Lenders, and
the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower or any Subsidiary and its obligations, in each case other
than any Disqualified Institution so long as the list of Disqualified
Institutions is made available to each Lender, (g) with the prior written
consent of Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis from a source other than Borrower or any Subsidiary or
any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, (i) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Commitments hereunder, or (j) to entities which compile and publish information
about the syndicated loan market, provided that only basic information about the
pricing and structure of the transaction evidenced hereby may


‑105‑



--------------------------------------------------------------------------------





be disclosed pursuant to this subsection (j). For purposes of this Section,
“Information” means all information received from Borrower or any of the
Subsidiaries or from any other Person on behalf of Borrower or any Subsidiary
relating to Borrower or any Subsidiary or any of their respective businesses,
other than any such information that is available to Administrative Agent, any
Lender or the L/C Issuer on a non-confidential basis prior to disclosure by
Borrower or any of its Subsidiaries or from any other Person on behalf of
Borrower or any of the Subsidiaries; provided that, in the case of information
received from the Borrower or any Subsidiary, or on behalf of Borrower or any
Subsidiary, after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 11.26    Acknowledgement Regarding any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.26, the following terms have the following
meanings:


‑106‑



--------------------------------------------------------------------------------





(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, an shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81,47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
Section 11.27    No Advisory or Fidicuiary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Lead Arrangers, the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Loan Parties and their Affiliates, on the one hand, and the Lead
Arrangers, the Administrative Agent and the Lenders, on the other hand, (B) each
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lead Arrangers, the Administrative Agent and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither any Lead Arranger, the Administrative Agent nor any
Lender has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lead Arrangers, the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither any Lead Arranger, the Administrative Agent nor any Lender has any
obligation to disclose any of such interests to any Loan Party or its
Affiliates.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against each of the Lead
Arrangers, the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


‑107‑



--------------------------------------------------------------------------------





Section 11.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institution. Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages to Follow]




‑108‑



--------------------------------------------------------------------------------






This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“Borrower”


STERLING CONSTRUCTION COMPANY, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Executive Vice President and
Chief Financial Officer




“Guarantors”


TEALSTONE RESIDENTIAL CONCRETE, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Vice President — Finance




TEALSTONE COMMERCIAL, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Vice President — Finance




TEXAS STERLING CONSTRUCTION CO.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Vice President - Finance




RALPH L. WADSWORTH CONSTRUCTION COMPANY, LLC


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Vice President Finance




Signature Page to Credit Agreement

--------------------------------------------------------------------------------









J. BANICKI CONSTRUCTION, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Chief Financial Officer and Treasurer


TEXAS STERLING - BANICKI, JV LLC


By: /s/ Richard E. Chandler, Jr.
    Name: Richard E. Chandler, Jr.
    Title: Secretary


ROAD AND HIGHWAY BUILDERS OF CALIFORNIA, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Senior Vice President and
Chief Financial Officer


RALPH L. WADSWORTH CONSTRUCTION CO. LP


By: Ralph L. Wadsworth Construction Company, LLC, its general partner


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Vice President Finance




Signature Page to Credit Agreement



--------------------------------------------------------------------------------







PLATEAU EXCAVATION, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Executive Vice President and
Chief Financial Officer




LK GREGORY CONSTRUCTION, INC.


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Executive Vice President and
Chief Financial Officer




DEWITT EXCAVATION, LLC


By: /s/ Ronald A. Ballschmiede
    Name: Ronald A. Ballschmiede
    Title: Executive Vice President and
Chief Financial Officer






Signature Page to Credit Agreement



--------------------------------------------------------------------------------









“Administrative Agent and L/C Issuer”


BMO Harris Bank N.A., as L/C Issuer and as Administrative Agent




By: /s/ John Armstrong
Name: John Armstrong
Title: Managing Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





“Lenders”


BMO Harris Bank N.A., as a Lender




By: /s/ John Armstrong
Name: John Armstrong
Title: Managing Director




Signature Page to Credit Agreement



--------------------------------------------------------------------------------







Bank of America, N.A., as a Lender




By: /s/ Adam M. Goettsche
Name: Adam M. Goettsche
Title: Senior Vice President






Signature Page to Credit Agreement



--------------------------------------------------------------------------------







KeyBank National Association, as a Lender




By: /s/ Eric W. Domin
Name: Eric W. Domin
Title: VP




Signature Page to Credit Agreement



--------------------------------------------------------------------------------








Exhibit A
Notice of Payment Request
[Date]
[Name of Lender]
[Address]
Attention:
Reference is made to the Credit Agreement, dated as of October 2, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Sterling Construction Company, Inc., the Guarantors party
thereto, the Lenders party thereto, and BMO Harris Bank N.A., as Administrative
Agent. Capitalized terms used herein and not defined herein have the meanings
assigned to them in the Credit Agreement. [Borrower has failed to pay its
Reimbursement Obligation in the amount of $____________. Your Revolver
Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by Borrower of
a Reimbursement Obligation in the amount of $_______________. Your Revolver
Percentage of the returned Reimbursement Obligation is $_______________.]
Very truly yours,


BMO HARRIS BANK N.A., as L/C Issuer




By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Exhibit B
Notice of Borrowing
Date: ______________, ___
To:
BMO Harris Bank N.A., as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of October 2, 2019 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Sterling Construction
Company, Inc., the Guarantors party thereto, the Lenders party thereto, and BMO
Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:
The undersigned, Sterling Construction Company, Inc. (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the Borrowing specified below:
1.    The Business Day of the proposed Borrowing is ___________, ____.
2.    The aggregate amount of the proposed Borrowing is $______________.
3.    The Borrowing is being advanced under the [Revolving] [Term] Credit.
4.    The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)    the representations and warranties of Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); and
(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.
Sterling Construction Company, Inc.




By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Exhibit C
Notice of Continuation/Conversion
Date: ____________, ____
To:
BMO Harris Bank N.A., as Administrative Agent for the Lenders parties to that
certain Credit Agreement dated as of October 2, 2019 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among Sterling
Construction Company, Inc., the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:
The undersigned, Sterling Construction Company, Inc. (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
1.    The conversion/continuation date is __________, ____.
2.    The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $______________.
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be _________
months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties of Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date; and
(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].


Sterling Construction Company, Inc.




By_______________________________________
     Name__________________________________    
     Title___________________________________    






--------------------------------------------------------------------------------





Exhibit D‑1
Term Note
U.S. $_______________                        ____________, _______
For Value Received, the undersigned, STERLING CONSTRUCTION COMPANY, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of Administrative Agent in Chicago, Illinois (or such other
location as Administrative Agent may designate to Borrower), in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of all Term Loans made or
maintained by the Lender to Borrower pursuant to the Credit Agreement, in
installments in the amounts called for by Section 2.8(a) of the Credit
Agreement, together with interest on the principal amount of such Term Loan from
time to time outstanding hereunder at the rates, and payable in the manner and
on the dates, specified in the Credit Agreement.
This Note is one of the Term Notes referred to in the Credit Agreement dated as
of October 2, 2019, among Borrower, the Guarantors party thereto, the Lenders
and L/C Issuer parties thereto, and BMO Harris Bank N.A., as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
STERLING CONSTRUCTION COMPANY, INC.




By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Exhibit D‑2
Revolving Note
U.S. $_______________                        ____________, ______
For Value Received, the undersigned, STERLING CONSTRUCTION COMPANY, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its registered assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Administrative Agent in Chicago, Illinois (or such other
location as Administrative Agent may designate to Borrower), in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of all Revolving Loans made
by the Lender to Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of October 2, 2019, among Borrower, the Guarantors party thereto, the
Lenders and L/C Issuer parties thereto, and BMO Harris Bank N.A., as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
STERLING CONSTRUCTION COMPANY, INC.




By_______________________________________
     Name__________________________________    
     Title___________________________________    






--------------------------------------------------------------------------------





Exhibit D‑3
Swing Note
U.S. $_____________                            ____________, ___
For Value Received, the undersigned, STERLING CONSTRUCTION COMPANY, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Administrative Agent in Chicago, Illinois (or such other
location as Administrative Agent may designate to Borrower), in immediately
available funds, the principal sum of _______________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to Borrower pursuant to the Credit Agreement, together
with interest on the principal amount of each Swing Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
This Note is the Swing Note referred to in the Credit Agreement dated as of
October 2, 2019, among Borrower, the Guarantors party thereto, the Lenders and
L/C Issuer parties thereto, and BMO Harris Bank N.A., as Administrative Agent
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
STERLING CONSTRUCTION COMPANY, INC.




By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Exhibit E
[Reserved]




--------------------------------------------------------------------------------





Exhibit F
Sterling Construction Company, Inc.
Compliance Certificate
To:
BMO Harris Bank N.A., as Administrative Agent under, and the Lenders and
L/C Issuer parties to, the Credit Agreement described below

This Compliance Certificate is furnished to Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of October 2, 2019, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
The Undersigned hereby certifies that:
1.    I am the duly elected ____________ of Sterling Construction Company, Inc.;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
4.    The financial statements required by Section 6.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
5.    The Schedule I hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:




--------------------------------------------------------------------------------





____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________    
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
Sterling Construction Company, Inc.


By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Schedule I
to Compliance Certificate
Sterling Construction Company, Inc.
Compliance Calculations
for Credit Agreement dated as of __________
Calculations as of _____________, _______
A. Total Leverage Ratio (Section 7.12(a))
 
1. Total Funded Debt
$___________
2. Net Income for past 4 quarters
___________
3. Interest Expense for past 4 quarters
___________
4. Federal, state and local income taxes for past 4 quarters
___________
5. Depreciation of fixed assets and amortization of intangible assets for past 4
quarters
___________
6. Any fees, costs and expenses related to any Investment, Acquisition
(including the Closing Date Acquisition), disposition or recapitalization
permitted hereunder or the incurrence of indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (whether or not successful),
provided that the aggregate amount to be added back pursuant to this Line A6 for
any period of four consecutive fiscal quarters shall not exceed 15% of the
aggregate EBITDA for such period (determined after giving effect to such
increase in EBITDA for such period on account of this Line A6)
___________
7. Non-cash expenses resulting from any employee benefit or management or
director compensation plan or the grant of stock options and other equity and
equity-based interests to employees, directors and other service providers of
Borrower or any Subsidiary pursuant to a written plan or agreement
___________
8. Non-cash losses realized upon the disposition of Property
___________
9. Non-cash losses, charges or write-offs in connection with heavy civil
contract no. 1409, provided that the aggregate amount to be added back for all
periods from and after the fiscal quarter ending September 30, 2019 shall not
exceed $7,500,000
___________
10. Sum of Lines A2, A3, A4, A5, A6, A7, A8 and A9
___________
11. Non-cash gains realized upon the disposition of Property
___________





--------------------------------------------------------------------------------





12. Excess of Line A10 over A11 (“EBITDA”)1
___________
13. Ratio of Line A1 to Line A12
____:1.0
14. Line A13 ratio must not exceed
____:1.0
15. Borrower is in compliance (circle yes or no)
yes/no
B. Fixed Charge Coverage Ratio (Section 7.12(b))
 
1. EBITDA for the past 4 quarters (from Line A.12)
___________
2. Unfinanced Capital Expenditures made by Borrower and its Subsidiaries for
past 4 quarters (but excluding any Capital Expenditures made with Net Cash
Proceeds from any Disposition or Event of Loss that are reinvested pursuant to
Section 2.9(b)(i) of the Credit Agreement or Capital Expenditures constituting
any portion of the purchase price of a Permitted Acquisition which is accounted
for as a Capital Expenditure)
___________
3. Line B1 minus B2
___________
4. Interest Expense paid in cash for past 4 quarters
5. Scheduled principal payments in respect of Indebtedness for Borrowed Money
made during past 4 quarters
$___________
6. Federal, state and local income taxes paid in cash for past 4 quarters
$___________
7. Restricted Payments for past 4 quarters
$___________
8. Sum of Lines B4, B5, B6 and B7
$___________
9. Ratio of Line B3 to Line B8
____:1.0
10. Line B9 ratio must not be less than
1.20:1.0
11. Borrower is in compliance (circle yes or no)
yes/no























1 For purposes of calculating EBITDA, for any period that includes the September
30, 2018, December 31, 2018, March 31, 2019 or June 30, 2019 fiscal quarters,
EBITDA for such fiscal quarters shall be deemed to be $44,563,000, $27,236,000,
$26,861,000 and $38,276,000, respectively, in each case as may be subject to pro
forma adjustments or other adjustments contemplated in Section 1.3 of the Credit
Agreement




--------------------------------------------------------------------------------





Exhibit G
Additional Guarantor Supplement
______________, ___
BMO Harris Bank N.A., as Administrative Agent for the Lenders and L/C Issuer
parties to the Credit Agreement dated as of October 2, 2019, among Sterling
Construction Company, Inc., as Borrower, the Guarantors referred to therein, the
Lenders and L/C Issuer parties thereto from time to time, and Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”)
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Sections 6 and 7 of the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including Section 10 thereof, to
the same extent and with the same force and effect as if the undersigned were a
signatory party thereto.
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to Administrative Agent, and it shall
not be necessary for Administrative Agent, the L/C Issuer, or any Lender, or any
of their Affiliates entitled to the benefits hereof, to execute this Agreement
or any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York.
Very truly yours,
[Name of Subsidiary Guarantor]


By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Exhibit H
Assignment and Acceptance
Dated _____________, _____
Reference is made to the Credit Agreement dated as of October 2, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Sterling Construction Company, Inc., the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and BMO Harris Bank N.A.,
as Administrative Agent (the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest (the “Assigned Interest”) shown on Annex I hereto of the
Assignor’s rights and obligations under the Credit Agreement as of the Effective
Date (as defined below), including the Assignor’s Commitments as in effect on
the Effective Date and the Loans, if any, owing to the Assignor on the Effective
Date and the Assignor’s Revolver Percentage of any outstanding L/C Obligations.
2.    The Assignor (i) represents and warrants that (a) it is the legal and
beneficial owner of the Assigned Interest by it hereunder, (b) that such
Assigned Interest is free and clear of any adverse claim, lien, or encumbrance
of any kind, and (c) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any
Subsidiary or the performance or observance by Borrower or any Subsidiary of any
of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.
3.    The Assignee (i) represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (b) it meets all the
requirements to be an Eligible Assignee under Section 11.10 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder), (c)
it is not a Defaulting Lender (d) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a




--------------------------------------------------------------------------------





Lender thereunder and (e) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (ii)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered to the Lenders pursuant
to Section 6.5(b) and (d) thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (iii) agrees that it will, independently
and without reliance upon Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) specifies as
its lending office (and address for notices) the offices set forth on its
Administrative Questionnaire.
4.    As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
Assigned Interest hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
5.    The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to Administrative Agent for acceptance and
recording by Administrative Agent and, if required, Borrower.
6.    Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
7.    Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments under the Credit Agreement in
respect of the Assigned Interest hereby (including all payments of principal,
interest and commitment fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate




--------------------------------------------------------------------------------





adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.
8.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
[Assignor Lender]


By_______________________________________
     Name__________________________________    
     Title___________________________________    


[Assignee Lender]


By_______________________________________
     Name__________________________________    
     Title___________________________________    
    
Accepted and consented this
____ day of _____________
Sterling Construction Company, Inc.


By_______________________________________
     Name__________________________________    
     Title___________________________________    
Accepted and consented to by the Administrative
Agent and L/C Issuer this ___ day of ________
BMO Harris Bank N.A.,
as Administrative Agent and L/C Issuer


By_______________________________________
     Name__________________________________    
     Title___________________________________    




--------------------------------------------------------------------------------





Annex I
to Assignment and Acceptance
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.


Facility Assigned
Aggregate Commitment/Loans For All Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Credit
$_____________
$_____________
_____%
Term Loan
$_____________
$_____________
_____%











--------------------------------------------------------------------------------





Schedule 1
Commitments
Name of Lender
Term Loan Commitment
Revolving Credit Commitment
_____________
$___________
$___________
_____________
$___________
$___________
_____________
$___________
$___________
_____________
$___________
$___________
Total
$                       
$                       















































--------------------------------------------------------------------------------




Exhibit I




wipreportpage1.jpg [wipreportpage1.jpg]




--------------------------------------------------------------------------------



Exhibit I




wipreportpage2.jpg [wipreportpage2.jpg]










--------------------------------------------------------------------------------



Exhibit I




wipreportpage3.jpg [wipreportpage3.jpg]




--------------------------------------------------------------------------------



Exhibit I




wipreportpage4.jpg [wipreportpage4.jpg]




--------------------------------------------------------------------------------



Exhibit I




wipreportpage5.jpg [wipreportpage5.jpg]




--------------------------------------------------------------------------------






Exhibit J
Solvency Certificate
[•], 2019
This Solvency Certificate is being executed and delivered pursuant to Section
4.1(b) of that certain Credit Agreement, dated as of October 2, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Sterling Construction Company, Inc., the Guarantors party thereto, the
Lenders party thereto, and BMO Harris Bank N.A., as Administrative Agent.
I, [•], the [Responsible Officer] of the Borrower, in such capacity and not in
an individual capacity, hereby certify as follows:
(1)
I am generally familiar with the businesses, financial position and assets of
the Borrower and each of the Guarantors, on a consolidated basis, and am duly
authorized to execute this Solvency Certificate on behalf of the Borrower
pursuant to the Credit Agreement; and

(2)
As of the date hereof and after giving effect to the transactions contemplated
under the Credit Agreement and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
transactions, that, (i) the sum of the debt (including contingent liabilities)
of the Borrower and each of the Guarantors, on a consolidated basis, does not
exceed the fair value of the assets of the Borrower and each of the Guarantors,
on a consolidated basis; (ii) the present fair saleable value of the assets of
the Borrower and each of the Guarantors, on a consolidated basis, is not less
than the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and each of the Guarantors, on a
consolidated basis, on their debts as they become absolute and matured; (iii)
capital of the Borrower and each of the Guarantors, on a consolidated basis, is
not unreasonably small in relation to the business of the Borrower and each of
the Guarantors, on a consolidated basis, contemplated as of the date hereof; and
(iv) the Borrower and each of the Guarantors, on a consolidated basis, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debt as
they mature in the ordinary course of business. For purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standards No. 5).



[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.
By:_______________________________________    
Name:
Title: [Responsible Officer]






--------------------------------------------------------------------------------





Exhibit K


PLEDGE AND SECURITY AGREEMENT
This Pledge and Security Agreement (this “Agreement”), dated as of October 2,
2019, is made by and among Sterling Construction Company, Inc., a Delaware
corporation (the “Borrower”), the direct and indirect Subsidiaries of Borrower
from time to time party to this Agreement (each, a “Guarantor” and together with
Borrower, each, a “Debtor”, and collectively, the “Debtors”), and BMO Harris
Bank N.A., a national banking association, as Administrative Agent for the
Secured Parties (the “Administrative Agent”).
PRELIMINARY STATEMENT
A.The Debtors have requested that the Lenders (defined below) extend credit or
otherwise make financial accommodations available to or for the account of
Borrower pursuant to that certain Credit Agreement, dated as of the date hereof,
by and among the Debtors, the financial institutions from time to time party
thereto as lenders (the “Lenders”), and the Administrative Agent (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”).
B.    As a condition to extending credit or otherwise making financial
accommodations available to or for the account of Borrower, the Administrative
Agent and the other Secured Parties each require, among other things, that each
Debtor grant the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such Debtors’ personal property described herein
subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the benefits accruing to the Debtors, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1.    Definitions. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time (“UCC”) shall have the same meanings herein as such terms are
defined in the UCC, unless this Agreement shall otherwise specifically provide.
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as therein defined, and the following shall have (unless otherwise
provided elsewhere in this Agreement) the following respective meanings (such
meanings being equally applicable to both the singular and plural form of the
terms defined):
“Act” has the meaning assigned to such term in Section 10(c) hereof.
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Pledged Collateral” means:




--------------------------------------------------------------------------------





(a)the Pledged Shares and the certificates representing the Pledged Shares, all
of the Debtors’ rights, powers and remedies under the limited liability company
operating agreement of each of the Pledged Entities that are limited liability
companies and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares and/or the
foregoing; and
(b)any additional shares of capital stock or other equity interests of a Pledged
Entity from time to time acquired by any Debtor in any manner (which shares
shall be deemed to be part of the Pledged Shares), and the certificates
representing such additional shares, and all dividends, distributions, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests; and
(c)the Pledged Indebtedness and the promissory notes or instruments evidencing
the Pledged Indebtedness, and all interest, cash, instruments and other property
and assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness; and
(d)all additional Indebtedness for Borrowed Money and all other debt arising
after the date hereof and owing to any Debtor and evidenced by promissory notes
or other instruments, together with such promissory notes and instruments, and
all interest, cash, instruments and other property and assets from time to time
received, receivable or otherwise distributed in respect of that Pledged
Indebtedness.
“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.
“Pledged Indebtedness” means the Indebtedness for Borrowed Money and all other
debt evidenced by promissory notes and instruments listed on Part B of Schedule
E hereto;
“Pledged Shares” means those shares listed on Part A of Schedule E hereto.
“Receivables” means all rights to the payment of a monetary obligation, whether
or not earned by performance, and whether evidenced by an Account, Chattel
Paper, Instrument, General Intangible or otherwise.
Section 2.        Grant of Security Interest. Each Debtor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a lien on and
security interest in, and acknowledges and agrees that the Administrative Agent
has and shall continue to have a continuing lien on and security interest in,
all right, title, and interest of such Debtor, whether now owned or existing or
hereafter created, acquired, or arising, in and to all of the assets and
properties of such Debtor, including, without limitation, the following
(collectively, the “Collateral”):
(a)
all Accounts;

(b)
all Chattel Paper (whether tangible or electronic);





--------------------------------------------------------------------------------





(c)
all Instruments (including, without limitation, all Promissory Notes);

(d)
all Documents;

(e)
all General Intangibles (including, without limitation, all Payment Intangibles
and Software, patents, trademarks, tradestyles, copyrights, and all other
intellectual property rights, including all applications, registration, and
licenses therefor, and all goodwill of the business connected therewith or
represented thereby);

(f)
all Letter‑of‑Credit Rights;

(g)
all Supporting Obligations;

(h)
all Deposit Accounts and all cash and all other property from time to time
deposited therein or otherwise credited thereto;

(i)
all Pledged Collateral and other Investment Property (including all certificated
and uncertificated Securities, Securities Accounts, Security Entitlements,
Commodity Accounts, and Commodity Contracts);

(j)
all Goods, Fixtures, Inventory and Equipment (including, without limitation, all
software, whether or not the same constitutes embedded software, used in the
operation thereof);

(k)
all Commercial Tort Claims (as described on Schedule F hereto or on one or more
supplements to this Agreement);

(l)
all Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

(m)
all Monies, personal property, and interests in personal property of such Debtor
of any kind or description now held by the Administrative Agent or at any time
hereafter transferred or delivered to, or coming into the possession, custody,
or control of, the Administrative Agent, or any agent or affiliate of the
Administrative Agent, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;

(n)
all supporting evidence and documents relating to any of the above‑described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of such Debtor to
retrieve the same from third parties, written applications, credit information,





--------------------------------------------------------------------------------





account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes, and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;
(o)
all Accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and

(p)
all Proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof.

Notwithstanding the foregoing, the term “Collateral” shall not include, and the
lien and security interest herein granted and provided for by any Debtor does
not encumber any Excluded Property. For purposes hereof “Excluded Property”
means (i) Equity Interests (1) of any Foreign Subsidiary in excess of 65% of the
Voting Stock (and 100% of all other Equity Interests) of such Foreign
Subsidiaries; or (2) of any Project Specific JVs or of any Domestic Subsidiary
(including an Affiliated Entity) that is not a Wholly owned Subsidiary at the
time of its incorporation, formation or acquisition solely to the extent that
the holder of such Equity Interests in such Project Specific JV or Domestic
Subsidiary is prohibited by the Organizational Documents of such Project
Specific JV or Domestic Subsidiary in effect at the time such Project Specific
JV or Domestic Subsidiary is acquired or created from being pledged to secure
the Obligations; provided, in each case, that such contractual obligation was
not entered into in contemplation of not permitting such Equity Interests to be
pledged hereunder and this clause (2) shall not be applicable if consent has
been obtained to provide such pledge and for so long as such contractual
obligation or replacement or renewal thereof is in effect; (ii) any rights or
interest in any contract, lease, permit, license, or license agreement covering
real or personal property of any Loan Party if under the terms of such contract,
lease, permit, license, or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein is prohibited as a
matter of law or under the terms of such contract, lease, permit, license, or
license agreement and such prohibition or restriction has not been waived or the
consent of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is ineffective under Section 9-406,
9-407, 9-408, or 9-409 of the UCC or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit the
Administrative Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of the Administrative Agent’s or any Lender’s continuing security interests in
and liens upon any rights or interests of any Loan Party in or to (1) monies due
or to become due under or in connection with any described contract, lease,
permit, license, license agreement, or Equity Interests (including any Accounts
or Equity Interests), or (2) any proceeds from the sale, license, lease, or
other dispositions of any such contract, lease, permit, license, license
agreement, or Equity Securities); (iii) property subject to Liens permitted by
Section 7.2(m) of the Credit Agreement solely to the extent that a grant or
perfection of a Lien in favor of the Administrative Agent on any such property
is prohibited by or results in a breach or termination of, or constitutes a
default under, the documentation governing such Permitted




--------------------------------------------------------------------------------





Encumbrances or the obligations secured by such Liens (other than to the extent
that such terms would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction and other than to the extent all necessary consents to
creation, attachment and perfection of the Administrative Agent’s Liens thereon
have been obtained) and, in any event, immediately upon the ineffectiveness,
lapse or termination of such terms or the obtainment of such consents, such
property shall be included in the term Collateral; provided, however, that the
term Collateral shall include any and all proceeds of such property (other than
to the extent that such proceeds are required to be applied to the obligations
they secure); (iv) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral; (v) motor vehicles or
other equipment subject to certificates of title; (vi) all leasehold and fee
simple real property; and (vii) any property as to which the Administrative
Agent reasonably determines that the cost or burden of obtaining a security
interest therein is excessive in relation to the value of the security to be
afforded thereby.
Section 3.            Obligations Hereby Secured. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
“Obligations”):
a.    the prompt payment by each Loan Party, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by it in respect of (i) the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, and (ii) in the case of a Loan Party that is a Guarantor, all amounts
from time to time owing by such Loan Party in respect of its guaranty made
pursuant to Section 10 of the Credit Agreement or under any other Guaranty to
which it is a party; and
b.     the due performance and observance by each Loan Party of all of its other
obligations from time to time existing in respect of the Loan Documents and all
documents evidencing the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability.
Notwithstanding the foregoing, the term “Obligations” shall not include, and the
lien and security interest herein granted and provided for by any Debtor does
not secure, Excluded Swap Obligations.
Section 4.        Covenants, Agreements, Representations and Warranties. Each
Debtor hereby covenants and agrees with, and represents and warrants to, the
Administrative Agent that:
(a)Such Debtor is a corporation, limited liability company, or limited
partnership, as applicable, duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Such Debtor shall not
change its jurisdiction of organization without the Administrative Agent’s prior
written consent. Such Debtor is the sole and lawful owner of the Collateral
purported to be owned by it, and has full right, power and authority to enter
into this




--------------------------------------------------------------------------------





Agreement and to perform each and all of the matters and things herein provided
for. The execution and delivery of this Agreement, and the observance and
performance of each of the matters and things herein set forth, will not
(i) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Debtor or any provision
of any Debtor’s organizational documents (e.g., charter, articles or certificate
of incorporation and by‑laws, articles or certificate of formation and limited
liability company operating agreement, partnership agreement, or similar
organizational documents) or any covenant, indenture or agreement of or
affecting any Debtor or any of its property or (ii) result in the creation or
imposition of any lien or encumbrance on any property of any Debtor except for
the lien and security interest granted to the Administrative Agent for the
ratable benefit of the Secured Parties hereunder. No material consent, approval,
authorization or other order or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required (A) for the
pledge by the Debtors of the Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Debtors, or (B) for
the exercise by the Administrative Agent of the voting or other rights provided
for in this Agreement or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition by
laws affecting the offering and sale of securities generally.
(b)Such Debtor’s chief executive office and principal place of business is at,
and such Debtor keeps and shall keep all of its books and records relating to
Receivables at the addresses listed on Schedule A. Such Debtor has no other
executive offices or places of business other than those listed on Schedule A.
Except for movement of Collateral in the ordinary course of the Debtor’s
business, the Collateral is and shall remain in such Debtors’ possession or
control at the locations listed under Item 2 on Schedule A attached hereto
(collectively, the “Permitted Collateral Locations”). If for any reason any
Collateral is at any time kept or located at a location other than a Permitted
Collateral Location, the Administrative Agent shall nevertheless have and retain
a lien on and security interest therein. Such Debtor owns and shall at all times
own all Permitted Collateral Locations, except to the extent otherwise disclosed
under Item 2 on Schedule A. No Debtor shall move its chief executive office or
maintain a place of business at a location other than those specified under
Item 1 on Schedule A or permit the Collateral to be located at a location other
than those specified under Item 2 on Schedule A except in the ordinary course of
Debtor’s business, in each case without first providing the Administrative Agent
prior written notice of such Debtor’s intent to do so; provided that such Debtor
shall at all times maintain its chief executive office and, unless otherwise
specifically agreed to in writing by the Administrative Agent, Permitted
Collateral Locations in the United States of America and, with respect to any
new chief executive office or place of business or location of Collateral, such
Debtor shall have taken all action requested by the Administrative Agent that is
necessary to maintain the lien and security interest of the Administrative Agent
in the Collateral at all times fully perfected and in full force and effect.
(c)Such Debtor’s legal name and jurisdiction of organization is correctly set
forth on the signature pages of this Agreement. Such Debtor has not transacted
business at any time during the immediately preceding five year period, and does
not currently transact business, under any other legal names or trade names
other than the prior legal names and trade names (if any) set forth on Schedule
B attached hereto. Such Debtor shall not change its legal name or transact
business under




--------------------------------------------------------------------------------





any other trade name without first giving prior written notice of its intent to
do so to the Administrative Agent.
(d)The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature and description, whether voluntary or involuntary, except for the lien
and security interest of the Administrative Agent therein and Permitted
Encumbrances. Such Debtor shall warrant and defend the Collateral against any
claims and demands of all persons at any time claiming the same or any interest
in the Collateral (other than Permitted Encumbrances) adverse to the
Administrative Agent.
(e)Such Debtor shall promptly pay when due all taxes, assessments and
governmental charges and levies upon or against such Debtor or any of the
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided.
(f)Such Debtor shall not use, manufacture, sell, or distribute any Collateral in
violation of any material statute, ordinance, or other governmental requirement.
Except as permitted by Section 7.4 of the Credit Agreement, such Debtor shall
not waste or destroy the Collateral or any part thereof or be negligent in the
care or use of any Collateral. Such Debtor shall perform its obligations under
any material contract or other agreement constituting part of the Collateral, it
being understood and agreed that the Administrative Agent has no responsibility
to perform such obligations.
(g)Subject to Section 7.4 of the Credit Agreement and Sections 5(b) and 8(c)
hereof, such Debtor shall not, without the Administrative Agent’s prior written
consent, sell, assign, mortgage, lease or otherwise dispose of the Collateral or
any interest therein.
(h)Such Debtor shall at all times insure the Collateral consisting of tangible
personal property against such risks and hazards as other persons similarly
situated insure against, and including in any event loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the
Administrative Agent may reasonably specify. All insurance required hereby shall
be maintained in amounts and under policies and with insurers reasonably
acceptable to the Administrative Agent, and all such policies shall contain
lender’s loss payable clauses naming the Administrative Agent as lender’s loss
payee as its interest may appear (and, if the Administrative Agent requests,
naming the Administrative Agent as an additional insured therein) in a form
reasonably acceptable to the Administrative Agent. All premiums on such
insurance shall be paid by such Debtor. Certificates of insurance evidencing
compliance with the foregoing and, at the Administrative Agent’s request, the
policies of such insurance shall be delivered by such Debtor to the
Administrative Agent. All insurance required hereby shall provide that any loss
shall be payable to the Administrative Agent notwithstanding any act or
negligence of such Debtor, shall provide that no cancellation thereof shall be
effective until at least 30 days (10 days in the case of non-payment of premium)
after receipt by such Debtor and the Administrative Agent of written notice




--------------------------------------------------------------------------------





thereof, and shall be reasonably satisfactory to the Administrative Agent in all
other respects. In case of any material loss, damage to, or destruction of the
Collateral or any part thereof, such Debtor shall promptly give written notice
thereof to the Administrative Agent generally describing the nature and extent
of such damage or destruction. In case of any loss, damage to or destruction of
the Collateral or any part thereof, such Debtor, whether or not the insurance
proceeds, if any, received on account of such damage or destruction shall be
sufficient for that purpose, at such Debtor’s cost and expense, shall promptly
repair or replace the Collateral so lost, damaged, or destroyed, except to the
extent such Collateral (i) prior to its loss, damage, or destruction, had become
uneconomical, obsolete or worn out and (ii) is not necessary for or of
importance to the proper conduct of such Debtor’s business in the ordinary
course. In the event such Debtor shall receive any proceeds of such insurance,
then, solely to the extent such Debtor does not use the proceeds so received
either to repair or to replace the Collateral relating to such proceeds in
accordance with the terms hereof or in accordance with Section 2.9(b)(i) of the
Credit Agreement, such Debtor shall immediately pay over such proceeds to the
Administrative Agent. Such Debtor hereby authorizes the Administrative Agent, at
the Administrative Agent’s option, to adjust, compromise and settle any losses
under any insurance afforded at any time during the existence of any Default or
Event of Default, and such Debtor does hereby irrevocably constitute the
Administrative Agent, and each of its nominees, officers, agents, attorneys, and
any other person whom the Administrative Agent may designate, as such Debtor’s
attorneys‑in‑fact, with full power and authority to effect such adjustment,
compromise and/or settlement and to endorse any drafts drawn by an insurer of
the Collateral or any part thereof and to do everything necessary to carry out
such purposes and to receive and receipt for any unearned premiums due under
policies of such insurance, in each case during the existence of any Default or
Event of Default. Unless the Administrative Agent elects to adjust, compromise
or settle losses as aforesaid, any adjustment, compromise and/or settlement of
any losses under any insurance shall be made by such Debtor. Net insurance
proceeds received by the Administrative Agent under the provisions hereof or
under any policy of insurance covering the Collateral or any part thereof shall
be applied to the reduction of the Obligations (whether or not then due) in the
manner set forth in Section 11 of this Agreement or in the Credit Agreement, in
each case as applicable; provided, however, that the Administrative Agent may in
its sole discretion release any or all such insurance proceeds to the applicable
Debtor. All insurance proceeds shall be subject to the lien and security
interest of the Administrative Agent hereunder.
Unless such Debtor provides the Administrative Agent with evidence of the
insurance coverage required by this Agreement, after giving prior written notice
to the Debtors the Administrative Agent may purchase insurance at such Debtor’s
expense to protect the Administrative Agent’s interests in the Collateral. This
insurance may, but need not, protect such Debtor’s interests in its Collateral.
The coverage purchased by the Administrative Agent may not pay any claims that
such Debtor makes or any claim that is made against such Debtor in connection
with the Collateral. Such Debtor may later cancel any such insurance purchased
by the Administrative Agent, but only after providing the Administrative Agent
with evidence that such Debtor has obtained insurance as required by this
Agreement. If the Administrative Agent purchases insurance for such Debtor’s
Collateral, such Debtor will be responsible for the costs of that insurance,
including interest and any other charges that the Administrative Agent may
impose in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the




--------------------------------------------------------------------------------





insurance. The costs of the insurance may be added to the Obligations secured
hereby. The costs of the insurance may be more than the cost of insurance such
Debtor may be able to obtain on its own.
(i)Such Debtor shall at all times allow the Administrative Agent and its
representatives free access to and right of inspection of its Collateral and, so
long as no Default or Event of Default exists, with reasonable prior notice to
such Debtor; provided, however, that in the absence of any Default, not more
than one (1) such inspection per Fiscal Year shall be at such Debtor’s expense.
(j)If any Collateral is in the possession or control of any of such Debtor’s
agents or processors and the Administrative Agent so requests, such Debtor
agrees to notify such agents or processors in writing of the Administrative
Agent’s security interest therein and instruct them to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions in accordance with this Agreement. Such Debtor shall, upon the
request of the Administrative Agent, authorize and instruct all bailees and
other parties, if any, at any time processing, labeling, packaging, holding,
storing, shipping or transferring all or any part of the Collateral to permit
the Administrative Agent and its representatives to examine and inspect any of
the Collateral then in such party’s possession and to verify from such party’s
own books and records any information concerning the Collateral or any part
thereof which the Administrative Agent or its representatives may seek to
verify. As to any premises not owned by such Debtor wherein any of the
Collateral is located, such Debtor shall, at the Administrative Agent’s request,
use its commercially reasonable efforts to cause each party having any right,
title or interest in, or lien on, any of such premises to enter into an
agreement (any such agreement to contain a legal description of such premises)
whereby such party disclaims any right, title and interest in, and lien on, the
Collateral and allows the removal of such Collateral by the Administrative Agent
and is otherwise in form and substance reasonably acceptable to the
Administrative Agent; provided, however, that no such agreement need be obtained
with respect to any one location wherein the fair market value of the Collateral
as to which such agreement has not been obtained aggregates less than
$10,000,000 at any one time or any project-specific location utilized to store
project-related materials, inventory and equipment.
(k)Such Debtor agrees, that it will deliver to the Administrative Agent such
evidence of the existence, identity and location of the Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original shipping or
delivery receipts for all merchandise and other goods sold or leased or services
rendered, together with such Debtor’s warranty of the genuineness thereof, and
reports stating the book value of Inventory and Equipment by major category and
location), in each case as the Administrative Agent may reasonably request. The
Administrative Agent shall have the right to verify all or any part of the
Collateral in any manner, and through any medium, which the Administrative Agent
considers appropriate (including, without limitation, the verification of
Collateral by use of a fictitious name), and such Debtor agrees to furnish all
assistance and information, and perform any acts, which the Administrative Agent
may reasonably require in connection therewith.
(l)Such Debtor shall comply with the terms and conditions of all leases,
easements, right‑of‑way agreements and other similar agreements binding upon
such Debtor or affecting the




--------------------------------------------------------------------------------





Collateral or any part thereof, and all orders, ordinances, laws and statutes of
any city, state or other governmental entity, department, or agency having
jurisdiction with respect to the premises wherein such Collateral is located or
the conduct of business thereon, except where any such non-compliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or result in a Lien (other than Permitted Encumbrances)
upon any of its Property.
(m)Schedule C attached hereto contains a true, complete, and current listing of
all patents, trademarks, tradestyles, copyrights and other intellectual property
rights (including all registrations and applications therefor) owned by such
Debtor as of the date hereof that are registered with any Governmental
Authority. Such Debtor shall promptly notify the Administrative Agent in writing
of any additional intellectual property rights acquired or arising after the
date hereof that are registered with any Governmental Authority, and shall
submit to the Administrative Agent a supplement to Schedule C to reflect such
additional rights (provided such Debtor’s failure to do so shall not impair the
Administrative Agent’s security interest therein). Such Debtor owns or possesses
rights to use all franchises, licenses, patents, trademarks, trade names,
tradestyles, copyrights, and rights with respect to the foregoing which are
required to conduct its business. No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and such Debtor is not liable to any person for infringement
under applicable law with respect to any such rights as a result of its business
operations.
(n)Schedule F attached hereto contains a true, complete and current listing of
all Commercial Tort Claims valued in excess of $500,000 individually or
$1,000,000 in the aggregate held by such Debtor as of the date hereof, each
described by reference to the specific incident giving rise to the claim. Such
Debtors agrees to execute and deliver to the Administrative Agent a supplement
to this Agreement in the form attached hereto as Exhibit A, or in such other
form acceptable to the Administrative Agent, promptly upon becoming aware of any
other Commercial Tort Claim in excess of $500,000 individually or $1,000,000 in
the aggregate for all such Commercial Tort Claims held or maintained by any
Debtor arising after the date hereof (provided the Debtors’ failure to do so
shall not impair the Administrative Agent’s security interest therein).
(o)Each Debtor agrees to execute and deliver to the Administrative Agent such
further agreements, assignments, instruments, and documents and to do all such
other things as the Administrative Agent may deem necessary or appropriate to
assure the Administrative Agent its lien and security interest hereunder,
including, without limitation, (i) such financing statements, and amendments
thereof or supplements thereto, and such other instruments and documents as the
Administrative Agent may from time to time require in order to comply with the
UCC and any other applicable law, (ii) such agreements with respect to patents,
trademarks, copyrights, and similar intellectual property rights as the
Administrative Agent may from time to time require to comply with the filing
requirements of the United States Patent and Trademark Office and the United
States Copyright Office, and (iii) subject to Section 6.15 of the Credit
Agreement, such control agreements with respect to Deposit Accounts, Investment
Property, Letter‑of‑Credit Rights, and electronic Chattel Paper, and subject to
Section 6.15 of the Credit Agreement to use its commercially reasonable efforts
to cause the relevant depository institutions, financial intermediaries, and
issuers to execute and deliver such control agreements, as the Administrative
Agent may from time to time require. Such Debtor hereby agrees that a carbon,
photographic or




--------------------------------------------------------------------------------





other reproduction of this Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Debtor wherever the Administrative Agent may deem
necessary or appropriate to assure the Administrative Agent its lien and
security interest hereunder. Such Debtor hereby authorizes the Administrative
Agent to file any and all financing statements covering the Collateral or any
part thereof as the Administrative Agent may deem necessary or appropriate to
assure the Administrative Agent its lien and security interest hereunder,
including financing statements describing the Collateral as “all assets” or “all
personal property” or words of like meaning. In the event for any reason the law
of any jurisdiction other than New York becomes or is applicable to the
Collateral or any part thereof, or to any of the Obligations, such Debtor agrees
to execute and deliver all such instruments and documents and to do all such
other things as the Administrative Agent in its sole discretion deems necessary
or appropriate to preserve, protect, and enforce the lien and security interest
of the Administrative Agent under the law of such other jurisdiction. Such
Debtor agrees to mark its books and records to reflect the lien and security
interest of the Administrative Agent in the Collateral.
(p)The Administrative Agent may, in its discretion at any time and from time to
time, at such Debtor’s expense, pay any amount or do any act required of any
Debtor hereunder or otherwise lawfully requested by the Administrative Agent to
(a) enforce any Loan Document or collect any Obligations; (b) protect, insure,
maintain (ordinary wear and tear excepted), or realize upon any Collateral; or
(c) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs, and expenses (including extraordinary
expenses) of the Administrative Agent under this Section shall be jointly and
severally payable by the Debtors promptly, shall constitute additional
Obligations secured hereby, and shall bear interest from the date incurred to
the date of payment thereof at the rate specified in Section 2.10 of the Credit
Agreement for Eurodollar Loans (such rate per annum being hereinafter referred
to as the “Default Rate”). Any payment made or action taken by the
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents. No payment made or action taken by the Administrative Agent
under this Section shall in any way obligate the Administrative Agent to take
any further or future action with respect thereto. The Administrative Agent, in
making any payment hereby authorized, may do so according to any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim. The Administrative Agent, in performing any act hereunder,
shall be the sole judge of whether any Debtor is required to perform the same
under the terms of this Agreement. The Administrative Agent is hereby authorized
to charge any account of any Debtor maintained with the Administrative Agent for
the amount of such sums and amounts so expended.
Section 5.        Special Provisions Re: Receivables.
(a)    As of the time any Receivable of any Debtor becomes subject to the
security interest provided for hereby, and at all times thereafter, such Debtor
shall be deemed to have warranted as to each and all of such Receivables that
all warranties of such Debtor set forth in this Agreement




--------------------------------------------------------------------------------





are true and correct with respect to each such Receivable; that each Receivable
of such Debtor and all papers and documents relating thereto are genuine and in
all respects what they purport to be; that each Receivable of such Debtor is
valid and subsisting; that no such Receivable is evidenced by any Instrument or
Chattel Paper unless such Instrument or Chattel Paper has theretofore been
endorsed by such Debtor and delivered to the Administrative Agent (except to the
extent the Administrative Agent specifically requests such Debtor not to do so
with respect to any such Instrument or Chattel Paper); that the amount of such
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; and that the amount of such Receivable
represented as owing is not disputed and is not subject to any set offs,
credits, deductions or countercharges, other than those arising in the ordinary
course of such Debtor’s business which are disclosed to the Administrative Agent
in writing promptly upon such Debtor becoming aware thereof. Without limiting
the foregoing, if any Receivable of any Debtor in excess of $1,000,000 arises
out of a contract with the United States of America, or any state or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, such Debtor agrees to notify the Administrative Agent and execute
whatever instruments and documents are required by the Administrative Agent in
order that such Receivable shall be assigned to the Administrative Agent and
that proper notice of such assignment shall be given under the Federal
Assignment of Claims Act (or any successor statute) or any similar state or
local statute, as the case may be.
(b)    Unless and until an Event of Default occurs and is continuing, any
merchandise or other goods which are returned by a customer or account debtor or
otherwise recovered may be resold by the Debtors in the ordinary course of its
business as presently conducted in accordance with Section 6(b) hereof; and,
during the existence of any Event of Default, such merchandise and other goods
shall be set aside at the request of the Administrative Agent and held by such
Debtors as trustee for the Administrative Agent and shall remain part of the
Administrative Agent’s Collateral. Unless and until an Event of Default occurs
and is continuing, any Debtor may settle and adjust disputes and claims with its
customers and account debtors, handle returns and recoveries and grant
discounts, credits and allowances in the ordinary course of its business as
presently conducted for amounts and on terms which such Debtor in good faith
considers advisable; and, during the existence of any Event of Default, each
Debtor shall notify the Administrative Agent promptly of all returns and
recoveries and, on the Administrative Agent’s request, deliver any such
merchandise or other goods to the Administrative Agent. During the existence of
any Event of Default, each Debtor shall also notify the Administrative Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Administrative Agent, but no discount, credit or allowance other than on
normal trade terms in the ordinary course of business as presently conducted
shall be granted to any customer or account debtor and no returns of merchandise
or other goods shall be accepted by such Debtor without the Administrative
Agent’s consent. The Administrative Agent may, at all times during the existence
of any Event of Default, settle or adjust disputes and claims directly with
customers or account debtors for amounts and upon terms which the Administrative
Agent considers advisable.
(c)    All tangible Chattel Paper and Instruments in an aggregate amount in
excess of $1,000,000 shall be endorsed by the applicable Debtor and delivered to
Administrative Agent. Unless delivered to the Administrative Agent or its agent,
all tangible Chattel Paper and Instruments shall contain a legend acceptable to
the Administrative Agent indicating that such Chattel Paper or




--------------------------------------------------------------------------------





Instrument is subject to the security interest of the Administrative Agent
contemplated by this Agreement.
Section 6.        Collection of Receivables.
(a)    Except as otherwise provided in this Agreement, each Debtor shall make
collection of all Receivables and may use the same to carry on their business in
accordance with sound business practice and otherwise subject to the terms
hereof.
(b)    Whether or not an Event of Default has occurred and is continuing, and
whether or not the Administrative Agent has exercised any or all of its rights
under other provisions of this Section 6, in the event the Administrative Agent
requests any Debtor to do so:
(i)    all Instruments and Chattel Paper at any time constituting part of the
Receivables of such Debtor or any other Collateral of such Debtor (including any
postdated checks) in an aggregate amount in excess of $1,000,000 shall, upon
receipt by such Debtor, be immediately endorsed to and deposited with the
Administrative Agent; and/or
(ii)    such Debtor shall instruct all customers and account debtors to remit
all payments in respect of such Receivables or any other such Collateral to a
lockbox or lockboxes under the sole custody and control of the Administrative
Agent.
(c)    After the occurrence and during the continuation of an Event of Default,
the Administrative Agent or its designee may notify any Debtor’s customers and
account debtors at any time that Receivables or any other Collateral have been
assigned to the Administrative Agent or of the Administrative Agent’s security
interest therein, and either in its own name, or such Debtor’s name, or both,
demand, collect (including, without limitation, through a lockbox analogous to
that described in Section 6(b)(ii) hereof), receive, receipt for, sue for,
compound and give acquittance for any or all amounts due or to become due on
Receivables or any other Collateral, and in the Administrative Agent’s
discretion file any claim or take any other action or proceeding which the
Administrative Agent may deem necessary or appropriate to protect or realize
upon the security interest of the Administrative Agent in the Receivables or any
other Collateral.
(d)    Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Administrative Agent pursuant to any of the provisions
of Sections 6(c) hereof may be handled and administered by the Administrative
Agent in and through a remittance account at the Administrative Agent, and each
Debtor acknowledges that the maintenance of such remittance account by the
Administrative Agent is solely for the Administrative Agent’s convenience and
that such Debtor does not have any right, title or interest in such remittance
account or any amounts at any time standing to the credit thereof. The
Administrative Agent may, after a Default or Event of Default has occurred and
is continuing, apply all or any part of any proceeds of Receivables or other
Collateral received by it from any source to the payment of the Obligations
(whether or not then due and payable), such applications to be made in such
amounts, in such manner and order and at such intervals as the Administrative
Agent may from time to time in its discretion determine, but not less often than
once each week, all in accordance with Section 2.13 of the Credit Agreement.




--------------------------------------------------------------------------------





The Administrative Agent need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Administrative Agent has
received final payment therefor at its office in cash or final solvent credits
current in Chicago, Illinois, acceptable to the Administrative Agent as such.
However, if the Administrative Agent does give credit for any item prior to
receiving final payment therefor and the Administrative Agent fails to receive
such final payment or an item is charged back to the Administrative Agent for
any reason, the Administrative Agent may at its election in either instance
charge the amount of such item back against the remittance account or any
account of any Debtor maintained with the Administrative Agent, together with
interest thereon at the Default Rate. Concurrently with each transmission of any
proceeds of Receivables or other Collateral, in each case of any Debtor, to the
remittance account, such Debtor shall furnish the Administrative Agent with a
report in such form as the Administrative Agent shall require identifying the
particular Receivable or other Collateral from which the same arises or relates.
Unless and until an Event of Default shall have occurred and be continuing, the
Administrative Agent will release proceeds of Collateral which the
Administrative Agent has not applied to the Obligations as provided above from
the remittance account from time to time promptly after receipt thereof. Each
Debtor, jointly and severally, hereby agrees to indemnify the Administrative
Agent from and against all liabilities, damages, losses, actions, claims,
judgments, costs, expenses, charges and reasonable attorneys’ fees suffered or
incurred by the Administrative Agent because of the maintenance of the foregoing
arrangements; provided, however, that no Debtor shall be required to indemnify
the Administrative Agent for any of the foregoing to the extent they arise
solely from the gross negligence, bad faith or willful misconduct of the
Administrative Agent. The Administrative Agent shall have no liability or
responsibility to any Debtor for accepting any check, draft or other order for
payment of money bearing the legend “payment in full” or words of similar import
or any other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.
Section 7.            Special Provisions Re: Inventory and Equipment.
(a)    Each Debtor shall at its own cost and expense maintain, keep and preserve
the Inventory in good and merchantable condition and keep and preserve the
Equipment in good repair, working order and condition, ordinary wear and tear
excepted, and, without limiting the foregoing, make all necessary and proper
repairs, replacements and additions to the Equipment so that the efficiency
thereof shall be fully preserved and maintained.
(b)    [Reserved].
(c)    [Reserved].
(d)    As of the time any Inventory or Equipment of any Debtor becomes subject
to the security interest provided for hereby and at all times thereafter, such
Debtor shall be deemed to have warranted as to any and all of such Inventory and
Equipment that all warranties of such Debtor set forth in this Agreement are
true and correct in all material respects with respect to such Inventory and
Equipment; that all of such Inventory and Equipment is located at a location set
forth pursuant to Section 4(b) hereof and that, in the case of Inventory, such
Inventory is in good and merchantable




--------------------------------------------------------------------------------





condition. Each Debtor warrants and agrees that no Inventory is or will be
consigned to any other person without the Administrative Agent’s prior written
consent.
(e)    [Reserved].
(f)    Except for Equipment from time to time located on the real estate
described on Schedule D attached hereto and as otherwise disclosed to the
Administrative Agent in writing, none of the Equipment is or will be attached to
real estate in such a manner that the same may become a Fixture.
(g)     If any of the Inventory of any Debtor is at any time evidenced by a
document of title, such document shall be promptly delivered by such Debtor to
the Administrative Agent except to the extent the Administrative Agent
specifically requests such Debtor not to do so with respect to any such
document.
Section 8.            Special Provisions Re: Pledged Collateral, Investment
Property and Deposits.
(a)    Unless and until an Event of Default has occurred and is continuing and
thereafter until notified to the contrary by the Administrative Agent pursuant
to Section 10(d) hereof:
(i)    the Debtors shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document or adverse to the Secured Parties;
provided, however, that no vote shall be cast, and no consent shall be given or
action taken, which would have the effect of impairing the position or interest
of the Secured Parties in respect of the Pledged Collateral or which would
authorize, effect or consent to (unless and to the extent expressly permitted by
the Credit Agreement):
(A)
the dissolution or liquidation, in whole or in part, of a Pledged Entity;

(B)
the consolidation or merger of a Pledged Entity with any other Person;

(C)
the sale, disposition or encumbrance of all or substantially all of the assets
of a Pledged Entity, except for Liens in favor of the Administrative Agent;

(D)
any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
Equity Interests; or

(E)
the alteration of the voting rights with respect to the Equity Interests of a
Pledged Entity; and





--------------------------------------------------------------------------------





(ii)    (A) the Debtors shall be entitled, from time to time, to collect and
receive for their own use all cash dividends and interest paid in respect of the
Pledged Shares and Pledged Indebtedness to the extent not in violation of the
Credit Agreement other than any and all: (x) dividends and interest paid or
payable other than in cash in respect of any Pledged Collateral, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral; (y) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of a Pledged
Entity, except with respect to a liquidation or dissolution expressly permitted
by the Credit Agreement; and (z) cash paid, payable or otherwise distributed, in
respect of principal of, or in redemption of, or in exchange for, any Pledged
Collateral; provided, however, that until actually paid all rights to such
distributions shall remain subject to the Lien created by this Agreement; and
(B)    all dividends and interest (other than such cash dividends and interest
as are permitted to be paid to the Debtors in accordance with clause (A) above)
and all other distributions in respect of any of the Pledged Shares or Pledged
Indebtedness, whenever paid or made, shall be delivered to the Administrative
Agent to hold as Pledged Collateral and shall, if received by any Debtor, be
received in trust for the benefit of the Administrative Agent, be segregated
from the other property or funds of the Debtors, and be forthwith delivered to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary endorsement).
(b)        Other than Excluded Property, all (i) Pledged Shares issued by a
Debtor’s Subsidiaries and (ii) other Pledged Collateral and Investment Property
(including all securities, certificated or uncertificated, deposit accounts,
securities accounts and commodity accounts), in each case, of each Debtor on the
date hereof is listed and identified on Schedule E attached hereto and made a
part hereof. Subject to Section 4(j) of the Credit Agreement, all certificates
evidencing the Pledged Shares and all promissory notes and instruments
evidencing the Pledged Indebtedness with an aggregate value in excess of
$1,000,000 shall be delivered to and held by the Administrative Agent pursuant
hereto. All certificates evidencing Pledged Shares shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent and all promissory
notes or other instruments evidencing the Pledged Indebtedness shall be endorsed
by the Debtors. The Debtors shall promptly notify the Administrative Agent of
any other Investment Property acquired or maintained by the Debtors after the
date hereof, and shall submit to the Administrative Agent a supplement to
Schedule E to reflect such additional rights (provided the applicable Debtor’s
failure to do so shall not impair the Administrative Agent’s security interest
therein). Certificates for all certificated securities, now or at any time
constituting Investment Property shall be promptly delivered by the applicable
Debtor to the Administrative Agent duly endorsed in blank for transfer or
accompanied by an appropriate assignment or assignments or an appropriate
undated stock power or powers, in every case sufficient to transfer title
thereto including, without limitation, all stock received in respect of a stock
dividend or resulting from a split‑up, revision or reclassification of the
Investment Property or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation or otherwise. With respect to any
uncertificated securities or any




--------------------------------------------------------------------------------





Investment Property held by a securities intermediary, commodity intermediary,
or other financial intermediary of any kind, unless the Administrative Agent
requests otherwise, the applicable Debtor shall execute and deliver, and shall
use its commercially reasonable efforts to cause any such issuer or intermediary
to execute and deliver, an agreement among such Debtor, the Administrative
Agent, and such issuer or intermediary in form and substance reasonably
satisfactory to the Administrative Agent which provides, among other things, for
the issuer’s or intermediary’s agreement that it shall comply with entitlement
orders, and apply any value distributed on account of any such Investment
Property, as directed by the Administrative Agent without further consent by any
Debtor. The Administrative Agent may at any time, upon the occurrence and
continuation of any Default or Event of Default, cause to be transferred into
its name or the name of its nominee or nominees all or any part of the
Investment Property hereunder.
(c)        Unless and until a Default or Event of Default has occurred and is
continuing, each Debtor may sell or otherwise dispose of any of its Investment
Property, provided that no Debtor shall sell or otherwise dispose of any capital
stock of or other equity interests in any direct or indirect Subsidiary without
the prior written consent of the Administrative Agent except as otherwise
permitted by the Credit Agreement. After the occurrence and during the
continuation of any Default or Event of Default, no Debtor shall sell all or any
part of its Investment Property without the prior written consent of the
Administrative Agent.
(d)        [Reserved].
(e)        Each Debtor represents and warrants that:
(i)        All of the Pledged Shares issued by its Subsidiaries have been duly
authorized, validly issued and are fully paid and non-assessable and the Pledged
Indebtedness has been duly authorized, authenticated or issued and delivered by,
and is the legal, valid and binding obligation of, the applicable Pledged
Entity, and no such Pledged Entity is in default thereunder;
(ii)    None of the Pledged Shares or Pledged Indebtedness issued by its
Subsidiaries have been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject and none of such Pledged Shares or
Pledged Indebtedness are subject to any restrictions or limitations on the sale
or divestiture thereof;
(iii)    All of the Pledged Shares as of the date hereof are owned by the
Debtors, and are presently represented by the certificates listed on Part A of
Schedule E hereto in the amounts and percentages set forth thereon. As of the
date hereof, there are no existing options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Shares issued by its
Subsidiaries;
(iv)    On the date of this Agreement, none of the Investment Property consists
of margin stock (as such term is defined in Regulation U of the Board of
Governors of the Federal Reserve System) except to the extent such Debtor has
delivered to the Administrative




--------------------------------------------------------------------------------





Agent a duly executed and completed Form U‑1 with respect to such stock. If at
any time the Investment Property or any part thereof consists of margin stock,
the applicable Debtor shall promptly so notify the Administrative Agent and
deliver to the Administrative Agent a duly executed and completed Form U‑1 and
such other instruments and documents reasonably requested by the Administrative
Agent in form and substance satisfactory to the Administrative Agent;
(v)    The pledge, assignment and delivery of the Pledged Collateral (together
with duly executed instruments of transfer or assignment in blank and
appropriate endorsements) pursuant to this Agreement will create a valid first
priority Lien on and a first priority perfected security interest in favor of
the Administrative Agent in the Pledged Collateral and the proceeds thereof,
securing the payment of the Obligations, subject to no other Lien (other than
Permitted Liens) to the extent such priority and perfection may thereby be
obtained;
(vi)    The Pledged Shares constitute 100% of the issued and outstanding Equity
Interests of each Pledged Entity which is a Subsidiary of a Debtor; and
(vii)    Except as disclosed on Part B of Schedule E, none of the Pledged
Indebtedness is subordinated in right of payment to other Indebtedness for
Borrowed Money (except for the Obligations) or subject to the terms of an
indenture.
(f)        Notwithstanding anything to the contrary contained herein, in the
event any Investment Property is subject to the terms of a separate security
agreement in favor of the Administrative Agent, the terms of such separate
security agreement shall govern and control unless otherwise agreed to in
writing by the Administrative Agent.
(g)        All Deposit Accounts of each Debtor on the date hereof are listed and
identified (by account number and depository institution) on Schedule E attached
hereto and made a part hereof. Each Debtor shall promptly notify the
Administrative Agent of any other Deposit Account opened or maintained by such
Debtor after the date hereof, and shall submit to the Administrative Agent a
supplement to Schedule E to reflect such additional accounts (provided such
Debtor’s failure to do so shall not impair the Administrative Agent’s security
interest therein). Other than Excluded Accounts, the Debtors shall not open or
maintain any other Deposit Account with any depository institution other than
the Administrative Agent or any Lender, without the prior written consent of the
Administrative Agent. Except with respect to Excluded Accounts, if the
Administrative Agent consents to the establishment and maintenance of any
Deposit Account maintained by a depository institution other than the
Administrative Agent, the applicable Debtor shall use its commercially
reasonable efforts to cause the depository institution to execute and deliver an
account control agreement among the depository institution, the applicable
Debtor and the Administrative Agent in form and substance satisfactory to the
Administrative Agent which provides, among other things, for the depository
institution’s agreement that it will comply with instructions originated by the
Administrative Agent directing the disposition of the funds in the Deposit
Account without further consent by such Debtor.




--------------------------------------------------------------------------------





(h)     Each Debtor will, upon obtaining ownership of any additional Equity
Interests or promissory notes or instruments of a Pledged Entity or Equity
Interests or promissory notes or instruments otherwise required to be pledged to
the Administrative Agent hereunder or pursuant to any of the other Loan
Documents, which Equity Interests, notes or instruments are not already Pledged
Collateral (in each case other than any Excluded Property), promptly (and in any
event within five (5) Business Days) deliver to the Administrative Agent a
supplement to this Agreement in the form attached hereto as Exhibit B, or in
such other form reasonably acceptable to the Administrative Agent, in respect of
any such additional Equity Interests, notes or instruments, pursuant to which
any Debtor shall pledge to the Administrative Agent all of such additional
Equity Interests, notes and instruments (other than Excluded Property). Each
Debtor hereby agrees that all Pledged Shares and Pledged Indebtedness listed on
any such supplement delivered to the Administrative Agent shall be considered
Pledged Collateral for all purposes hereunder.
Section 9.        Power of Attorney; Proxy.
(a)        In addition to any other powers of attorney contained herein, each
Debtor hereby appoints the Administrative Agent, its nominee, and any other
person whom the Administrative Agent may designate, as such Debtor’s
attorney‑in‑fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default: (a) to sign such Debtor’s name on
verifications of Receivables and other Collateral; (b) to send requests for
verification of Collateral to such Debtor’s customers, account debtors and other
obligors; (c) to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts and any other forms of payment or security that may come
into the Administrative Agent’s possession or on any assignments, stock powers,
or other instruments of transfer relating to the Collateral or any part thereof;
(d) to sign such Debtor’s name on any invoice or bill of lading relating to any
Collateral, on claims to enforce collection of any Collateral, on notices to and
drafts against customers and account debtors and other obligors, on schedules
and assignments of Collateral, on notices of assignment and on public records;
(e) to notify the post office authorities to change the address for delivery of
such Debtor’s mail to an address designated by the Administrative Agent; (f) to
receive, open and dispose of all mail addressed to such Debtor; and (g) to do
all things necessary to carry out this Agreement. Each Debtor hereby ratifies
and approves all acts of any such attorney and agrees that neither the
Administrative Agent nor any such attorney will be liable for any acts or
omissions nor for any error of judgment or mistake of fact or law other than
such person’s gross negligence, bad faith or willful misconduct. The
Administrative Agent may file one or more financing statements disclosing its
security interest in any or all of the Collateral without any Debtor’s signature
appearing thereon. Each Debtor also hereby grants the Administrative Agent a
continuing power of attorney to execute any such financing statements, or
amendments and supplements to financing statements, on behalf of such Debtor
without notice thereof to such Debtor. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Obligations have been paid
in full, in cash and satisfied and all agreements of the Administrative Agent to
extend credit to or for the account of Borrower have expired or otherwise have
been terminated.
(b)        EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY IN FACT OF SUCH DEBTOR WITH
RESPECT TO THE PLEDGED COLLATERAL UPON THE OCCURRENCE




--------------------------------------------------------------------------------





AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT, INCLUDING THE RIGHT TO VOTE
THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO. THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL,
IN CASH AND SATISFIED AND ALL AGREEMENTS OF THE ADMINISTRATIVE AGENT TO EXTEND
CREDIT TO OR FOR THE ACCOUNT OF BORROWER HAVE EXPIRED OR OTHERWISE HAVE BEEN
TERMINATED. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT
OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE
RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED
SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE
ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), SO LONG AS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND THE ADMINISTRATIVE AGENT
SHALL NOT EXERCISE ANY PROXY OR RIGHTS AS ATTORNEY IN FACT UNLESS SUCH AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING. NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO.
Section 10.        Defaults and Remedies.
(a)        The occurrence of any “Event of Default” under the Credit Agreement
shall constitute an “Event of Default” hereunder.
(b)        Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent shall have, in addition to all other rights
provided herein or by law, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further the Administrative Agent may, without demand
and without advertisement, notice, hearing or process of law, all of which each
Debtor hereby waives, at any time or times, sell and deliver all or any part of
the Collateral (and any other property of any Debtor attached thereto or found
therein) held by or for it at public or private sale, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion. In addition to all other sums due the
Administrative Agent hereunder, the Debtors, jointly and severally, shall pay
the Administrative Agent all costs and expenses incurred by the Administrative
Agent, including reasonable and documented attorneys’ fees and court costs, in
obtaining, liquidating or enforcing payment of Collateral or the Obligations or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or any Debtor concerning any matter arising out of or
connected with this Agreement or the Collateral or the




--------------------------------------------------------------------------------





Obligations, including, without limitation, any of the foregoing arising in,
arising under or related to a case under the Bankruptcy Code (or any successor
statute). Any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Debtors in accordance
with Section 13(b) hereof at least 10 days before the time of sale or other
event giving rise to the requirement of such notice; provided however, no
notification need be given to the Debtors if the Debtors have signed, after an
Event of Default has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. The Administrative Agent may be the purchaser at any
such sale. Each Debtor hereby waives all of its rights of redemption from any
such sale. The Administrative Agent may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, be made at the
time and place to which the sale was postponed or the Administrative Agent may
further postpone such sale by announcement made at such time and place. The
Administrative Agent has no obligation to prepare the Collateral for sale. The
Administrative Agent may sell or otherwise dispose of the Collateral without
giving any warranties as to the Collateral or any part thereof, including
disclaimers of any warranties of title or the like, and each Debtor acknowledges
and agrees that the absence of such warranties shall not render the disposition
commercially unreasonable.
(c)        If, at any time when the Administrative Agent shall determine to
exercise its right to sell the whole or any part of the Pledged Collateral
hereunder, such Pledged Collateral or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act of
1933, as amended (or any similar statute then in effect) (the “Act”) the
Administrative Agent may, in its discretion (subject only to applicable
requirements of law), sell such Pledged Collateral or part thereof by private
sale in such manner and under such circumstances as the Administrative Agent may
deem necessary or advisable, but subject to the other requirements of this
Section 10, and shall not be required to effect such registration or to cause
the same to be effected. Without limiting the generality of the foregoing, in
any such event, the Administrative Agent in its discretion (x) may, in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof. In addition to a private sale as provided above in this Section
10, if any of the Pledged Collateral shall not be freely distributable to the
public without registration under the Act (or similar statute) at the time of
any proposed sale pursuant to this Section 10, then the Administrative Agent
shall not be required to effect such registration or cause the same to be
effected but, in its discretion (subject only to applicable requirements of
law), may require that any sale hereunder (including a sale at auction) be
conducted subject to restrictions:
(i)        as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;




--------------------------------------------------------------------------------





(ii)    as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;
(iii)    as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about the Debtors and such Person’s intentions as to the holding of
the Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and
(iv)    as to such other matters as the Administrative Agent may, in its
discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.
Each Debtor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all of the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with this clause (c).
Each Debtor also acknowledges that any such private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the Pledged Entity to register such
securities for public sale under the Act, or under applicable state securities
laws, even if any Debtor and the Pledged Entity would agree to do so.
(d)        Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, the Administrative Agent shall
have the right, in addition to all other rights provided herein or by law, to
take physical possession of any and all of the Collateral and anything found
therein, the right for that purpose to enter without legal process any premises
where the Collateral may be found (provided such entry be done lawfully), and
the right to maintain such possession on any Debtor’s premises (each Debtor
hereby agreeing to lease such premises without cost or expense to the
Administrative Agent or its designee if the Administrative Agent so requests) or
to remove the Collateral or any part thereof to such other places as the
Administrative Agent may desire. Upon the occurrence and during the continuation
of any Event of Default, the Administrative Agent shall have the right to
exercise any and all rights with respect to all Deposit Accounts of any Debtor,
including, without limitation, the right to direct the disposition of the funds
in each Deposit Account and to collect, withdraw and receive all amounts due or
to become due or payable under each such Deposit Account. Upon the occurrence
and during the continuation of any Event of Default, each Debtor shall, upon the
Administrative Agent’s demand, promptly assemble the Collateral and make it
available to the Administrative Agent at a reasonable place designated by the
Administrative Agent. If the Administrative Agent exercises its right to take
possession of the Collateral, the Debtors shall also at their expense perform
any and all other steps reasonably requested by the Administrative Agent to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Administrative Agent, appointing overseers for the Collateral and maintaining
Collateral records.




--------------------------------------------------------------------------------





(e)        Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of any Debtor to
exercise the voting and/or consensual powers which it is entitled to exercise
pursuant to Section 8(a)(i) hereof and/or to receive and retain the
distributions which it is entitled to receive and retain pursuant to
Section 8(a)(ii) hereof, shall, at the option of the Administrative Agent, cease
and thereupon become vested in the Administrative Agent, which, in addition to
all other rights provided herein or by law, shall then be entitled solely and
exclusively to exercise all voting and other consensual powers pertaining to the
Investment Property (including, without limitation, the right to deliver notice
of control with respect to any Investment Property held in a securities account
or commodity account and deliver all entitlement orders with respect thereto)
and/or to receive and retain the distributions which any Debtor would otherwise
have been authorized to retain pursuant to Section 8(a)(ii) hereof and shall
then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Administrative Agent were the
absolute owner thereof. Without limiting the foregoing, the Administrative Agent
shall have the right to exchange, at its discretion, any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the respective issuer thereof or upon
the exercise by or on behalf of any such issuer or the Administrative Agent of
any right, privilege or option pertaining to any Investment Property and, in
connection therewith, to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine. In the event the Administrative Agent in good faith believes any of
the Collateral constitutes restricted securities within the meaning of any
applicable securities laws, any disposition thereof in compliance with such laws
shall not render the disposition commercially unreasonable.
(f)        Without in any way limiting the foregoing, each Debtor hereby grants
to the Administrative Agent a royalty‑free irrevocable license and right to use
all of such Debtor’s patents, patent applications, patent licenses, trademarks,
trademark registrations, trademark licenses, trade names, trade styles,
copyrights, copyright applications, copyright licenses, and similar intangibles
after the occurrence and during the continuation of an Event of Default in
connection with any foreclosure or other realization by the Administrative Agent
on all or any part of the Collateral. The license and right granted the
Administrative Agent hereby shall be without any royalty or fee or charge
whatsoever.
(g)        The powers conferred upon the Administrative Agent hereunder are
solely to protect its interest in the Collateral and shall not impose on it any
duty to exercise such powers. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Administrative Agent shall have no responsibility for ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any such Collateral, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters. This Agreement
constitutes an assignment of rights only and not an assignment of any duties or
obligations of any Debtor in any way related to the Collateral, and the
Administrative Agent shall have no duty or obligation to




--------------------------------------------------------------------------------





discharge any such duty or obligation. The Administrative Agent shall have no
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any Collateral or initiating any action to protect the
Collateral against the possibility of a decline in market value. Neither the
Administrative Agent nor any party acting as attorney for the Administrative
Agent shall be liable for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct.
(h)        Failure by the Administrative Agent to exercise any right, remedy or
option under this Agreement or any other agreement between any Debtor and the
Administrative Agent or provided by law, or delay by the Administrative Agent in
exercising the same, shall not operate as a waiver; and no waiver by the
Administrative Agent shall be effective unless it is in writing and then only to
the extent specifically stated. The rights and remedies of the Administrative
Agent under this Agreement shall be cumulative and not exclusive of any other
right or remedy which the Administrative Agent may have.
Section 11.        Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Administrative Agent after the occurrence
and during the continuation of any Event of Default shall, when received by the
Administrative Agent in cash or its equivalent, be applied by the Administrative
Agent as follows:
(i)        first, to the payment and satisfaction of all sums paid and costs and
expenses incurred by the Administrative Agent hereunder or otherwise in
connection herewith, including such monies paid or incurred in connection with
protecting, preserving or realizing upon the Collateral or enforcing any of the
terms hereof, including reasonable and documented attorneys’ fees and court
costs, together with any interest thereon (but without preference or priority of
principal over interest or of interest over principal), to the extent the
Administrative Agent is not reimbursed therefor by the Debtors; and
(ii)    second, to the payment and satisfaction of the remaining Obligations,
whether or not then due (in whatever order the Administrative Agent elects),
both for interest and principal, pursuant to Section 2.13 of the Credit
Agreement.
The Debtors shall remain, jointly and severally, liable to the Administrative
Agent for any deficiency. Any surplus remaining after the full payment and
satisfaction of the foregoing shall be returned to the Debtors or to whomsoever
the Administrative Agent reasonably determines is lawfully entitled thereto.
Section 12.        Continuing Agreement. This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until all
of the Obligations, both for principal and interest, have been paid in full, in
cash and satisfied and all agreements of the Administrative Agent to extend
credit to or for the account of the Debtors have expired or otherwise have been
terminated. Upon such termination of this Agreement, the Administrative Agent’s
liens and security interests on the Collateral granted hereunder shall
automatically terminate, and the Administrative Agent shall, upon the request
and at the expense of the Debtors, forthwith deliver and/or execute any releases
or terminations of such liens and security interests.




--------------------------------------------------------------------------------





Section 13.        Miscellaneous.
(a)        This Agreement cannot be changed or terminated orally. All of the
rights, privileges, remedies and options given to the Administrative Agent
hereunder shall inure to the benefit of its successors and assigns, and all the
terms, conditions, covenants, agreements, representations and warranties of and
in this Agreement shall bind each Debtor and its legal representatives,
successors and assigns, provided that no Debtor may assign its rights or
delegate its duties hereunder without the Administrative Agent’s prior written
consent.
(b)        Except as otherwise specified herein, all notices hereunder shall be
in writing (including notice by telecopy) and shall be given to the relevant
party at its address or telecopier number set forth below, or such other address
or telecopier number as such party may hereafter specify by notice to the other
given by courier, by United States certified or registered mail, by telecopy or
by other telecommunication device capable of creating a written record of such
notice and its receipt. Notices to any Debtor hereunder shall be given to such
Debtor, care of Borrower, at the address of Borrower and in the manner set forth
in Section 11.6 of the Credit Agreement. Notices to the Administrative Agent
shall be given to the Administrative Agent at the address of the Administrative
Agent and in the manner set forth in Section 11.6 of the Credit Agreement.
(c)        The lien and security interest herein created and provided for stand
as direct and primary security from the Guarantors for the Obligations. No
application of any sums received by the Administrative Agent in respect of the
Collateral or any disposition thereof to the reduction of the Obligations or any
part thereof shall in any manner entitle any Guarantor to any right, title or
interest in or to the Obligations or any collateral or security therefor,
whether by subrogation or otherwise, unless and until all Obligations have been
paid in full, in cash and satisfied and all agreements of the Administrative
Agent to extend credit to or for the account of Borrower have expired or
otherwise have been terminated. Each Guarantor acknowledges that the lien and
security interest hereby created and provided for are absolute and unconditional
and shall not in any manner be affected or impaired by any acts or omissions
whatsoever of the Administrative Agent or any other holder of any of the
Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by the
Administrative Agent or any other holder of any of the Obligations of any other
security for or guarantors upon any of the Obligations or by any failure,
neglect or omission on the part of the Administrative Agent or any other holder
of any of the Obligations to realize upon or protect any of the Obligations or
any collateral or security therefor. The lien and security interest hereof shall
not in any manner be impaired or affected by (and the Administrative Agent,
without notice to anyone, is hereby authorized to make from time to time) any
sale, pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any of the Obligations, or of any collateral or security
therefor, or of any guaranty thereof, or of any instrument or agreement setting
forth the terms and conditions pertaining to any of the foregoing. The
Administrative Agent may at its discretion at any time grant credit to Borrower
without notice to the Guarantors in such amounts and on such terms as the
Administrative Agent may elect (all of such to constitute additional
Obligations) without in any manner impairing the lien and security interest
created and provided for herein. In order to realize hereon and to exercise the
rights granted the Administrative Agent hereunder and under applicable law,
there shall be no obligation on the




--------------------------------------------------------------------------------





part of the Administrative Agent or any other holder of any of the Obligations
at any time to first resort for payment to Borrower or to any guaranty of the
Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Administrative Agent shall have the right to enforce this Agreement irrespective
of whether or not other proceedings or steps seeking resort to or realization
upon or from any of the foregoing are pending.
(d)        Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the enforceability of such provision in any other jurisdiction. All
rights, remedies and powers provided in this Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent necessary so that they will not render this
Agreement invalid or unenforceable. In the event of any conflict between the
terms of this Agreement and the Credit Agreement, the terms of the Credit
Agreement shall govern.
(e)        This Agreement and any claim, controversy, dispute or cause of action
(whether in contract, tort or otherwise) based upon, arising out of or relating
to this Agreement, and the rights and duties of the parties hereto, shall be
governed by and construed and determined in accordance with the internal laws of
the State of New York.
(f)        Article and Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.
(g)        This Agreement may be executed in any number of counterparts, and by
the different parties hereto on separate counterpart signature pages, each of
which shall constitute an original, and all such counterparts taken together
shall be deemed to constitute one and the same instrument.
(h)     (i) EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY




--------------------------------------------------------------------------------





OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY DEBTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
(i)    EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (i) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(ii)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.6 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(i)        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[Signatures Immediately Follow]








733341106 19625800


 
733341106 19625800




--------------------------------------------------------------------------------





Schedule A
Locations
[intentionally omitted]






--------------------------------------------------------------------------------





Schedule B
Other Names
[intentionally omitted]








--------------------------------------------------------------------------------





Schedule C
Intellectual Property Rights
[intentionally omitted]






--------------------------------------------------------------------------------





Schedule D
Real Estate Locations
[intentionally omitted]






--------------------------------------------------------------------------------





Schedule E
Pledged Collateral, Investment Property and Deposits
[intentionally omitted]




--------------------------------------------------------------------------------





Schedule F
Commercial Tort Claims
[intentionally omitted]








--------------------------------------------------------------------------------





Exhibit A
Supplement to Pledge and Security Agreement (Commercial Tort Claims)
THIS SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT (this “Supplement”) is dated as
of this _____ day of _____________, ____, from STERLING CONSTRUCTION COMPANY,
INC., a Delaware corporation (“Borrower”), the direct and indirect Subsidiaries
of Borrower party hereto (each, a “Guarantor” and together with Borrower, each,
a “Debtor”, and collectively, the “Debtors”), to BMO HARRIS BANK N.A., as
Administrative Agent for the Secured Parties (the “Administrative Agent”).
Preliminary Statements


A.The Debtors and the Administrative Agent are parties to that certain Pledge
and Security Agreement dated as of October 2, 2019 (as the same may from time to
time be amended, modified or restated, being hereinafter referred to as the
“Security Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in the Security
Agreement.


B.Pursuant to the Security Agreement, each Debtor granted to the Administrative
Agent, for the benefit of the Secured Parties, among other things, a continuing
security interest in all Commercial Tort Claims.


C. [______] has acquired a Commercial Tort Claim, and executes and delivers this
Supplement to confirm and assure the Administrative Agent’s security interest
therein.
Now, Therefore, in consideration of the benefits accruing to the Debtors, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.    In order to secure payment of the Obligations, whether now existing or
hereafter arising, [_________] does hereby grant to the Administrative Agent,
for the benefit of the Secured Parties, a continuing lien on and security
interest in the Commercial Tort Claim described below:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
    
2.    Schedule F (Commercial Tort Claims) to the Security Agreement is hereby
amended to include reference to the Commercial Tort Claim referred to in
Section 1 above. The Commercial Tort Claim described herein is in addition to,
and not in substitution or replacement for, the Commercial Tort Claims
heretofore described in and subject to the Security Agreement, and nothing




--------------------------------------------------------------------------------





contained herein shall in any manner impair the priority of the liens and
security interests heretofore granted by any Debtor in favor of the
Administrative Agent under the Security Agreement.


3.    Each Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem necessary or proper to carry out more effectively the purposes of this
Supplement.


4.    No reference to this Supplement need be made in the Security Agreement or
in any other document or instrument making reference to the Security Agreement,
any reference to the Security Agreement in any of such items to be deemed a
reference to the Security Agreement as supplemented hereby. Each Debtor
acknowledges that this Supplement shall be effective upon its execution and
delivery by the Debtors to the Administrative Agent, and it shall not be
necessary for the Administrative Agent to execute this Supplement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.


5.    This Supplement and the Security Agreement shall be governed by and
construed and determined in accordance with the internal laws of the State of
New York.


STERLING CONSTRUCTION COMPANY, INC.




By: _________________________________    
Name:_______________________________     
Title:_________________________________     


[OTHER DEBTORS]




By: _________________________________    
Name:_______________________________     
Title:_________________________________     
    




--------------------------------------------------------------------------------





Exhibit B
Supplement to Pledge and Security Agreement (Pledged Collateral)


THIS SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT (this “Supplement”) is dated as
of this _____ day of _____________, ____, from STERLING CONSTRUCTION COMPANY,
INC., a Delaware corporation (“Borrower”), the direct and indirect Subsidiaries
of Borrower party hereto (each, a “Guarantor” and together with Borrower, each,
a “Debtor”, and collectively, the “Debtors”), to BMO HARRIS BANK N.A., as
Administrative Agent for the Secured Parties (the “Administrative Agent”).
Preliminary Statements
A.The Debtors and the Administrative Agent are parties to that certain Pledge
and Security Agreement dated as of October 2, 2019 (as the same may from time to
time be amended, modified or restated, being hereinafter referred to as the
“Security Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in the Security
Agreement.
B.Pursuant to the Security Agreement, each Debtor granted to the Administrative
Agent, for the benefit of the Secured Parties, among other things, a continuing
security interest in all Pledged Collateral.
C. [______] has acquired the additional Pledged Collateral described in Section
1 below, and executes and delivers this Supplement to confirm and assure the
Administrative Agent’s security interest therein.
Now, Therefore, in consideration of the benefits accruing to the Debtors, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.In order to secure payment of the Obligations, whether now existing or
hereafter arising, [_________] does hereby grant to the Administrative Agent,
for the benefit of the Secured Parties, a continuing lien on and security
interest in the Pledged Collateral described below:


Debtor
Pledged Entity
Class
of Equity Interest
Certificate
Number(s)
Number
of Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





Debtor
Payor Entity
Initial
Principal Amount
Issue Date/ Maturity Date
Interest Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

2.Schedule E (Pledged Collateral, Investment Property and Deposits) to the
Security Agreement is hereby amended to include reference to the Pledged
Collateral referred to in Section 1 above. The Pledged Collateral described
herein is in addition to, and not in substitution or replacement for, the
Pledged Collateral heretofore described in and subject to the Security
Agreement, and nothing contained herein shall in any manner impair the priority
of the liens and security interests heretofore granted by any Debtor in favor of
the Administrative Agent under the Security Agreement.
3.Each of the undersigned hereby certifies that the representations and
warranties in Sections 4 and 8 of the Security Agreement are and continue to be
true and correct in all material respects, both as to the promissory notes,
instruments and shares pledged prior to this Supplement and as to the promissory
notes, instruments and shares pledged pursuant to this Supplement. Each of the
undersigned further that the Pledged Shares and Pledged Indebtedness listed on
this Supplement shall be and become a part of the Pledged Collateral referred to
in the Supplement and shall secure all Obligations referred to in the Security
Agreement. The undersigned acknowledges that any promissory notes, instruments
or shares not included in the Pledged Collateral at the discretion of the
Administrative Agent may not otherwise be pledged by any Debtor to any other
Person or otherwise used as security for any obligations other than the
Obligations.
4.Each Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem necessary or proper to carry out more effectively the purposes of this
Supplement.
5.No reference to this Supplement need be made in the Security Agreement or in
any other document or instrument making reference to the Security Agreement, any
reference to the Security Agreement in any of such items to be deemed a
reference to the Security Agreement as supplemented hereby. Each Debtor
acknowledges that this Supplement shall be effective upon its execution and
delivery by the Debtors to the Administrative Agent, and it shall not be
necessary for the Administrative Agent to execute this Supplement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.
6.This Supplement and the Security Agreement shall be governed by and construed
and determined in accordance with the internal laws of the State of New York.






--------------------------------------------------------------------------------





STERLING CONSTRUCTION COMPANY, INC.




By: _________________________________    
Name:_______________________________     
Title:_________________________________     




[OTHER DEBTORS]




By: _________________________________    
Name:_______________________________     
Title:_________________________________     






















